Exhibit 10.1

LEASE AGREEMENT

by and between

BEDMINSTER 2 FUNDING, L.L.C.

Landlord

and

AMARIN PHARMA INC.

Tenant

* * * * * *

The mailing, delivery or negotiation of this Lease shall not be deemed an offer
to enter into any transaction or to enter into any relationship, whether on the
terms contained herein or on any other terms. This Lease shall not be binding,
nor shall either party have any obligations or liabilities or any rights with
respect thereto, or with respect to the premises, unless and until both parties
have executed and delivered this Lease. Until such execution and delivery of
this Lease, either party may terminate all negotiation and discussion of the
subject matter hereof, without cause and for any reason, without recourse or
liability.

* * * * * *



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I

 

BASIC LEASE PROVISIONS; DEFINITIONS

     1   

ARTICLE II

 

PREMISES

     5   

ARTICLE III

 

TERM; DELIVERY OF POSSESSION; CONDITION OF PREMISES

     5   

ARTICLE IV

 

RENT

     6   

ARTICLE V

 

OPERATING CHARGES AND REAL ESTATE TAXES

     7   

ARTICLE VI

 

USE OF PREMISES

     15   

ARTICLE VII

 

ASSIGNMENT AND SUBLETTING

     16   

ARTICLE VIII

 

MAINTENANCE AND REPAIRS; COMPLIANCE WITH LAWS

     19   

ARTICLE IX

 

ALTERATIONS

     21   

ARTICLE X

 

SIGNS

     25   

ARTICLE XI

 

SECURITY DEPOSIT

     26   

ARTICLE XII

 

LANDLORD’S INSPECTION OF AND ACCESS TO THE PREMISES

     26   

ARTICLE XIII

 

INSURANCE

     27   

ARTICLE XIV

 

SERVICES AND UTILITIES

     30   

ARTICLE XV

 

LIABILITY OF LANDLORD

     37   

ARTICLE XVI

 

RULES

     38   

ARTICLE XVII

 

DAMAGE OR DESTRUCTION

     38   

ARTICLE XVIII

 

CONDEMNATION

     39   

ARTICLE XIX

 

DEFAULT

     40   

ARTICLE XX

 

BANKRUPTCY

     45   

ARTICLE XXI

 

SUBORDINATION: ATTORNMENT; ESTOPPEL CERTIFICATES

     46   

ARTICLE XXII

 

HOLDING OVER; END OF TERM

     48   

ARTICLE XXIII

 

RIGHTS OF LANDLORD

     49   

ARTICLE XXIV

 

PARKING

     50   

ARTICLE XXV

 

ENVIRONMENTAL

     50   

ARTICLE XXVI

 

BROKERS

     53   

ARTICLE XXVII

 

NOTICES

     54   

 

i



--------------------------------------------------------------------------------

ARTICLE XXVIII

 

RELOCATION

     54   

ARTICLE XXIX

 

SUCCESSORS AND ASSIGNS: LANDLORD’S LIABILITY

     54   

ARTICLE XXX

 

GENERAL PROVISIONS

     55   

ARTICLE XXXI

 

FURNITURE

     62   

ARTICLE XXXII

 

PARTIAL TERMINATION OF EXISTING LICENSE; TERMINATION OF SUBLEASE

     62   

ARTICLE XXXIII

 

RELOCATION FEE

     62   

ARTICLE XXXIV

 

RIGHT OF FIRST OFFER

     62   

ARTICLE XXXV

 

ROOF RIGHTS

     63   

 

ii



--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is dated as of the 8th day of May, 2013, by
and between BEDMINSTER 2 FUNDING, LLC, a New Jersey limited liability company
(“Landlord), and AMARIN PHARMA INC., a Delaware corporation (“Tenant”).

ARTICLE I

BASIC LEASE PROVISIONS; DEFINITIONS

1.1 Additional Rent: as defined in Section 4.2.

1.2 Anticipated Delivery Date: April 1, 2013.

1.3 Base Rent:

 

Lease Years    Annual Base Rent      Monthly Base Rent      Base Rent Per
Rentable Square Foot  

1

   $ 672,384.50       $ 56,032.04       $ 26.50   

2

   $ 685,071.00       $ 57,089.25       $ 27.00   

3

   $ 697,757.52       $ 58,146.46       $ 27.50   

4

   $ 710,444.04       $ 59,203.67       $ 28.00   

5

   $ 723,130.56       $ 60,260.88       $ 28.50   

1.4 Base Year: Calendar Year 2013

1.5 Broker: None

1.6 Building: a two (2) story building containing an agreed upon 32,220 (thirty
two thousand, two hundred twenty) square feet of total rentable area as of the
date hereof and located at 1430 Route 206, Bedminster, New Jersey.

1.7 Building Common Areas: those interior areas of the Building devoted to
corridors, elevator foyers, rest rooms, mechanical rooms, janitorial closets,
electrical and telephone closets, vending areas, property management offices and
lobby areas (whether at ground level or otherwise), and the like, as well as
those exterior portions of the Property including parking areas, access
driveways, roadways, sidewalks, plazas, landscaped areas, traffic lights, storm
drainage facilities, sanitary sewer, domestic and fire water systems, fire
protection installations, electric power and telephone cables and lines and
other utility connections, facilities and other similar improvements (above and
below ground), and such other areas and facilities which now exist or may
hereafter be constructed in, on, or upon the Building or the Land which are
intended for the common use or benefit of tenants and occupants of the Building
and their respective employees, but specifically excluding any Complex Common
Areas.

1.8 Building Holidays: The following days: Sundays, New Year’s Day, President’s
Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas
Day; any holidays celebrated by the State of New Jersey or the federal
government; and any days prior or subsequent to such holidays which are commonly
designated as non-business days by employers



--------------------------------------------------------------------------------

in the Geographic Area (as hereinafter defined) - (for example, the Friday after
Thanksgiving; Friday, when Christmas falls on a Thursday; etc.), provided
however, if the State of New Jersey and the federal government observe the same
holiday on different days, Landlord shall designate one of such days as the
holiday observed and that a legal holiday with respect to services Landlord is
obligated to provide hereunder shall be the legal holidays observed by union of
the Building employees performing such service.

1.9 Building Hours: 8:00 a.m. to 6:00 p.m., Monday through Friday (excluding
Building Holidays), and such additional hours, if any, as Landlord may from time
to time designate at its sole discretion.

1.10 Building Structure and Systems: as defined in Section 8.1.

1.11 Commencement Date: April 1, 2013.

1.12 Common Areas: the Building Common Areas and the Complex Common Areas,
collectively. Landlord shall make no changes to the Common Areas that, in more
than a de minimis way, affect Tenant’s use or occupancy of the Premises or
permanently block or interfere with Tenant’s means of ingress or egress to and
from the Premises.

1.13 Complex: a three-building office park consisting of: 1400 State Highway
206, a 15,000 square foot, two-story building; 1420 State Highway 206, a 40,798
square foot, two-story building; and 1430 State Highway 206, a 32,220 square
foot, two-story building, presently known as Bedminster Executive Park.

1.14 Complex Common Areas: those areas within the Complex (other than Building
Common Areas) that are, from time to time, designated by Landlord (and/or the
owners of any other portions of the Complex, if applicable), for the use or
benefit in common by all tenants and occupants of the Complex and their
respective employees. Such areas shall include, without limitation, parking
areas, access driveways, roadways, sidewalks, plazas, landscaped areas, traffic
lights, storm drainage facilities, sanitary sewer, domestic and fire water
systems, fire protection installations, electric power and telephone cables and
lines and other utility connections, facilities and other similar improvements
(above and below ground), and other similar areas and facilities which now exist
or may hereafter be constructed in, on or upon the Complex.

1.15 Default Interest Rate: a rate of interest equal to the rate per annum which
is three (3) percentage points higher than the prime rate published in the Money
Rates section of the Wall Street Journal, Northeast Edition, but in no event
shall such rate exceed the maximum legal rate then allowed by applicable Legal
Requirements with respect to breaches under commercial contracts.

1.16 Environmental Laws: as defined in Section 25.1(a).

1.17 Event of Default: as defined in Section 19.1.

1.18 Expiration Date: 6:00 p.m. on March 31, 2018, subject to earlier
termination of the Term as provided in this Lease.

 

2



--------------------------------------------------------------------------------

1.19 Geographic Area: Bedminster, Far Hills, Bridgewater and Warren, New Jersey.

1.20 Guarantor(s): any person(s) or entity(ies) becoming a guarantor of Tenant’s
obligations under this Lease.

1.21 Hazardous Materials: as defined in Section 25.1(a).

1.22 Insurance Requirements: all rules, regulations, orders, requirements and
recommendations made by the Board of Fire Underwriters and any insurance
organizations or associations with appropriate authority, and/or insurance
companies insuring the Property and/or the Complex, as the same may be amended
from time to time.

1.23 Land: the land upon which the Building and Building Common Areas are
constructed.

1.24 Landlord’s Agents: collectively, any managing agent of the Property and/or
the Complex, any Mortgagee of Landlord, and any employees, officers, directors,
partners, shareholders or agents of Landlord, or of any such managing agent, or
Mortgagee of Landlord.

1.25 Landlord Notice Address: Bedminster 2 Funding, LLC, c/o Advance Realty,
1430 Route 206, Suite 100, Bedminster, New Jersey 07921, Attention: COO,
concurrently with a duplicate copy to Bedminster 2 Funding, LLC, c/o Advance
Realty, 1430 Route 206, Suite 100, Bedminster, New Jersey 07921, Attention:
General Counsel.

1.26 Landlord Payment Address: Bedminster 2 Funding, LLC, c/o Advance Realty,
1430 Route 206, Suite 100, Bedminster, New Jersey 07921, Attention: Accounts
Receivable.

1.27 Lease Year: a period of twelve (12) consecutive months commencing on the
Commencement Date, and each successive twelve (12) month period thereafter;
provided, however, that if the Commencement Date is not the first day of a
month, then the first Lease Year shall be extended to the last day of the month
in which the first anniversary of the Commencement Date occurs, and the second
Lease Year shall commence on the first day of the month following the month in
which the first anniversary of the Commencement Date occurs.

1.28 Legal Requirements: all present and future laws (including, without
limitation, Title III of the Americans with Disabilities Act of 1990 [the “ADA”]
and the regulations promulgated thereunder), ordinances (including without
limitation, zoning ordinances and land use requirements), regulations, orders
and recommendations now or hereafter in effect, of whatever nature, of any and
an federal, state, county, municipal and/or other authorities with appropriate
jurisdiction over the Property or the Complex, as the same may be amended from
time to time.

1.29 Mortgage: any mortgage, deed of trust or other security instrument, and any
ground lease, master lease or other superior leasehold interest which may now or
hereafter encumber the Property, the Complex, or any portion thereof.

1.30 Mortgagee: the holder of any Mortgage.

 

3



--------------------------------------------------------------------------------

1.31 Operating Charges: as defined in Section 5.

1.32 Parking Permits: One hundred one (101), determined based on four (4) spaces
for each 1,000 rentable square feet of space in the Premises.

1.33 Permitted Use: as defined in Section 6.1(a).

1.34 Premises: those premises containing an agreed-upon Twenty-five Thousand
Three Hundred Seventy-three (25,373) square feet of rentable space, located on
the first (1st) and second (2nd) floors of the Building in the area shown on
Exhibit A attached hereto and made a part hereof.

1.35 Property: the Land, the Building, and any other improvements now or
hereafter located on the Land, collectively.

1.36 Real Estate Taxes: as defined in Section 5.

1.37 Renewal Option: one (1) consecutive term of five (5) years, as set forth in
Exhibit G attached hereto and made a part hereof.

1.38 Rent: as defined in Section 4.2(a).

1.39 Security Deposit: None.

1.40 Tenant Billing Address: Amarin Pharma Inc., 1430 US Highway 206, Suite 200,
Bedminster, New Jersey 07921; Attn: Accounts payable.

1.41 Tenant Notice Address: Amarin Pharma Inc., 1430 US Highway 206, Bedminster,
New Jersey 07921; Attn: John Thero.

1.42 Tenant’s Agents: any assignee or subtenant of Tenant, and any employee,
agent, contractor, invitee, client, licensee, customer or guest of Tenant or any
assignee or subtenant of Tenant.

1.43 Tenant’s NAICS Number:                     , as designated in the
then-current Standard Industrial Classification Manual prepared and published by
the Executive Office of the President, Office of Management and Budget, or any
successor to such publication.

1.44 Tenant’s Proportionate Share: shall mean the agreed-upon percentage of
Seventy-eight and 75/100 (78.75%) which is based upon the total number of square
feet of rentable area within the Demised Premises (i.e. 25,373 rentable square
feet) divided by the total number of square feet of rentable area within the
Building, which is deemed to be 32,220 rentable square.

1.45 Term: as defined in Section 3.1.

1.46 Total Electrical Load: a total electrical load, within the Premises, of two
(2) watts per rentable square foot of the Premises (with respect to lighting
fixtures), and five (5) watts per rentable square foot (with respect to all
other equipment or fixtures requiring electricity).

1.47 Utilities: as defined in Section 5.3.

 

4



--------------------------------------------------------------------------------

ARTICLE II

PREMISES

2.1 Tenant leases the Premises from Landlord, and Landlord leases the Premises
to Tenant, for the Term. In addition thereto, Tenant shall have the
non-exclusive right to use the Common Areas (as the same may be designated by
Landlord from time to time) during the Term, subject to and upon the terms and
conditions of this Lease including, without limitation, the reasonable rules and
regulations from time to time promulgated by Landlord or any managing agent of
the Building or the Complex. Notwithstanding the foregoing, or any other
provision of this Lease, Tenant’s non-exclusive right to use the Common Areas
shall not include the right to use the roof, exterior walls, land beneath the
Building, mechanical rooms, electrical closets, janitorial closets, telephone
rooms, or any other portions of the Common Areas not generally made available to
all tenants of the Building or the Complex (as the case may be), except to the
extent specifically provided in this Lease. Notwithstanding anything herein to
the contrary, Tenant may continue to use areas in the mechanical electrical
closets, chases and conduits in the Building as presently used pursuant to the
License Agreement and Sublease (as defined in Section 32.1).

ARTICLE III

TERM; DELIVERY OF POSSESSION; CONDITION OF PREMISES

3.1 This Lease and all of its provisions shall be in full force and effect from
and after the date first above written (which date, unless otherwise expressly
provided herein, shall be the date on which the last of Landlord or Tenant
executes and delivers this Lease). The term of this Lease (“Term”) shall
commence on the Commencement Date and shall end on the Expiration Date, unless
the Term shall sooner terminate pursuant to the provisions of this Lease.

3.2 After the Commencement Date is determined, Landlord shall deliver to Tenant
and Tenant shall execute a short form agreement in the form attached hereto as
Exhibit D, confirming the Commencement Date, the Expiration Date and such other
information reasonably requested by Landlord. In the event Tenant does not
execute and return such agreement within ten (10) business days after receipt
thereof, then the dates set forth in the agreement tendered by Landlord shall be
deemed conclusive, and Tenant’s obligation to commence paying Rent in accordance
with the terms of this Lease shall not be effected by the failure of either
party to execute such certificate.

3.3 Prior to the Commencement Date, Landlord shall install new building standard
carpeting and wall covering in the second floor corridor of the Building (“Base
Building Work”).

3.4 The Premises are being leased to Tenant in their present, AS-IS, WHERE-IS
condition and, except for the Base Building Work, Landlord shall have no
responsibility to perform any alterations, decorations, additions, improvements
or changes whatsoever to prepare same for Tenant’s occupancy. Except as
expressly set forth herein, neither Landlord nor

 

5



--------------------------------------------------------------------------------

Landlord’s Agents have made any representations or promises with respect to the
physical condition of the Building, the Property or the Complex. Notwithstanding
anything contained to the contrary herein, Tenant’s taking of possession of the
Premises shall constitute Tenant’s acknowledgment that the Premises, the
Building and the Complex are in good condition and that all work and materials
are satisfactory.

ARTICLE IV

RENT

4.1 From and after the Commencement Date, Tenant shall pay the Base Rent in
twelve (12) equal monthly installments in advance on the first day of each
month, without any offset, abatement, defense, claim, counterclaim or deduction
whatsoever except as expressly set forth in this Lease. If the Commencement Date
is not the first day of a calendar month, then the Base Rent from the
Commencement Date until the first day of the following calendar month shall be
prorated on a per diem basis at the rate of one-thirtieth (1/30th) of the
monthly installment of the Base Rent payable during the first Lease Year, and
Tenant shall pay such prorated installment of the Base Rent on or before the
Commencement Date. If the Expiration Date of this Lease is not the last day of a
calendar month (other than by reason of Tenant’s default), then Base Rent for
such month shall be prorated on a per diem basis at the rate of one-thirtieth
(1/30th) of the monthly installment of the Base Rent payable during the Lease
Year in which the Lease terminates.

4.2 (a) Any item of rent, or other fee or charge owed by Tenant to Landlord
hereunder, other than Base Rent, and any cost, expense, damage or liability
incurred by Landlord for which Tenant is liable hereunder, shall be considered
“Additional Rent” payable pursuant to this Lease, without any offset, abatement,
defense, claim, counterclaim or deduction whatsoever except as expressly set
forth in this Lease and shall, unless a different time period is specifically
provided herein, be paid by Tenant within thirty (30) days after an invoice
therefor is given to Tenant. As used herein, the term “Rent” shall mean,
collectively, all Base Rent and Additional Rent.

(b) If any payment of Base Rent, Additional Rent or any other sum is not
received at the Landlord Payment Address (or such other address as Landlord may
designate in writing) within five (5) days after the date such payment is due
hereunder (without regard to any cure period specified in Section 19.1 below)
more than once in any twelve month period, then Tenant shall pay to Landlord, as
Additional Rent and as an agreed-upon amount of liquidated damages and not as a
penalty, a late charge equal to five percent (5%) of the amount of such payment.
In addition, such late payment shall bear interest at the Default Interest Rate
from the date such payment became due until the date on which Landlord receives
full payment thereof (inclusive of all accrued interest thereon).
Notwithstanding the foregoing, Tenant shall not be charged with the late charge
or interest at the Default Interest Rate the first occasion Tenant is late with
respect to such payment during not more than two (2) times in any twelve
(12) month period (commencing from the Commencement Date) of the Term until
Tenant has been given an additional five (5) business days’ notice and an
opportunity to cure said nonpayment during said five (5) business day period and
has still failed to cure the same.

 

6



--------------------------------------------------------------------------------

4.3 Base Rent and Additional Rent are sometimes collectively referred to in this
Lease as “Rent.” All sums payable by Tenant under this Lease, whether or not
stated to be Base Rent, Additional Rent or otherwise, shall be paid to Landlord
in legal tender of the United States at the Landlord Payment Address, or to such
other party or such other address as Landlord may designate in writing.
Landlord’s acceptance of Rent after it shall have become due and payable
hereunder shall not constitute a waiver of any of Landlord’s rights hereunder
with respect to such late payment or excuse such late payment or any subsequent
late payment of Rent. If any sum payable by Tenant under this Lease is paid by
check and such check is returned due to insufficient funds, stop payment order,
or otherwise, then such event shall be treated as a failure to pay such sum when
due and, in addition to all other rights and remedies of Landlord hereunder,
Landlord shall be entitled to impose a returned check fee of Fifty Dollars
($50.00) to cover Landlord’s administrative expenses and overhead for processing
same.

4.4 At any time during the Term Tenant shall, at Landlord’s option, make all
payments of Base Rent and/or recurring monthly items of Additional Rent by way
of monthly electronic transfer from an account designated by Tenant to an
account designated by Landlord. Tenant shall complete and provide to Landlord
and the financial institutions involved in said electronic transfer any and all
required paperwork to effectuate this monthly transfer within thirty (30) days
after request therefor by Landlord.

ARTICLE V

OPERATING CHARGES AND REAL ESTATE TAXES

5.1 (a) Commencing on January 1st following the Base Year and thereafter for the
remainder of the Term, Tenant shall pay to Landlord, as Additional Rent,
Tenant’s Proportionate Share of the amount by which Operating Charges for each
calendar year following the Base Year exceed the Base Year Operating Charges
(hereinafter referred to as the “Operating Charges Escalation”) falling entirely
or partly within the Term. “Operating Charges” shall mean the sum of (x) all
costs and expenses of any kind or nature whatsoever incurred in connection with
the management, operation, maintenance, repair, replacement and cleaning of the
Building, the Land and the Building Common Areas; and (y) a pro rata share of
all costs and expenses of any kind or nature whatsoever incurred in connection
with the management, operation, repair, replacement and cleaning of the Complex
Common Areas (which pro rata share shall be determined by multiplying the amount
of such costs and expenses applicable to the Complex Common Areas by a fraction,
the numerator of which is the rentable square footage of the Building, and the
denominator of which is the total rentable square footage of all buildings in
the Complex [including the Building] which benefit from such costs and
expenses). Operating Charges shall include, but not be limited to, the
following: (i) premiums and other charges for such insurance as Landlord is
required or permitted to carry pursuant to Section 13.4 below or by any
Mortgagee, or as Landlord (or the operator of the Complex Common Areas, as
applicable) may otherwise elect to carry in its sole discretion; (ii) wages and
salaries of all employees engaged in the provision of the services described
above, including wages and other compensation, social security, unemployment
taxes, workers’ compensation insurance, disability benefits, pensions, uniforms
and expenses pursuant to any collective bargaining agreements; (iii) costs of
service and maintenance contracts, including, without limitation, contracts for
the provision of window cleaning and other janitorial services, elevator
maintenance, landscaping, snow plowing, any security services elected by
Landlord (or the operator of the Complex, as

 

7



--------------------------------------------------------------------------------

applicable), and extermination; (iv) depreciation of capital expenditures made
in order to reduce Operating Charges, or to comply with Legal Requirements or
Insurance Requirements first applicable after the date hereof, such capital
costs and expenses to be amortized over such reasonable period as Landlord shall
determine, together with interest at the rate that would be paid by Landlord if
it borrowed funds for such expenditures (whether or not Landlord, in fact,
borrows funds therefor); (v) removal of trash, debris, snow and ice;
(vi) repairs to the Building Structure and Systems; (vii) reasonable amounts
paid to a managing agent, if any, whether or not such managing agent is related
to Landlord, provided that such management fees shall not exceed three percent
(3%) of the gross rents from the Building; (viii) amounts charged for services,
materials, and supplies furnished; (ix) the cost of licenses, permits and
similar governmental charges relating to the operation, repair and maintenance
of the Building or the Complex in general. Notwithstanding the foregoing,
Operating Charges shall not include: (1) principal or interest or other payments
on any Mortgages or ground leases; (2) leasing commissions or legal fees with
respect to the negotiation of leases; (3) capital improvements or replacements
(or the depreciation thereof), except as permitted hereinabove; (4) the costs of
special services and utilities separately paid by particular tenants of the
Building or the Complex (other than as part of an operating expense-type charge
similar to the charges imposed by this Section 5. 1(a)); (5) costs which are
actually reimbursed by insurers or by governmental authorities in eminent domain
proceedings to Landlord (net of all collection expenses incurred); (6) expenses
of advertising for vacant space in the Building or the Complex; (7) the cost of
improvements to individual tenants’ premises (so-called “tenant improvements”);
(8) executives’ salaries above the grade of building manager; (9) amounts that
Landlord has the right to be reimbursed from tenants or other third parties;
(10) costs of repairs or replacements incurred by reason of fire or other
casualty or condemnation; (11) costs incurred in performing work or furnishing
services for any tenant (including Tenant), whether at such tenant’s or
Landlord’s expense, to the extent that such work or service is materially in
excess of any work or service that Landlord is obligated to furnish to Tenant at
Landlord’s expense; (12) Real Estate Taxes; (13) the cost of electricity (for
other than air conditioning) furnished to the Premises or any other space leased
to tenants as reasonably estimated by Landlord; (14) refinancing costs;
(15) marketing costs, and other expenses incurred in connection with
negotiations or disputes with tenants, other occupants, prospective tenants or
other occupants, or the sale or refinancing of the Building, or legal fees
incurred in connection with this lease; (16) expenses in connection with
non-Building standard services or benefits of a type which are not provided to
Tenant but which are provided to other tenants or occupants of the Complex, or
for which Tenant is charged directly but which are provided to another tenant or
occupant of the Building without direct charge; (17) costs incurred due to
violation by Landlord or any tenant or other occupant of the terms and
conditions of any lease or other rental agreement covering space in the Complex;
(18) amounts paid to subsidiaries or other affiliates of Landlord (i.e., persons
or companies controlled by, under common control with, or which control,
Landlord) for services on or to the Complex (or any portion thereof), to the
extent only that the costs of such services exceed competitive costs of such
services were they not so rendered by a subsidiary or other affiliate of
Landlord; (19) bad debt expenses, payments of principal, interest, late fees,
prepayment fees or other charges on any debt, rental concessions or negative
cash flow guaranties, or rental payments under any ground or underlying lease or
leases; (20) Landlord’s general administrative overhead expenses to the extent
related to the operation of the Landlord entity as opposed to the operation of
the Complex; (21) any compensation paid to clerks, attendants, or other persons
in

 

8



--------------------------------------------------------------------------------

commercial concessions operated by Landlord; (22) all items and services for
which Tenant pays directly to third parties; (23) any costs, fines, or penalties
incurred due to violations by Landlord of any governmental rule or authority;
(24) costs for sculptures, paintings, or other art that has intrinsic value as
“works of art”; (25) rentals and other related expenses incurred in the leasing
of air conditioning systems, elevators, or other equipment ordinarily considered
to be of a capital nature, except equipment which is used in providing
janitorial services and which is not affixed to the Building; (26) costs
incurred to cure any violation of, or to otherwise comply with, any laws,
statutes, ordinances, codes or other governmental rules, regulations or
requirements in force as of the date of this Lease; (27) any costs necessitated
by or resulting from the negligence of Landlord, its agents, employees and/or
independent contractors; (28) costs of installing any specialty services
operated by Landlord, including, without limiting any of the forgoing, any food
service, athletic facility, telecommunications facilities, public meeting rooms,
art galleries, concierge, or retail facility; (29) charitable or political
contributions; (30) costs associated with the operation of the business of the
partnership or entity which constitutes Landlord, or the operation of any
parent, subsidiary or affiliate of Landlord, as the same are distinguished from
the costs of operation of the Building; and (31) costs incurred in connection
with investigating, assessing, removing, encapsulating or otherwise remediating
or abating asbestos or other hazardous or toxic materials or other forms of
contamination in or on the Building or on or under the real property or any part
thereof (including without limitation groundwater contamination). The term “Base
Year Operating Charges” shall mean those Operating Charges incurred during the
Base Year (excluding extraordinary and non-recurring expense items incurred
during the Base Year).

(b) If any Operating Charges pertaining to the Building or the Building Common
Areas are incurred on a shared-basis with any other portion of the Complex
(other than the Complex Common Areas, the Operating Charges for which are
addressed above), then before Tenant’s Proportionate Share of the Operating
Charges Escalation is calculated, Landlord shall first make an equitable
allocation of such shared Operating Charges among the buildings of the Complex
(including the Building) sharing the services, materials or other benefits of
such shared Operating Charges. In addition, (i) if the average occupancy rate
for the Building during any calendar year (including the Base Year) is less than
ninety-five percent (95%), then Operating Charges pertaining to the Building or
the Building Common Areas for such calendar year shall be deemed to include all
additional expenses, as reasonably estimated by Landlord, which would have been
incurred during such year if such average occupancy rate for the Building had
been ninety-five percent (95%); and (ii) if any tenant of the Building is
separately paying for (or does not require) any of the goods or services
provided to tenants of the Building which are included in Operating Charges
pertaining to the Building or the Building Common Areas, then the Operating
Charges for such year shall be deemed to include all additional expenses, as
reasonably estimated by Landlord, which would have been incurred during such
year if Landlord had provided such goods and services.

(c) Tenant shall make estimated monthly payments to Landlord on account of
Tenant’s Proportionate Share of the Operating Charges Escalation. At the
beginning of the Term and at the beginning of each calendar year thereafter,
Landlord may submit a statement to Tenant setting forth, on an annualized basis,
Landlord’s reasonable estimate of such Operating Charges (“Estimated Operating
Charges Statement”) and Tenant’s Proportionate Share of the Operating Charges
Escalation for the forthcoming year. Tenant shall pay to Landlord as Additional
Rent,

 

9



--------------------------------------------------------------------------------

on the first day of each month following receipt of such Estimated Operating
Charges Statement, until Tenant’s receipt of any succeeding Estimated Operating
Charges Statement, an amount equal to one-twelfth (1/12) of Tenant’s
Proportionate Share of the Operating Charges Escalation as shown on such
Estimated Operating Charges Statement. From time to time during any calendar
year, Landlord may revise Landlord’s estimate of Operating Charges and adjust
Tenant’s monthly payments to reflect Landlord’s revised estimate, in which event
Tenant shall pay, along with the next monthly payment due, the difference (if
any) between the aggregate amount of Tenant’s estimated payments theretofore
made on account of the Operating Charges Escalation during such calendar year,
and the amount which would have been payable by Tenant during such calendar year
had Landlord billed Tenant for the revised monthly amount for such prior elapsed
months during such calendar year. Thereafter, Tenant shall pay the revised
monthly estimate in accordance with the provisions of this Section 5.1(c).
Within approximately one hundred twenty (120) days after the end of each
calendar year, or as soon thereafter as is feasible, Landlord shall submit a
statement (“Annual Operating Charges Statement”) to Tenant showing (1) the
amount of Operating Charges incurred during the preceding calendar year,
(2) Tenant’s Proportionate Share of the Operating Charges Escalation for such
calendar year, and (3) the aggregate amount of Tenant’s estimated payments made
on account of the Operating Charges Escalation during such calendar year. If the
Annual Operating Charges Statement indicates that the aggregate amount of such
estimated payments made by Tenant exceeds Tenant’s actual liability for the
Operating Charges Escalation, then provided Tenant is not in default under any
provision of this Lease, Landlord shall, at Landlord’s option, either credit the
overpayment toward Tenant’s next monthly payment(s) of the Operating Charges
Escalation due hereunder, or promptly refund such overpayment to Tenant. If the
Annual Operating Charges Statement indicates that Tenant’s actual liability for
the Operating Charges Escalation exceeds the aggregate amount of such estimated
payments made by Tenant, then Tenant shall pay such deficient amount to Landlord
as Additional Rent within thirty (30) days after such Annual Operating Charges
Statement is given to Tenant. If Landlord fails to provide the Estimated
Operating Charges Statement or the Annual Operating Charges Statement by the
anticipated dates provided herein, Landlord shall not be deemed to have waived
its right to thereafter provide such statements.

(d) Provided Tenant has timely paid the amount set forth in the Annual Operating
Charges Statement, then for a period of one hundred eighty (180) days after
Tenant’s receipt of such statement, Tenant shall have the right, during regular
business hours and after giving Landlord at least twenty (20) days’ advance
written notice, to complete an inspection or audit, or cause an independent
certified public accountant who meets the criteria set forth below to complete
an inspection or audit, of Landlord’s books and records relating to Operating
Charges for the immediately preceding calendar year. Such inspection or audit
(hereinafter referred to as ‘‘Tenant’s Audit”) shall take place at a mutually
convenient date and time, at any of Landlord’s office locations in the greater
New York City metropolitan area selected by Landlord. Any independent certified
public accountant who is hired by Tenant to perform Tenant’s Audit shall offer a
full range of accounting services and be engaged on an hourly fee-based
arrangement (i.e., not on a contingency basis or other arrangement), and Tenant
shall furnish proof in advance of Tenant’s Audit that the person conducting same
satisfies the foregoing criteria. Notwithstanding anything contained herein,
Tenant’s Audit may not commence until Tenant and the person conducting Tenant’s
Audit execute a confidentiality agreement, which shall be prepared by Landlord
and be reasonably acceptable to the parties thereto, which shall

 

10



--------------------------------------------------------------------------------

provide that any information obtained by Tenant and such person as a result of
Tenant’s Audit shall be treated as confidential, except in any litigation or
proceeding between the parties, and except further that Tenant or such person
may disclose such information to any governmental agency pursuant to any
subpoena or judicial process. Tenant shall furnish to Landlord a reasonably
detailed report of the results of Tenant’s Audit within ten (10) days after such
audit is completed. If Landlord disagrees with the results of Tenant’s Audit
then, at Landlord’s option, such disagreement shall be resolved by an
independent, third-party certified public accountant jointly selected by
Landlord and Tenant (whose fees shall be shared equally by Landlord and Tenant)
who shall conduct an audit of such books and records and whose determination of
Operating Charges shall be final and conclusive. If Tenant’s Audit, as finally
determined, shows that the amounts paid by Tenant to Landlord on account of
Operating Charges exceed the amounts to which Landlord is entitled hereunder,
then provided Tenant is not in default under any provision of this Lease,
Landlord shall, at Landlord’s option, either credit such excess toward Tenant’s
next monthly payment(s) of Operating Charges due hereunder, or promptly refund
such excess to Tenant. If Tenant’s Audit, as finally determined, shows that the
amounts paid by Tenant to Landlord on account of Operating Charges exceed the
amounts to which Landlord is entitled hereunder by more than 5%, Landlord shall
reimburse Tenant for the costs of such audit. If Tenant’s Audit reveals that
Tenant’s actual liability exceeds the amounts paid by Tenant to Landlord on
account of Operating Charges then Tenant shall pay the deficiency as Additional
Rent, together with the delivery to Landlord of the detailed report of Tenant’s
Audit, as aforesaid. If Tenant does not timely notify Landlord in writing of any
objection to any Annual Operating Charges Statement and thereafter complete
Tenant’s Audit within one hundred eighty (180) days after receipt of the Annual
Operating Charges Statement, TIME BEING OF THE ESSENCE, then Tenant shall be
deemed to have waived any and all objections it may have with respect to
Operating Charges for the preceding calendar year or the Annual Operating
Charges Statement pertaining thereto.

5.2 (a) Commencing January 1st following the Base Year and thereafter for the
remainder of the Term, Tenant shall pay, as Additional Rent, Tenant’s
Proportionate Share of the amount by which Real Estate Taxes for each calendar
year falling entirely or partially within the Term following the Base Year
exceeds the Base Year Real Estate Taxes (hereinafter referred to as the “Real
Estate Taxes Escalation”). “Real Estate Taxes” shall mean (1) all real estate
taxes, vault and/or public space rentals, business district or arena taxes,
special user fees, rates, and assessments (including general and special
assessments, if any), ordinary and extraordinary, foreseen and unforeseen, which
are imposed upon Landlord or assessed against the Property or any portion(s)
thereof or Landlord’s personal property used in connection therewith, (2) any
other present or future taxes or governmental charges that are imposed upon
Landlord or assessed against the Property or any portion(s) thereof which are in
the nature of or in substitution for or in addition to real estate taxes,
including any tax levied on or measured by the rents payable by tenants of the
Building, and (3) reasonable expenses (including, without limitation, reasonable
attorneys’ and consultants’ fees and court costs) incurred by or on behalf of
Landlord in reviewing, protesting or seeking a refund or reduction of Real
Estate Taxes, whether or not such protest is ultimately successful, or such
refund or reduction is ultimately granted (Tenant hereby acknowledging and
agreeing that Tenant shall not under any circumstances be entitled to appeal or
otherwise contest Real Estate Taxes, such rights of appeal and contest being
wholly reserved to Landlord in its sole and absolute discretion). Real Estate
Taxes shall not include any transfer, excise, inheritance, estate, gift,
franchise, corporation, net income or net

 

11



--------------------------------------------------------------------------------

profits tax assessed against Landlord from the operation of the Property, unless
same is imposed in substitution for any real estate taxes which constitute “Real
Estate Taxes”, and shall also exclude penalties incurred by Landlord as a result
of Landlord’s late payment of any Real Estate Taxes. If the Building is not
fully constructed and at least ninety-five (95%) percent leased in any calendar
year of the Term, including the Base Year, then Real Estate Taxes for such
calendar year shall nevertheless be computed, as determined by Landlord in its
reasonable discretion, as though the Building had been fully constructed and at
least ninety-five (95%) percent occupied the entire calendar year. The term
“Base Year Real Estate Taxes” shall mean those Real Estate Taxes incurred for
the Property (or deemed to have been incurred pursuant to the immediately
preceding sentence) during the Base Year.

(b) Tenant shall make estimated monthly payments to Landlord on account of
Tenant’s Proportionate Share of the Real Estate Taxes Escalation. At the
beginning of the Term and at the beginning of each calendar year thereafter,
Landlord may submit a statement to Tenant setting forth, on an annualized basis,
Landlord’s reasonable estimate of such Real Estate Taxes (“Estimated Tax
Statement”) and Tenant’s Proportionate Share of the Real Estate Taxes Escalation
for the forthcoming year. Tenant shall pay to Landlord as Additional Rent on the
first day of each month following receipt of such Estimated Tax Statement, until
Tenant’s receipt of any succeeding Estimated Tax Statement, an amount equal to
one-twelfth (1/12) of Tenant’s Proportionate Share of the Real Estate Taxes
Escalation as shown on such Estimated Tax Statement. From time to time during
any calendar year, Landlord may revise Landlord’s estimate of Real Estate Taxes
and adjust Tenant’s monthly payments to reflect Landlord’s revised estimate, in
which event Tenant shall pay, along with the next monthly payment due, the
difference, if any, between the aggregate amount of Tenant’s estimated payments
theretofore made on account of the Real Estate Taxes Escalation during such
calendar year, and the amount which would have been payable by Tenant during
such calendar year had Landlord billed Tenant for the revised monthly amount for
such prior elapsed months during such calendar year. Thereafter, Tenant shall
pay the revised monthly estimate in accordance with the provisions of this
Section 5.2(b). Within approximately one hundred twenty (120) days after the end
of each calendar year, or as soon thereafter as is feasible, Landlord shall
submit a statement (“Annual Tax Statement”) to Tenant, showing (1) the amount of
Real Estate Taxes incurred during the preceding calendar year, (2) Tenant’s
Proportionate Share of the Real Estate Taxes Escalation for such calendar year,
and (3) the aggregate amount of Tenant’s estimated payments made on account of
the Real Estate Taxes Escalation during such calendar year. If the Annual Tax
Statement indicates that the aggregate amount of such estimated payments made by
Tenant exceeds Tenant’s actual liability for the Real Estate Taxes Escalation,
then provided Tenant is not in default under any provision of this Lease,
Landlord shall, at Landlord’s option, either credit the overpayment toward
Tenant’s next monthly payment(s) of Real Estate Taxes due hereunder, or promptly
refund such overpayment to Tenant. If the Annual Tax Statement indicates that
Tenant’s actual liability for Real Estate Taxes exceeds the aggregate amount of
such estimated payments made by Tenant, then Tenant shall pay the deficient
amount to Landlord as Additional Rent within thirty (30) days after such Annual
Tax Statement is given to Tenant. If Landlord fails to provide the Estimated Tax
Statement or the Annual Tax Statement by the applicable dates provided herein,
Landlord shall not be deemed to have waived its right to thereafter provide such
statements.

 

12



--------------------------------------------------------------------------------

(c) In addition to Tenant’s Proportionate Share of the Real Estate Taxes
Escalation, Tenant shall also be liable for any portion of the Real Estate Taxes
(and not simply any increase over the Base Year Real Estate Taxes) imposed upon
the Property during the Term which is attributable to improvements in the
Premises or the Property constructed by or on behalf of Tenant or at Tenant’s
expense and for which the taxing authority has assigned an increase in valuation
in computing the assessed valuation of the Property above the building standard
valuation (“Extra Taxes”). Tenant shall pay to Landlord as Additional Rent 100%
of the amount of such Extra Taxes within thirty (30) days after issuance of an
invoice therefor or, at Landlord’s option, such Extra Taxes may be included as a
component of the Estimated Tax Statement and Annual Tax Statement, and paid
pursuant to Section 5.2(b) above.

5.3 (a) Commencing January 1st following the Base Year and thereafter for the
remainder of the Term, Tenant shall pay, as Additional Rent, Tenant’s
Proportionate Share of the amount by which the costs of electricity, water and
any other utilities not separately billed or metered to any tenants in the
Building or the Complex, as applicable, and the cost of fuel (gas, oil or other)
used in heating, ventilating and air-conditioning all portions of the Building
including all rentable square footage therein (hereinafter collectively referred
to as the “Utilities”) for each calendar year falling entirely or partially
within the Term following the Base Year exceeds the Base Year Utilities
(hereinafter referred to as the “Utilities Escalation”). If the Building is not
fully constructed and at least ninety-five (95%) percent leased in any calendar
year of the Term, then the Utilities for such calendar year shall nevertheless
be computed, as determined by Landlord in its reasonable discretion, as though
the Building had been fully constructed and at least ninety-five (95%) percent
occupied the entire calendar year. The term “Base Year Utilities” shall mean
those Utilities incurred for the Property (or deemed to have been incurred
pursuant to the immediately preceding sentence) during the Base Year.

(b) If any Utilities pertaining to the Building or the Building Common Areas are
incurred on a shared-basis with any other portion of the Complex, then before
Tenant’s Proportionate Share of the Utilities Escalation is calculated, Landlord
shall first make an equitable allocation of such shared Utilities among the
buildings of the Complex (including the Building) sharing the services,
materials or other benefits of such shared Utilities.

(c) Tenant shall make estimated monthly payments to Landlord on account of
Tenant’s Proportionate Share of the Utilities Escalation. At the beginning of
the Term and at the beginning of each calendar year thereafter, Landlord may
submit a statement to Tenant setting forth, on an annualized basis, Landlord’s
reasonable estimate of such Utilities (“Estimated Utilities Statement”) and
Tenant’s Proportionate Share of the Utilities Escalation for the forthcoming
year. Tenant shall pay to Landlord as Additional Rent on the first day of each
month following receipt of such Estimated Utilities Statement, until Tenant’s
receipt of any succeeding Estimated Utilities Statement, an amount equal to
one-twelfth (1/12) of Tenant’s Proportionate Share of the Utilities Escalation
as shown on such Estimated Utilities Statement. From time to time during any
calendar year, Landlord may revise Landlord’s estimate of Utilities and adjust
Tenant’s monthly payments to reflect Landlord’s revised estimate, in which event
Tenant shall pay, along with the next monthly payment due, the difference, if
any, between the aggregate amount of Tenant’s estimated payments theretofore
made on account of the Utilities Escalation during such calendar year, and the
amount which would have been payable by Tenant during such calendar year had
Landlord billed Tenant for the revised monthly amount for such

 

13



--------------------------------------------------------------------------------

prior elapsed months during such calendar year. Thereafter, Tenant shall pay the
revised monthly estimate in accordance with the provisions of this
Section 5.3(c). Within approximately one hundred twenty (120) days after the end
of each calendar year, or as soon thereafter as is feasible, Landlord shall
submit a statement (“Annual Utilities Statement”) to Tenant, showing (1) the
amount of Utilities incurred during the preceding calendar year, (2) Tenant’s
Proportionate Share of the Utilities Escalation for such calendar year, and
(3) the aggregate amount of Tenant’s estimated payments made on account of the
Utilities Escalation during such calendar year. If the Annual Utilities
Statement indicates that the aggregate amount of such estimated payments made by
Tenant exceeds Tenant’s actual liability for the Utilities Escalation, then
provided Tenant is not in default under any provision of this Lease, Landlord
shall, at Landlord’s option, either credit the overpayment toward Tenant’s next
monthly payment(s) of Utilities due hereunder, or promptly refund such
overpayment to Tenant. If the Annual Utilities Statement indicates that Tenant’s
actual liability for Utilities exceeds the aggregate amount of such estimated
payments made by Tenant, then Tenant shall pay the deficient amount to Landlord
as Additional Rent within thirty (30) days after such Annual Utilities Statement
is given to Tenant. If Landlord fails to provide the Estimated Utilities
Statement or the Annual Utilities Statement by the applicable dates provided
herein, Landlord shall not be deemed to have waived its right to thereafter
provide such statements. The audit rights described in Section 5.1(d) above
shall be applicable to the Estimated Utilities Statement.

5.4 Tenant shall pay before delinquency, directly to the applicable taxing
authority, any business, rent or other taxes or fees that are now or hereafter
levied, assessed or imposed upon Tenant’s use or occupancy of the Premises, the
conduct of Tenant’s business at the Premises, or Tenant’s equipment, fixtures,
furnishings, inventory or personal property at the Property. In the alternative,
if any such tax or fee is enacted or altered so that same is levied against
Landlord or so that Landlord is responsible for collection or payment thereof,
then Tenant shall pay the amount of such tax or fee to Landlord as Additional
Rent within ten (10) days after issuance by Landlord of an invoice therefor.

5.5 If the Term commences or expires on a day other than the first day or the
last day of a calendar year, respectively, then Tenant’s liabilities pursuant to
Sections 5.1, 5.2 and 5.3 above for such calendar year shall be apportioned by
multiplying the respective amount of Tenant’s Proportionate Share of the
Operating Charges Escalation, Real Estate Taxes Escalation, or Utilities
Escalation, as the case may be, thereof for the full calendar year by a
fraction, the numerator of which is the number of days during such calendar year
falling within the Term, and the denominator of which is three hundred sixty
(360).

5.6 Landlord reserves the right to change the accounting period for either
Operating Charges, Real Estate Taxes, Utilities, or any combination of them, to
each consecutive twelve (12) month period commencing on the Commencement Date or
such other date as Landlord shall designate by notice to Tenant.

 

14



--------------------------------------------------------------------------------

ARTICLE VI

USE OF PREMISES

6.1 (a) Tenant shall use the Premises solely for general, executive and
administrative offices (“Permitted Use”), and for no other use or purpose. In
all events, the Permitted Use shall not include: (i) offices of any agency or
bureau of the United States or any state or political subdivision thereof;
(ii) offices or agencies of any foreign government or political subdivision
thereof which are entitled to any diplomatic or other form of sovereign immunity
or otherwise not amenable to service of process in New Jersey; (iii) offices of
any health care professionals, including, without limitation, doctors’ offices
and laboratories; (iv) schools or other training facilities other than for its
employees; (v) retail or restaurant uses; (vi) broadcast studios or other
broadcast production facilities, such as radio and/or television stations;
(vii) offices at which deposits or bills are regularly paid in person by
customers; (viii) personnel agencies (excluding Tenant’s personnel or human
resources department); (ix) meeting facilities open to the public; (x) office
suites or business suites; and (xi) offices used for telemarketing or so-called
“call” center purposes. However, the foregoing restrictions shall not be deemed
in any way to limit Landlord’s right to lease other portions of the Building or
the Complex to a tenant(s) of Landlord’s choice. In all events, Tenant’s use of
the Premises is subject to all present and future Legal Requirement and
Insurance Requirements, and covenants, conditions, restrictions and other
matters of record.

(b) Tenant shall not use or occupy the Premises for any unlawful purpose, or in
any manner that would violate any certificate of occupancy for the Premises or
the Building, or that would constitute waste, nuisance or unreasonable annoyance
to Landlord or any other tenant or occupant of the Building, or that would
overload the plumbing or mechanical systems of the Premises or the Building, or
exceed the floor load which any floor in the Premises was designed to carry, and
Tenant shall not permit or suffer the emission of objectionable odors or noise.
In addition, Tenant shall not use or occupy the Premises in any manner that
would increase the number of parking spaces, as mandated by Legal Requirements,
based upon a fully occupied Building and Complex.

(c) If any Legal Requirement necessitates obtaining an occupancy or use permit
or license for the Premises or the operation of the business conducted therein,
Tenant shall obtain and keep current such permit or license at Tenant’s expense,
and shall promptly deliver a copy thereof, including copies of all renewals
thereof, to Landlord. Tenant shall not conduct any retail sales, promotions,
advertising, special events or any other business activities of any nature which
are open to the general public in the Complex, whether inside or outside of the
Premises, other than as expressly provided by the Permitted Use.

(d) Landlord represents that (i) there is presently a valid permanent
certificate of occupancy for the Building that permits use or occupancy of the
Premises for the Permitted Use, (ii) as of the date hereof, no violation exists
or has been noted against the Premises, (iii) the Building and the Premises are
in full compliance with all handicapped access requirements, and (iv) the
Premises are free of all asbestos, asbestos-containing materials and other
hazardous substances. Landlord covenants that at the time of delivery of the
Premises to Tenant, the Premises will be free of material defects in materials
and workmanship and in compliance with Legal Requirements and that Building
Systems will be in good operating order, condition and repair.

 

15



--------------------------------------------------------------------------------

(e) Except in the event of an emergency, Tenant shall have access to the
Premises twenty-four (24) hours a day, seven (7) days a week, throughout the
Term of the Lease.

ARTICLE VII

ASSIGNMENT AND SUBLETTING

7.1 (a) Tenant shall not assign or transfer (collectively, “assign”) this Lease
or all or any of Tenant’s rights hereunder or interest herein by operation of
law or otherwise, or sublet or otherwise license or permit anyone to use or
occupy (collectively, “sublet”) the Premises or any part thereof, or mortgage,
pledge, hypothecate or otherwise encumber (collectively, “encumber”) this Lease,
without, in each case, obtaining the prior written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed. Any
attempted assignment or encumbrance of this Lease or of all or any of Tenant’s
rights hereunder or interest herein, and any attempted sublet or permission to
use or occupy the Premises or any part thereof, other than strictly in
accordance with this Article VII, shall be void and of no force or effect and
shall constitute an immediate Event of Default hereunder. No assignment,
subletting or encumbrance, or Landlord’s consent thereto, or Landlord’s
collection or acceptance of rent from any assignee, subtenant or other party,
shall be construed as a waiver or release of the initial named Tenant (or any
prior assignees or Guarantors hereunder) from any of its or their liabilities or
obligations under this Lease, and all of such parties shall remain jointly and
severally primarily liable hereunder, notwithstanding anything to the contrary
contained in this Lease or any guaranty of this Lease. In addition, Landlord’s
consent to any proposed assignment, subletting or encumbrance shall not be
construed to relieve Tenant or any permitted assignee, subtenant or other party
from the obligation of obtaining Landlord’s prior written consent to any
subsequent assignment, subletting (or sub-subletting, as the case may be) or
encumbrance. As security for this Lease, Tenant hereby assigns to Landlord the
rent due from any subtenant or other occupant of the Premises. For any period
during which Tenant is in default hereunder, Tenant hereby authorizes each such
subtenant or other occupant to pay said rent directly to Landlord upon receipt
of notice from Landlord specifying same. Landlord’s collection of such rent
shall not be construed as either an approval of such occupancy under this
Article VII (if Tenant has theretofore failed to comply with the provisions of
this Article VII) or an acceptance of such subtenant or other occupant as a
tenant. Tenant shall pay to Landlord, as Additional Rent, all reasonable
third-party expenses (including reasonable attorneys’ fees and accounting costs)
actually incurred by Landlord in connection with Tenant’s request to assign or
encumber this Lease, or sublet all or any part of the Premises, which amounts
shall be paid within ten (10) days after Landlord’s written demand therefor,
whether or not Landlord consents thereto.

(b) If at any time during the Term Tenant desires to assign this Lease or sublet
all or part of the Premises, then Tenant shall notify Landlord at least thirty
(30) days in advance (“Tenant’s Request Notice”) and advise Landlord of: the
identity of the proposed assignee, or subtenant and a description of its
business; the terms of the proposed assignment or subletting; the commencement
date of the proposed assignment or subletting (the “Proposed Transfer
Commencement Date”); if, applicable, the area proposed to be sublet (the
“Proposed Sublet Space”); the most recent financial statement or other evidence
of financial responsibility of such proposed assignee or subtenant; and a
certification executed by Tenant and such party stating whether or not any
premium or other consideration is being paid for the assignment, or sublease

 

16



--------------------------------------------------------------------------------

(and, if any premium or other consideration is being paid; stating in reasonable
detail the amount and calculation thereof). Provided that there is no continuing
Event of Default, and subject to Landlord’s rights pursuant to Section 7.3
below, Landlord shall not unreasonably withhold, delay or condition its consent
to a proposed assignment of this Lease or a proposed subletting of the Premises.
Without limitation, Landlord may withhold such consent if, in the reasonable
exercise of its reasonable judgment, it determines that:

(i) the use of the Premises pursuant to such assignment or sublease would not be
in compliance with Article VI hereof; or

(ii) the proposed assignee or subtenant is not of a type and quality consistent
and compatible with first-class office buildings located in the Geographic Area
(and the tenants of such buildings); or

(iii) The financial condition of the proposed assignee under any such assignment
or the proposed sublessee under any such sublease is not sufficient given the
obligations required; or

(iv) the proposed assignee’s or subtenant’s occupancy will cause an excessive
density of traffic or make excessive demands on the services, maintenance or
facilities of the Building or the Common Areas; or

(v) the proposed assignee or subtenant is a tenant in the Complex at the time of
Landlord’s receipt of Tenant’s Request Notice, or a party with whom Landlord or
its affiliates has negotiated for the leasing of office space within the
Geographic Area during the immediately preceding six (6) months and in either
case Landlord has comparable space available in the Complex to lease to such
party; or

(vi) it wishes to recapture the space as provided in Section 7.3.

7.2 Intentionally Omitted.

7.3 Except for the transactions identified in Section 7.9 below, Landlord shall
have the right in its sole and absolute discretion to: (i) terminate this Lease
in the case of any proposed assignment of this Lease; or (ii) terminate this
Lease either in its entirety or only as it relates to the Proposed Sublet Space
in the case of a proposed subletting of all or substantially all of the
Premises; or (iii) to terminate this Lease only as it relates to the Proposed
Sublet Space in the case of a proposed subletting of less than all or
substantially all of the Premises for substantially the entire remaining term of
this Lease. If Landlord elects to exercise its rights under this Section 7.3, it
will send Tenant written notice of such termination within ten (10) business
days after Landlord’s receipt of Tenant’s Request Notice. If Landlord exercises
its option to terminate this Lease only with respect to the Proposed Sublet
Space under clause (iii) above, then (a) Tenant shall tender the Proposed Sublet
Space to Landlord on the Proposed Transfer Commencement Date in the condition
required pursuant to Section 22.3 hereof, at which time such space shall
thereafter be deleted from the Premises, and (b) as to that portion of the
Premises which is not part of the Proposed Sublet Space, this Lease shall remain
in full force and effect, except that Base Rent, Additional Rent, the number of
Parking Permits, and any other items which are determined on a per square foot
basis shall (notwithstanding anything contained

 

17



--------------------------------------------------------------------------------

in this Lease to the contrary) be proportionately reduced, based on the amount
of square footage deleted from the Premises in relation to the total square
footage in the Premises immediately prior to such termination. If Landlord
exercises its option under either clause (i) or clause (ii) above to terminate
this Lease in its entirety, then Tenant shall tender the entire Premises to
Landlord on the Proposed Transfer Commencement Date in the condition required
pursuant to Section 22.3 hereof, at which time the Lease shall terminate.
Notwithstanding the foregoing provisions of this Section 7.3, Landlord shall not
have the right to terminate this Lease (either as to the entire Premises or the
Proposed Sublet Space) in the case of an assignment or sublease under
Section 7.9.

7.4 If any sublease or assignment requires that the subtenant or assignee pay
any amount in excess of the rental and other charges due under this Lease
(except that in the case of a sublease of less than all of the Premises, such
rental and other charges shall be pro rated on a per square foot basis prior to
such calculation), then whether such excess be in the form of an increased
monthly or annual rental, a lump sum payment, payment for the sale, transfer or
lease of Tenant’s fixtures, leasehold improvements, furniture and other personal
property, or any other form, Tenant shall pay to Landlord, prior to (and at
Landlord’s option, as a condition of) the Proposed Transfer Commencement Date,
fifty percent (50%) of any such excess or other premium received by Tenant with
respect to the sublease or assignment after deducting from the total amount of
such excess or other premium any improvement allowances paid by Tenant to the
assignee or subtenant, and any brokerage commissions and counsel fees incurred
by Tenant in connection with such assignment or subletting, all such expenses to
be amortized over the term of the sublease (in the case of a sublease) or over
the term of this Lease (in the case of an assignment where the consideration is
not paid in a lump sum and is paid over the balance of the term of this Lease.
Acceptance by Landlord of any payments due under this Section 7.4 shall not be
deemed to constitute approval by Landlord of any sublease or assignment, nor
shall such acceptance waive any rights of Landlord hereunder. Landlord shall
have the right to inspect and audit Tenant’s books and records relating to any
assignment or sublease.

7.5 All restrictions and obligations imposed on Tenant pursuant to this Lease
shall be deemed to extend to any assignee, subtenant, licensee, concessionaire
or other occupant or transferee, and Tenant shall cause all such parties to
comply with such restrictions and obligations. As a condition to the
effectiveness of any assignment or subletting hereunder, Tenant shall deliver to
Landlord prior to, and as a condition of, the Proposed Transfer Commencement
Date (i) in the case of an assignment, a fully-executed assignment and
assumption agreement which provides, among other things reasonably required by
Landlord, that Tenant remains jointly, severally, and primarily liable
hereunder; and (ii) in the case of a sublet, a fully executed sublease which
provides, among other things reasonably required by Landlord, that such sublease
is; (x) subject and subordinate to all the terms and provisions of this Lease;
and (y) subject to the condition that if the Term is terminated or Landlord
succeeds to Tenant’s interest in the Premises by voluntary surrender or
otherwise then, at Landlord’s option, in its sole and absolute discretion, the
subtenant shall be bound to Landlord for the balance of the term of such
sublease and shall attorn to and recognize Landlord as its landlord under the
then-executory terms of such sublease.

7.6 Intentionally omitted.

 

18



--------------------------------------------------------------------------------

7.7 If Landlord’s consent to an assignment or subletting is given, and such
transaction does not become fully binding upon the parties thereto and effective
within three (3) months of the Proposed Transfer Commencement Date for any
reason, then Landlord’s consent to such transaction shall be deemed null and
void, and Tenant’s compliance with the provisions of Section 7.1 and 7.3 shall
again be necessary in the event Tenant desires to assign this Lease or sublease
all or any portion of the Premises, even in connection with the same transaction
as that initially proposed by Tenant in the Tenant Request Notice.

7.8 Tenant hereby indemnifies, defends and holds Landlord and Landlord’s Agents
harmless from and against any and all claims, demands, liabilities, causes of
action, suits, judgments, damages and expenses (including litigation costs and
attorneys’ fees) that may be made against Landlord and/or Landlord’s Agents
based on, arising out of, or in any way relating to (directly or indirectly, in
whole or in part) any assignment or encumbrance (or attempted assignment or
encumbrance) of this Lease, or any subletting (or attempted subletting) of any
part of the Premises including, without limitation, claims by (i) any assignee
or subtenant or proposed assignee or subtenant, or (ii) any brokers or other
persons claiming a commission or similar compensation in connection with the
proposed assignment or sublease, or any termination of this Lease by Landlord
pursuant to Section 7.3 above.

7.9 Notwithstanding anything contained in this Article VII to the contrary,
Landlord’s consent shall not be required pursuant to Section 7.1, Landlord shall
have no right to recapture the Premises or any part thereof pursuant to
Section 7.3 and no sums shall be payable to Landlord pursuant to Section 7.4 in
connection with (i) transfers of stock, partnership, membership or other equity
interests in Tenant, (ii) any sublease or assignment to, or occupancy by, any
party directly or indirectly controlling, controlled by or under common control
with Tenant or its shareholders, members or other equity-owners (“control” and
its variants meaning ownership of more than fifty (50%) percent of the equity
interests in the party in question); (iii) Tenant’s assignment of the Lease to
any purchaser of Tenant’s business or all or substantially all of Tenant’s
assets or equity interests; or (iv) an assignment of the Lease to any entity
that is a successor to Tenant by merger, consolidation or other reorganization;
provided that in all such cases: (x) there is no continuing Event of Default;
(y) the principal purpose of such transaction is not the acquisition of Tenant’s
interest in this Lease and is not made to circumvent the provisions of this
Article VII, and (z) Tenant notifies Landlord of any such transaction and
provides Landlord with fully executed counterparts of all relevant documents
within ten (10) days after the effective date of the transaction in question.
Furthermore, if Tenant is a partnership or limited liability company, as the
case may be, the admission of new partners or members, the withdrawal,
retirement, death, incompetency or bankruptcy of any partner or member, or the
reallocation of partnership or membership interests among the partners or
members shall not constitute an assignment of the Lease, provided that the
principal purpose of any of the foregoing is not to circumvent the restrictions
on transfers contained herein.

ARTICLE VIII

MAINTENANCE AND REPAIRS; COMPLIANCE WITH LAWS

8.1 Except as otherwise provided in this Lease, Landlord shall keep all
structural portions of the Building and the Premises (which shall include but
not be limited to the structural support beams, load-bearing elements,
foundations, exterior and structural walls, support

 

19



--------------------------------------------------------------------------------

columns, and roof of the Building), and the mechanical, electrical, HVAC and
plumbing systems, pipes and conduits that are provided by Landlord in the
operation of the Building (collectively, the “Building Structure and Systems”),
and all Common Areas, in good repair, free from leaks, and in good operating
condition, and Landlord will also make repairs thereto promptly after notice
from Tenant of the need for same and Landlord’s confirmation thereof.
Notwithstanding any of the foregoing to the contrary, maintenance and repair of
special Tenant areas, facilities, finishes and equipment (including, but not
limited to, any special fire protection equipment, telecommunications and
computer equipment, kitchen/galley equipment, all other fixtures furnishings and
equipment of Tenant located in the Premises, as well as all Alterations (as
hereinafter defined), shall be the sole responsibility of Tenant and in no event
shall same be deemed to be a part of the Building Structure and Systems.
Landlord shall have no the obligation to make any repairs brought about by any
act or omission of Tenant or Tenant’s Agents, but shall have the right to do so,
pursuant to Section 8.2 below.

8.2 Except for such items of maintenance, repair and replacement that are
specifically Landlord’s obligation pursuant to Section 8.1 above, Tenant shall,
at its sole cost and expense, perform all maintenance and promptly make all
repairs and replacements in and to the Premises that are necessary or desirable
to keep the Premises in good order, condition and repair, in a clean, safe and
tenantable condition, and otherwise in accordance with all Legal Requirements,
Insurance Requirements, and the requirements of this Lease (including, without
limitation, the provisions of Article IX pertaining to Alterations), reasonable
wear and tear and damage by fire or other casualty. Without limiting the
generality of the foregoing Tenant, shall at its sole cost and expense, shall
perform all maintenance and promptly make all repairs and replacements to, and
keep in clean, safe and sanitary condition: (i) special Tenant areas,
facilities, finishes and equipment (including, but not limited to, any special
fire protection equipment, telecommunications and computer equipment,
kitchen/galley equipment, and all other fixtures, furnishings and equipment of
Tenant located in the Premises or exclusively serving the Premises [wherever
located]); (ii) any heating, air-conditioning, electrical, ventilating, plumbing
or mechanical equipment or systems installed by or on behalf of Tenant
exclusively serving the Premises (wherever located), or within and serving the
Premises (whether or not on an exclusive basis); (iii) all interior glass,
window panes (excluding Building windows) and doors, including the entrance
door(s) into the Premises; and (iv) all Alterations. Tenant shall give Landlord
prompt written notice of any defects or damage to the structure of, or equipment
or fixtures in, the Building or any part thereof. Except as otherwise provided
in Article XVII, all injury, breakage and damage to the Premises and to any
other part of the Building, the Property or the Complex caused by any act or
omission of Tenant or Tenant’s Agents shall be repaired at Tenant’s expense,
either by Tenant or by Landlord on behalf of Tenant as set forth in this
Section 8.2. Notwithstanding any other section of this Lease to the contrary,
Landlord shall have the right, at Landlord’s option, to make (or to cause its
designated contractor or subcontractor to make): (i) any repairs which connect
to or may otherwise involve interaction with the Building Structure and Systems,
or require alterations to any portion of the Building outside of the Premises,
or within any other portions of the Complex, or which require a building permit;
(ii) any repairs to the Premises which are otherwise the responsibility of
Landlord hereunder, but are caused by the act or omission of Tenant or Tenant’s
Agents; and (iii) any repairs to any other part of the Building, the Property or
the Complex caused by any act or omission of Tenant or Tenant’s Agents; and in
any such case Tenant shall reimburse Landlord for all costs incurred in
connection with such work, plus a charge of five percent (5%) for administrative
cost recovery,

 

20



--------------------------------------------------------------------------------

as Additional Rent, within thirty (30) days following Tenant’s receipt of an
invoice therefor. Notwithstanding anything herein, Tenant shall not clean, nor
allow any window in the Premises to be cleaned, from the outside, except by
Landlord’s designated contractor. Landlord covenants that at the time of
delivery of the Premises to Tenant, all systems and equipment provided by
Landlord that exclusively serve the Premises shall be in good operating
condition and repair.

8.3 Tenant shall, in a timely manner and at its sole cost and expense, comply
with all Legal Requirements and Insurance Requirements, including, without
limitation, the ADA, whether foreseen or unforeseen, or ordinary or
extraordinary, arising out of the particular use of the Premises by Tenant for
uses other than the Permitted Use, and not required of office tenants generally,
but Tenant may contest, appeal and defer compliance with the same provided that
Landlord is not subject to prosecution for a criminal offense by reason of such
non-compliance by Tenant. In the event any such compliance obligation requires
Alterations which would connect to or otherwise involve interaction with the
Building Structure and Systems, or require alterations to any portion of the
Building outside of the Premises, or within any other portions of the Complex,
or requires a building permit, Landlord shall have the right, but not the
obligation, to perform such work, in which case Tenant shall be responsible for
the cost thereof, plus a charge of five percent (5%) for administrative cost
recovery, and shall reimburse Landlord, as Additional Rent for the cost thereof,
within thirty (30) days following Tenant’s receipt of an invoice therefor.
Notwithstanding anything contained herein, with respect to the ADA only, the
parties hereby agree that: (a) Tenant shall be responsible for ADA compliance in
the Premises (subject to the provisions of this Section 8.3), including any
leasehold improvements or other work to be performed in the Premises under or in
connection with this Lease, (b) Landlord may perform (as aforesaid) and Tenant
shall be responsible for the cost of, or Landlord may require that Tenant
perform, at its cost, ADA “path of travel” requirements triggered by
improvements or Alterations in the Premises made by or on behalf of Tenant, and
(c) Landlord may perform (as aforesaid), and Tenant shall be responsible for the
cost of, or Landlord may require that Tenant perform, at its cost, ADA
compliance in the Common Areas of the Property or the Complex necessitated as a
result of the Building, the Property or the Complex in general being deemed to
be a “public place of accommodation” as a result of Tenant’s particular manner
of use or occupancy of the Premises and not required of office tenants
generally.

8.4 Landlord agrees to perform any repairs that it is required to make with
reasonable diligence under the circumstances and with reasonable efforts to
avoid interference with Tenant’s use and occupancy of the Premises. All repairs
to be made by Tenant pursuant to the Lease may be made by any contractor
selected by Tenant so long as such contractor is reasonably satisfactory to
Landlord.

ARTICLE IX

ALTERATIONS

9.1 Tenant shall not make or permit anyone to make any repairs (whether required
pursuant to Section 8.2 or otherwise), alterations, decorations, additions,
improvements or other changes (collectively, “Alterations”), whether structural
or non-structural, interior or exterior, in or to the Premises, the Building or
the Complex without the prior written consent of Landlord, which consent shall
not be unreasonably withheld, conditioned or delayed, provided however, Landlord
shall be permitted to withhold its consent in Landlord’s sole discretion if
Tenant’s

 

21



--------------------------------------------------------------------------------

Alterations propose removing any common corridors or altering any ingress/egress
conditions. Notwithstanding the foregoing, Landlord’s consent shall not be
required with respect to any decorative alteration such as painting, carpeting,
wall covering and floor covering costing less than Seventy-five Thousand and
00/100 Dollars ($75,000) in the aggregate, provided that Tenant shall furnish to
Landlord no less than ten (10) days’ prior written notice with respect to the
performance of such decorative alteration.

9.2 (a) In addition to the provisions of Section 9.1 above, any Alterations
performed by Tenant (other than decorative alterations) shall be made:
(i) promptly upon Tenant’s compliance with the requirements of this Article IX,
and thereafter diligently prosecuted to completion; (ii) in a good and
first-class manner; (iii) using new materials only; (iv) by a contractor
approved in advance by Landlord, which approval shall not be unreasonably
withheld, delayed or conditioned; (v) on days, at times and under the
supervision of an engineer or architect approved in writing by Landlord, which
approval shall not be unreasonably withheld, delayed or conditioned; (vi) in
accordance with plans and specifications prepared by such engineer or architect,
which plans and specifications shall include a reasonably detailed itemization
of the estimated total hard and soft costs of such Alterations, and shall be
approved in advance by Landlord (which approval shall not be unreasonably
withheld, delayed or conditioned); (vii) in accordance with all Legal
Requirements and Insurance Requirements; (viii) only after having obtained and
furnished to Landlord public liability, worker’s compensation and so-called
“builder’s risk” insurance policies reasonably acceptable to Landlord, which
policies shall cover all parties who will perform any work with respect to such
Alterations; (ix) in accordance with all contracts, subcontracts, supply
contracts, equipment leases, consulting agreements or similar documents, and any
amendments thereto, which have been executed by Tenant in connection with the
Alterations (proposed copies of which shall be provided to Landlord at least ten
(10) days before execution thereof and Landlord may, but shall not be obligated
to, review, approve or disapprove of same); (x) on the condition that Tenant
shall provide to Landlord executed copies of the contracts and other documents
specified in clause “(ix)” immediately above prior to the commencement of any
work; (xi) on the condition that Tenant shall provide to Landlord written,
unconditional waivers of mechanics’ and materialmen’s liens against the
Premises, the Building and the Complex from all proposed contractors,
subcontractors, laborers and material suppliers for all work, labor and services
to be performed and materials to be furnished in connection with such
Alterations (or, if such waivers are then prohibited by Legal Requirements, then
Tenant shall provide to Landlord, on an ongoing basis on the first day of each
month during the performance of such work, a complete and accurate list setting
forth the names and addresses of each contractor, subcontractor, construction
manager, design professional, supplier or other persons or entities providing
work, services, materials or equipment to Tenant or for the benefit of the
Premises who may have the right, under applicable Legal Requirements, to file a
mechanic’s lien or other encumbrance in connection therewith); (xii) in a manner
that will not interfere with the use or occupancy by other tenants of the
Building of their respective premises; (xiii) in a manner that will not risk
damage to the remainder of the Building; (xiv) in accordance with all reasonable
construction rules and regulations from time to time promulgated by Landlord.
Promptly after the completion of any Alterations, Tenant, shall at its expense,
deliver to Landlord three (3) sets of accurate as-built drawings showing such
Alterations.

 

22



--------------------------------------------------------------------------------

(b) Landlord’s review and/or approval of any plans and specifications for
Tenant’s Alterations shall not constitute an assumption of any responsibility by
Landlord for their accuracy, safety or sufficiency, and shall in no event create
an express or implied confirmation that either Tenant’s plans and specifications
have been prepared in accordance with, or that the Alterations shown thereon or
specified therein are in accordance with, Legal Requirements or Insurance
Requirements.

(c) On request by Tenant, Landlord, at Tenant’s expense, shall join in any
applications for any permits, approvals or certificates from any governmental
authority required to be obtained by Tenant in connection with any permitted
Alterations, and shall sign such applications promptly after request by Tenant
and shall otherwise cooperate with Tenant in connection therewith.

9.3 Alterations (including, without limitation, those involving the Building
Structure and Systems) shall, at Landlord’s election, be performed by Landlord
or Landlord’s designated contractor(s) at Tenant’s expense (provided such
contractors provide competitive pricing), and Tenant shall reimburse Landlord
for all third party costs reasonably incurred in connection with such work, plus
a charge of five percent (5%) for administrative cost recovery, as Additional
Rent, within ten (10) days following Tenant’s receipt of an invoice therefor. If
Landlord elects not to perform such work, then Tenant shall pay to Landlord as
Additional Rent, within ten (10) days after receipt of an invoice therefor, a
construction supervision fee equal to two percent (2%) of the cost of such work.

9.4 Tenant and Tenant’s Agents shall not do any act or make any contract which
may create or be the foundation for any lien or other encumbrance upon any
interest of Landlord or any Mortgagee in any portion of the Premises, the
Building or the Complex, and, to the fullest extent permitted by the New Jersey
Construction Lien Law, N.J.S.A. 2A:4A-1, et seq., or any other applicable Legal
Requirement, Landlord’s consent to the making of any Alterations shall not be
deemed an agreement by Landlord to subject Landlord or any Mortgagee, or its or
their interest in the Premises, the Building or the Complex, to any Lien (as
hereinafter defined), charge or encumbrance which may be filed in connection
with such permitted Alterations. It is expressly agreed that Landlord shall have
no obligation to review any such contracts (notwithstanding the fact that same
may have been delivered to Landlord), it being agreed by Landlord and Tenant
that, to the fullest extent permitted by applicable Legal Requirements, any
Liens by any contractor, subcontractor, construction manager, design
professional, supplier or other persons or entities providing work, services,
materials or equipment to Tenant or for the benefit of the Premises pursuant to
such contracts shall attach only to the leasehold interest of Tenant. Tenant
covenants and agrees to promptly pay all persons or entities furnishing or
providing work, services, materials or equipment to Tenant or for the benefit of
the Premises at the direction of Tenant or Tenant’s Agents. If, because of any
act or omission (or alleged act or omission) of Tenant or Tenant’s Agents, any
construction lien, claim or other lien, including, without limitation, any
Notice of Unpaid Balance and Right to File Lien (collectively “Lien”), charge,
or order for the payment of money or other encumbrance shall be filed against
Tenant, Landlord or any Mortgagee, or against any portion of the Premises, the
Building or the Complex (whether or not such Lien, charge, order, or encumbrance
is valid or enforceable as such), Tenant shall notify Landlord of same
immediately after Tenant is first notified, or otherwise becomes aware, thereof,
and shall, at Tenant’s own cost and expense, cause same to be discharged of

 

23



--------------------------------------------------------------------------------

record by paying the claimant, obtaining a discharge and recording or filing
same, as applicable, or by filing a surety bond or depositing funds with the
Clerk of the Superior Court of New Jersey, as provided in N.J.S.A. 2A:4A-31, or
by any other then-customary process with respect to the type of Lien or
encumbrance involved; and Tenant shall indemnify, defend and hold harmless
Landlord and Landlord’s Agents from and against all claims, demands,
liabilities, causes of action, suits, judgments, damages and expenses (including
litigation costs and attorneys’ fees) based thereon, arising therefrom or in any
way relating thereto, directly or indirectly, whether in whole or in part, such
indemnification obligation to survive the expiration or earlier termination of
this Lease. If within ten (10) business days after first becoming aware of such
filing, Tenant fails to cause such Lien or other encumbrance to be so discharged
of record, bonded over or otherwise disposed of in accordance with any customary
process as provided above, Landlord shall have the option of discharging or
bonding any such Lien or other encumbrance, and Tenant agrees to reimburse
Landlord, as Additional Rent, for all costs, expenses and other sums of money
incurred by Landlord in connection therewith, with interest thereon at the
Default Interest Rate from the date such cost was incurred, until repaid in
full. All materialmen, contractors, artisans, mechanics, laborers, and any other
persons or entities now or hereafter contracting with Tenant or Tenant’s Agents
or any contractor or subcontractor of Tenant or Tenant’s Agents for the
furnishing of any labor, services, materials, supplies, or equipment with
respect to any portion of the Premises, the Building or the Complex at any time
from the date hereof (whether or not Landlord has consented thereto), are hereby
charged with notice that they look exclusively to Tenant for payment of same.

9.5 Tenant shall not, at any time directly or indirectly employ, or permit the
employment of, any contractor, mechanic or laborer, whether in connection with
an Alteration or otherwise, if in Landlord’s opinion such employment would
interfere, cause any conflict, or create any difficulty, strike or
jurisdictional dispute with, other contractors, mechanics or laborers engaged in
the construction, maintenance, repair or operation of the Building or the
Complex by Landlord, Tenant or others. In the event of any such interference,
conflict, difficulty, strike or jurisdictional dispute, Tenant shall, upon
demand of Landlord, cause all contractors, mechanics or laborers causing the
same to leave the Complex immediately.

9.6 If any Alterations (other than decorative alterations) are made without the
prior written consent of Landlord, Landlord shall have the right, at its option
and in addition to Landlord’s other rights and remedies, to either require
Tenant to remove such Alterations and restore the affected portion(s) of the
Premises, the Building or the Complex, as applicable, to their condition
immediately prior thereto, or to do so on Tenant’s behalf, in which case Tenant
shall reimburse Landlord as Additional Rent for the cost of such removal and
restoration, with interest at the Default Interest Rate, from the date such cost
was incurred until repaid in full, within ten (10) days after receipt of an
invoice therefor. All Alterations to the Premises, the Building and/or the
Complex made by either party shall become the property of Landlord and shall
remain upon and be surrendered with the Premises at the expiration or earlier
termination of the Term; provided, however, that (a) Tenant shall have the right
to remove, and at Landlord’s direction shall remove, upon the expiration or
earlier termination of the Term, all movable furniture, furnishings, trade
fixtures and other personal property of Tenant located in the Premises solely at
the expense of Tenant, (b) Tenant shall remove, upon the expiration or earlier
termination of the Term, all personal property of Tenant’s Agents located in the
Premises, and (c) Tenant shall remove all non-standard office Alterations in the
Premises or the Building

 

24



--------------------------------------------------------------------------------

(including, without limitation, any wiring and cabling located in risers outside
the Premises) which Landlord designates in writing for removal at the time
Landlord approved such Alterations. Tenant shall, at its expense, repair all
damage and injury to the Premises or the Building caused by any removal and
restore same to the condition in which it existed prior to such installation,
reasonable wear and tear and damage by fire and other casualty excepted.
Notwithstanding anything contained herein to the contrary, Tenant shall have no
obligation to demolish and/or restore any Alterations constituting standard
office fit-up nor shall Tenant have any obligation to remove any Alterations or
improvements existing in the Premises as of the Commencement Date. Tenant’s
obligations under this Section 9.6 shall survive the Expiration Date or earlier
termination of this Lease.

9.7 Anything contained in this Lease to the contrary notwithstanding, to the
extent Landlord has either (i) provided Tenant with value (by way of a
construction allowance or otherwise), or (ii) granted a credit to Tenant (by way
of a rent concession or otherwise) for the express or implied purpose of
funding, in whole or in part, Tenant’s fit-up costs (whether in connection with
the work performed by or on behalf of Tenant in fitting up the Premises on or
about the Commencement Date, or at any later time during the Term), the fit-up
work, fixtures, non-moveable equipment and machinery, and appurtenances funded
thereby (hereinafter collectively referred to as the “Landlord Funded
Improvements”) shall remain the property of Landlord and may not be removed by
Tenant at any time during the Term without Landlord’s prior written consent, and
shall remain in the Premises upon the expiration or earlier termination of this
Lease, unless Landlord directs otherwise pursuant to Section 9.6 above. Landlord
alone shall be entitled to depreciate the Landlord Funded Improvements as an
asset for tax purposes.

ARTICLE X

SIGNS

10.1 Tenant shall be entitled, at no cost to Tenant, to one (1) listing on the
Building directory located in the lobby. Landlord shall maintain a tenant
directory in the lobby of the Building and include Tenant’s business name
thereon. Landlord reserves the right to install and display signs,
advertisements and notices of any kind on any portions of the exterior or
interior of the Building, and elsewhere in the Complex, as Landlord (or the
other owner(s) of the Complex, as the case may be) may elect.

10.2 Provided Tenant is the sole occupant of all leaseable space in the
Building, Tenant, at its sole cost and expense and subject to Landlord’s prior
approval of Tenant’s plans and specifications including, but not limited to, the
color, size and style (which approval shall not be unreasonably withheld,
delayed or conditioned) may install one (1) sign containing the name and logo of
Tenant on the exterior of the Building (the “Building Signage”). Except for any
utility costs associated with the Building Signage, Tenant shall not be
obligated to pay any Additional Rent or charge in connection with the Building
Signage. Landlord hereby confirms it shall permit Tenant’s logo and trade
colors. Tenant shall, at its sole cost and expense, obtain any necessary
municipal approvals. Landlord, at Tenant’s expense, shall reasonably cooperate
with Tenant in its efforts in so obtaining said municipal approvals. If
(a) Tenant assigns this Lease (other than pursuant to Section 7.9), or
(b) Tenant has sublet more than 15% of the Premises of the space in the Building
(other than pursuant to Section 7.9), then, (i) Tenant shall have no rights and
Landlord shall have no obligations under this Section and (ii) if Tenant has
already

 

25



--------------------------------------------------------------------------------

exercised its rights under this Section, then, Landlord may, at Tenant’s
reasonable expense, remove all or any of the signs that constitute the Building
Signage and may restore, at Tenant’s reasonable expense, any damage or injury
that said removal may have caused other than damage resulting from Landlord’s
negligence or misconduct. Upon the expiration or earlier termination of the
Lease, Tenant shall, at Tenant’s expense, remove the Building Signage and shall
restore, at Tenant’s sole expense, any damage or injury that said removal may
have caused. Tenant’s obligations under this Section 10.2 shall survive the
expiration or earlier termination of this Lease.

10.3 Subject to compliance with all Legal Requirements, Tenant shall have the
right, at Tenant’s sole cost and expense, to install a single exterior ground
mounted monument sign (the “Monument Sign”) adjacent to the main Building
entrance and affix Tenant’s business name (“Tenant’s Monument Panel”) on the
Monument Sign. Landlord, at Tenant’s expense, shall reasonably cooperate with
Tenant in its efforts in so obtaining any municipal approvals for the Monument
Sign. The design and specifications for Tenant’s Monument Panel, and the design
and specifications for the letters and symbols used in connection therewith,
shall be subject to applicable Legal Requirements and the prior written approval
of Landlord, which approval shall not be unreasonably withheld, delayed or
conditioned, provided Tenant has submitted to Landlord a plan or sketch thereof
in reasonable detail, showing, without limitation, size, color, location,
materials and method of affixation, and all elements thereof, including the
letters and symbols thereon, conform to Landlord’s signage standards as adopted
from time to time in its reasonable discretion. If at any time during the Term
Tenant’s Monument Panel becomes worn or is otherwise in need of replacement,
Tenant shall replace Tenant’s Monument Panel at Tenant’s expense. Upon the
expiration or earlier termination of the Lease, Tenant shall, at Tenant’s
expense, remove Tenant’s Monument Panel and shall restore, at Tenant’s sole
expense, any damage or injury that said removal may have caused. Tenant’s
obligation to pay Landlord in accordance with this Section 10.3 shall survive
the expiration or earlier termination of this Lease.

ARTICLE XI

SECURITY DEPOSIT

11.1 Intentionally deleted.

ARTICLE XII

LANDLORD’S INSPECTION OF AND ACCESS TO THE PREMISES

12.1 Tenant shall permit Landlord and Landlord’s Agents to enter the Premises at
all reasonable times on not less than one (1) business day notice (except in the
case of an emergency in which event no advance notice shall be necessary):
(i) to examine, inspect or protect the Premises and the Building; (ii) to make
such alterations and/or repairs as Landlord is permitted to make under the terms
of this Lease; (iii) to exhibit the same to purchasers, lenders, and, during the
final six (6) months of the Term, to brokers and prospective tenants; and
(iv) if any excavation or other substructure work shall be made or authorized to
be made upon land adjacent to the Building or the Land, to perform such work as
is required to preserve the walls of the Building and to preserve the Land from
injury or damage and to support such walls and land by proper foundations.
Landlord shall be allowed to take all material into and upon the Premises that
may be required for such repairs or alterations or otherwise. Except in the
event of an

 

26



--------------------------------------------------------------------------------

emergency, Landlord shall endeavor to minimize disruption to Tenant’s normal
business operations in the Premises in connection with any such entry. Upon
completion of any such work, Landlord shall restore the Premises to the
condition existing before such work. Any such entry pursuant to this Article XII
shall not be deemed to constitute an eviction of Tenant in whole or in part, and
the Base Rent and Additional Rent payable under this Lease shall not abate
during any such entry. Landlord shall have no liability to Tenant for any
inconvenience or interruptions caused by the making of such repairs or
alterations, or by such entry by Landlord or Landlord’s Agents pursuant to any
provision of this Lease. Nothing in this Section 12 shall be construed to impose
upon Landlord any greater or additional obligations to inspect, maintain or
repair the Premises beyond those specific obligations expressly imposed upon
Landlord pursuant to this Lease.

ARTICLE XIII

INSURANCE

13.1 (a) Throughout the Term, Tenant shall obtain and maintain the following
insurance:

(1) commercial general liability insurance (written on an occurrence basis)
including contractual liability coverage insuring the indemnity obligations
assumed by Tenant under this Lease, premises and operations coverage, broad form
property damage coverage and independent contractors coverage, and containing an
endorsement for personal injury, in minimum amounts of not less than One Million
Dollars ($1,000,000) combined single limit per occurrence, with a Two Million
Dollar ($2,000,000) annual aggregate, together with umbrella or excess liability
coverage in an amount not less than Three Million Dollars ($3,000,000);

(2) business interruption insurance or rent loss insurance (or a comparable
policy of insurance providing the same benefits), in minimum amounts of not less
than twelve (12) times the monthly Base Rent and estimated Additional Rent then
in effect during any Lease Year;

(3) all-risk property insurance covering all perils and contingencies as may be
required by Landlord or its Mortgagee, including, in all events, coverage for
fire, lightning, windstorm, hail, explosion, terrorism, vandalism and malicious
mischief, riot and civil commotion, and smoke, with a replacement cost
endorsement insuring one hundred (100%) percent of the replacement cost of all
Alterations and other improvements made by or on behalf of Tenant and all
contents of the Premises (including, without limitation, Tenant’s trade fixtures
and other personal property);

(4) comprehensive automobile liability insurance (covering all owned, if any,
non-owned and hired vehicles), in an amount of not less than One Million Dollars
($1,000,000) for each accident;

(5) worker’s compensation insurance, in minimum limits as required by the State
of New Jersey (as the same may be amended from time to time), for all employees
of Tenant engaged in any work on or about the Premises;

 

27



--------------------------------------------------------------------------------

(6) employer’s liability insurance, in an amount not less than One Million
Dollars ($1,000,000) for each accident, One Million Dollars ($1,000,000)
disease-policy limit, and One Million Dollars ($1,000,000) disease-each
employee, (or such greater amount as may be mandated by Legal Requirements), for
all employees of Tenant engaged in any work on or about the Premises;

(7) in amplification of the insurance requirements relating to Alterations set
forth in Section 9.2 above, but without limitation thereof, for any period
during which construction (other than Landlord’s Work) is being performed by or
on behalf of Tenant in or about the Premises, builder’s all-risk insurance
(completed value non-reporting form), covering all perils and contingencies as
may be required by Landlord or its Mortgagee, including, in all events, coverage
for vandalism and malicious mischief with a replacement cost endorsement; and

(8) if Tenant shall use the Premises for entertaining or for any other social
function (including parties and/or receptions for clients, customers, employees
and/or others) at which any alcoholic beverages are served, Tenant shall obtain
an endorsement to its policy of commercial general liability insurance (if such
coverage is not already provided by such policy) providing host liquor liability
coverage of not less than One Million Dollars ($1,000,000) for bodily injury and
property damage liability in anyone occurrence and, if Tenant shall have
contracted with a third party to serve such alcoholic beverages, Tenant shall
also cause such third party to obtain an endorsement to its policy of commercial
general liability insurance (if such coverage is not already provided by such
policy) providing liquor liability coverage of not less than One Million Dollars
($1,000,000) for bodily injury and property damage liability in anyone
occurrence; provided, however, that nothing contained in this Section 13.1(a)(8)
shall be construed to permit Tenant to use the Premises for any use or purpose
other than the Permitted Use.

(b) All insurance required hereunder to be carried by Tenant shall: (i) be
issued by companies that are licensed to do business in the State of New Jersey
and have been approved in advance by Landlord (which approval shall not be
unreasonably withheld, delayed or conditioned), and each such company shall have
a rating from A.M. Best Company, Inc. (or a comparable successor rating company
if A.M. Best Company, Inc. discontinues publishing Best’s Insurance Guide) of
“A” or higher and a financial size of “X” or higher; (ii) name Landlord, the
managing agent of the Building and any Mortgagee as additional insureds;
(iii) be primary and non-contributory; (iv) contain an endorsement for cross
liability and severability of interests; and (v) not contain a provision
relieving the insurer thereunder of liability for any loss by reason of the
existence of other policies of insurance covering the Premises against the peril
involved, whether collectible or not. No such policy shall contain any
deductible provision in excess of $25,000 except as otherwise approved in
writing by Landlord (and in such case, Tenant shall, and hereby agrees to,
indemnify, defend, and hold Landlord and Landlord’s Agents harmless from and
against all claims, demands, liabilities, causes of action, suits, judgments,
damages and expenses [including litigation costs and attorneys’ fees] beginning
with the first dollar, whenever such deductible applies to a claim). Neither the
issuance of any insurance policy required under this Lease nor the minimum
limits specified herein or the amount of Tenant’s deductable shall be deemed to
limit or restrict in any way Tenant’s liability arising under or out of this
Lease.

 

28



--------------------------------------------------------------------------------

(c) Landlord reserves the right from time to time to require Tenant to obtain
higher minimum amounts and/or different types of insurance if it becomes
customary for landlords of first-class office buildings of the type and quality
located in the Geographic Area to require similar sized tenants in similar
industries to carry insurance of such higher minimum amounts or of such
different types.

(d) Tenant shall deliver certificate(s) of all such insurance and paid receipts
therefor to Landlord prior to the earlier of: (i) the Commencement Date; or
(ii) Tenant’s first entry onto the Premises for any reason, and thereafter, not
less than thirty (30) days prior to the expiration of any such policy (and, upon
Landlord’s request, Tenant shall promptly deliver copies of all insurance
policies, including endorsements and declarations thereto).

(e) Promptly after learning thereof, Tenant shall give Landlord notice in case
of fire, theft or accident in the Premises, and in the case of fire, theft or
accident in the Building and/or the Complex, if involving Tenant or Tenant’s
Agents.

(f) Each of Landlord and Tenant shall secure an appropriate clause, or an
endorsement upon all applicable policies of insurance, pursuant to which the
respective insurance companies waive subrogation or permit the insured, prior to
any loss, to agree with a third party to waive any claim Landlord or Tenant, as
the case may be, may have against said third party. Such waiver shall in all
events extend to Tenant and Tenant’s Agents and to Landlord and Landlord’s
Agents, as the case may be. Notwithstanding any provision of this Lease to the
contrary, (i) Landlord hereby releases Tenant and Tenant’s Agents with respect
to any claim Landlord may have against Tenant and Tenant’s Agents which is
insured against under any insurance policy that Landlord carries, or would be
insured against if Landlord carried the insurance required pursuant to this
Lease (whether or not Landlord is, in fact then carrying such required
insurance), regardless of whether the act or omission of Tenant or Tenant’s
Agents caused or contributed to such loss, and (ii) Tenant hereby releases
Landlord and Landlord’s Agents with respect to any claim Tenant may have against
Landlord or Landlord’s Agents which is insured against under any insurance
policy that Tenant carries, or would be insured against if Tenant carried the
insurance required pursuant to this Lease (whether or not Tenant is, in fact
then carrying such required insurance), regardless of whether the act or
omission of Landlord or Landlord’s Agents caused or contributed to such loss. In
the event Landlord or Tenant is a self-insurer or maintains a deductible, then
(i) Landlord hereby releases of Tenant and Tenant’s Agents from any liability
arising from any event which would have been covered had the required insurance
been obtained and/or the deductible not been maintained, and (ii) Tenant hereby
releases Landlord and Landlord’s Agents from any liability arising from any
event which would have been covered had the required insurance been obtained
and/or the deductible not been maintained. In no event shall the foregoing be
deemed to imply that Tenant may self-insure and/or maintain a deductible with
respect to any insurance required hereunder.

(g) In the event Tenant fails to maintain any of the insurance required
hereunder, Landlord shall have the right, but not the obligation, without
waiving any other rights to which it may be entitled as a result of such
default, to obtain any or all of such insurance for the account of Tenant, and
in such case Tenant shall reimburse Landlord for the cost thereof, as Additional
Rent, within ten (10) days after receipt of Landlord’s bill therefor.

 

29



--------------------------------------------------------------------------------

13.2 Tenant shall not conduct or permit to be conducted any activity, or place
or permit to be placed any equipment or other item in or about the Property or
the Complex which will in any way increase the rate of fire insurance or other
insurance on the Property or the Complex. If any increase in the rate of fire
insurance or other insurance is due to any activity, equipment or other item of
Tenant, then (whether or not Landlord has consented to such activity, equipment
or other item) Tenant shall pay to Landlord as Additional Rent within 10 days of
receipt of an invoice therefor, the amount of such increase. The statement of
any applicable insurance company or insurance rating organization (or other
organization exercising similar functions in connection with the prevention of
fire or the correction of hazardous conditions) that an increase is due to any
such activity, equipment or other item shall be conclusive evidence thereof. The
foregoing provisions of this Section 13.2 shall not be construed as a grant to
Tenant to utilize any portions of the Complex outside of the Premises, or to
utilize the Premises for any use or purpose other than the Permitted Use.

13.3 Landlord agrees to carry and maintain property insurance covering fire and
other casualties normally covered by a standard “special form” policy, with
respect to the Property, including all leasehold improvements that are so
affixed as to be deemed to be a part of the real estate for insurance purposes
or which are covered by Landlord’s replacement cost policy (collectively,
“Leasehold Fixtures”), in an amount deemed prudent by Landlord or its Mortgagee,
but in any event in an amount required by its insurance company to avoid the
application of any co-insurance provision. Landlord also agrees to carry and
maintain (or cause to be carried and maintained) commercial general liability
insurance with respect to the Common Areas in limits Landlord or its Mortgagee
reasonably deems appropriate.

ARTICLE XIV

SERVICES AND UTILITIES

14.1 Landlord will furnish:

(a) heating, ventilating and air conditioning to the Premises and interior
Building Common Areas during Building Hours (except on Building Holidays) in the
seasons when, as the case may be, air conditioning or heating is required, in
Landlord’s reasonable judgment, sufficient to provide comfortable operating
conditions for general office use consistent with similar office buildings in
the Geographic Area;

(b) janitorial service to the Premises Mondays through Fridays (or, at
Landlord’s option, Sundays through Thursdays), excluding Building Holidays, in
accordance with the specifications contained in Exhibit E attached hereto and
made a part hereof;

(c) hot and cold water in public restrooms for ordinary drinking and lavatory
purposes;

(d) electricity to the Premises as and to the extent provided in Section 14.5
below; and

(e) elevator service to the floor(s) of the Building on which the Premises is
located at all times.

 

30



--------------------------------------------------------------------------------

In addition, Landlord will otherwise operate, maintain, repair and clean (or
cause to be operated, maintained, repaired and cleaned) the Building Common
Areas and the Complex Common Areas in reasonably good order and condition.

14.2 If Tenant requires air-conditioning or heating beyond Building Hours,
Landlord will furnish same, provided Tenant gives Landlord sufficient advance
notice of the need therefor and Tenant agrees to pay, in each instance of
after-hours service, an “After-Hours HVAC Charge” which, as of the date hereof,
is the fixed, agreed-upon sum of Forty-five and 00/100 ($45.00) Dollars per
hour, without proration for partial hours of service, subject to upward
adjustment by Landlord as of the first day of each Lease Year. As used in this
paragraph, the “After-Hours HVAC Charge” shall be the commercially reasonable
hourly rate determined by Landlord from time to time taking into consideration,
among other things, the cost of utilities consumed, the expense of chemical
treatment, preventative maintenance costs and personnel costs.

14.3 Tenant shall reimburse Landlord for the cost of removing from the Premises
and the Building any excess refuse and rubbish generated or otherwise disposed
of by Tenant (i.e., refuse and rubbish removal beyond the scope of refuse and
rubbish removal included in the janitorial specifications set forth on Exhibit
E), as well as the cost of removing any carpet stains not otherwise addressed in
the janitorial specifications, and Tenant shall pay, as Additional Rent, all
bills therefor when rendered.

14.4 Notwithstanding anything to the contrary contained herein, Landlord and
Landlord’s Agents shall not be liable for any failure to maintain comfortable
atmosphere conditions in all or any portion of the Premises due to excessive
heat generated by any equipment or machinery installed by Tenant (with or
without Landlord’s consent), or due to any impact that Tenant’s furniture,
equipment, machinery or millwork may have upon the delivery of heat or
air-conditioning (as applicable) to the Premises, or due to the occupancy load
of the Premises in excess of one (1) person per one hundred fifty (150) square
feet of useable area, or due to events beyond the control of Landlord, nor shall
Landlord or Landlord’s Agents shall have any liability for failure to supply any
utilities or other services hereunder when prevented from doing so by strikes,
repairs, alterations or improvements or by reason of the failure of the utility
company servicing the Building to furnish any such utility, or by order or
regulation of any Legal Requirement or Insurance Requirement, or for any cause
beyond Landlord’s control, nor shall any such failure be deemed a constructive
eviction of Tenant, or constitute a breach of any implied warranty, or entitle
Tenant to any abatement of Rent or otherwise effect Tenant’s obligations
hereunder. Notwithstanding any other provisions of this Lease to the contrary,
in the event that due to Landlord’s or Landlord’s Agents negligence or willful
misconduct, the HVAC system, electricity, or other essential utility services
required to be provided to the Premises under this Lease shall cease or be
interrupted and such interruption thereby prevents Tenant from (and Tenant, in
fact ceases) conducting all or a material portion of its business operations
therein, and such cessation or interruption has not resulted from a failure by
Tenant to perform any of its obligations hereunder or a casualty, then if such
cessation or interruption and the resulting untenantability continues for a
period of three (3) consecutive business days after Tenant gives Landlord
written notice of said interruption or cessation, then Tenant shall be entitled
to an appropriate abatement of rent following such three (3) business day period
until the service is restored and the Premises rendered tenantable.

 

31



--------------------------------------------------------------------------------

14.5 (a) Subject to the provisions of this Section 14.5, Landlord shall
redistribute electric energy to service the Premises. Landlord’s obligation to
supply electric power to the Premises is limited to the Total Electrical Load
set forth in Article I above for ordinary lighting and electric office equipment
usage and for no other uses or purposes. To the extent there presently exists a
submeter to measure electricity to any area of the Premises, Tenant shall pay to
Landlord as Additional Rent, within thirty (30) days of receipt of a bill
therefor, the charges for the electric energy so consumed as determined by said
submeter, calculated at the then-current rate structure of the utility company
supplying electric energy to the Building, plus any actual and reasonable
out-of-pocket cost to read the meter.

(b) (i) Commencing on the Commencement Date, for any area of the Premises for
which electricity usage is not measured by an existing submeter, Tenant shall
pay to Landlord in consideration of Landlord’s redistribution of electricity to
the Premises as set forth in Section 14.5(a) above, an electric charge based
upon the utility rate schedule(s) applicable to the Building (the “Electric
Charge”), which shall be paid in estimated monthly payments, as provided herein.
As of the date hereof, Landlord’s estimate of the Electric Charge for the
current calendar year is $1.75 per square foot (on an annualized basis), which
Electric Charge is subject to change pursuant to Section 14.5(b)(iv) below. At
the beginning of the Term and at the beginning of each calendar year thereafter,
Landlord may submit a statement to Tenant setting forth, on an annualized basis,
Landlord’s reasonable estimate, for the forthcoming year, of such Electric
Charge (“Estimated Electric Charge Statement”). Tenant shall pay to Landlord, as
Additional Rent, on the first day of each month following receipt of such
Estimated Electric Charge Statement, until Tenant’s receipt of any succeeding
Estimated Electric Charge Statement, an amount equal to one-twelfth (1/12) of
Tenant’s Electric Charge as shown on such Estimated Electric Charge Statement.
From time to time during any calendar year, Landlord may revise Landlord’s
estimate of the Electric Charge and adjust Tenant’s monthly payments to reflect
Landlord’s revised estimate, in which event Tenant shall pay, along with the
next monthly payment due, the difference (if any) between the aggregate amount
of Tenant’s estimated payments theretofore made on account of the Electric
Charge during such calendar year, and the amount which would have been payable
by Tenant during such calendar year had Landlord billed Tenant for the revised
monthly amount for such prior elapsed months during such calendar year.
Thereafter, Tenant shall pay the revised monthly estimate in accordance with the
provisions of this Section 14.5(b)(i).

(ii) Within approximately one hundred twenty (120) days after the end of each
calendar year, or as soon thereafter as is feasible, Landlord shall submit a
statement (the “Annual Electric Charge Statement”) to Tenant showing (1) the
amount of electricity consumed in the Premises during the preceding calendar
year, (2) Tenant’s Electric Charge for such calendar year, and (3) the aggregate
amount of Tenant’s estimated payments made on account of the Electric Charge
during such calendar year. If the Annual Electric Charge Statement indicates
that the aggregate amount of such estimated payments made by Tenant exceeds
Tenant’s actual liability for the Electric Charge, then provided Tenant is not
in default under any provision of this Lease, Landlord shall, at Landlord’s
option, either credit the overpayment toward Tenant’s next monthly payment(s) of
the Electric Charge due hereunder, or promptly refund such overpayment to
Tenant. If the Annual Electric Charge Statement indicates that Tenant’s actual
liability for the Electric Charge exceeds the aggregate amount of such estimated
payments made by Tenant, then Tenant shall pay such deficient amount to Landlord
as Additional Rent within

 

32



--------------------------------------------------------------------------------

ten (10) days after such Annual Electric Charge Statement is given to Tenant. If
Landlord fails to provide the Estimated Electric Charge Statement or the Annual
Electric Charge Statement by the anticipated dates provided herein, Landlord
shall not be deemed to have waived its right to thereafter provide such
statements. Tenant’s obligations pursuant to this Section 14.5 shall survive the
Expiration Date or earlier termination of this Lease.

(iii) If the utility rate schedule(s) for the supply of electricity to the
Building shall be increased or decreased at any time, the Electric Charge shall
be equitably increased or decreased to reflect the resulting increase or
decrease in Landlord’s cost of furnishing electricity to the Premises.

(iv) Landlord or Tenant shall have the right to measure Tenant’s consumption of
electricity in any area of the Premises where electricity usage is not measured
by a submeter by means of an electrical survey performed by an independent
utility auditor or engineer selected by Landlord (the “Utility Auditor”), who
shall inspect Tenant’s equipment and fixtures in the Premises, and measure
Tenant’s connected load in the Premises. The cost of the Utility Auditor shall
be paid for by the party requesting the audit. The findings and calculations of
the Utility Auditor shall be conclusive and binding upon Landlord and Tenant. In
the alternative, Landlord shall have the right, in its sole discretion, to
install a submeter to measure Tenant’s consumption of electricity in any area of
the Premises where electricity usage is not measured by a submeter. Landlord
also reserves the right, at any time, to make all arrangements necessary for the
Premises to obtain electricity directly from the utility company serving the
Building, and to install a meter to measure Tenant’s consumption of electricity
in the Premises, in which event the Premises shall constitute a self-contained
unit as far as electricity is concerned, and Tenant shall pay said utility
company directly for all electricity consumed in the Premises. Landlord’s use of
one method to measure Tenant’s consumption of electricity in the Premises shall
not preclude Landlord from later changing to another form of measurement at any
time during the Term.

(c) Except as otherwise expressly provided in this Lease, Landlord shall not be
liable to Tenant in any way for any loss, damage, or expense incurred or
sustained by Tenant (including any business interruption losses) as a result of
any failure, defect or change in the quantity or quality of electric energy or
other utility or service available for redistribution to the Premises, nor for
any interruption in the supply thereof, and Tenant agrees that such service may
be interrupted for inspection, repairs and replacement, and in the event of
emergencies.

(d) Such electric power will be furnished to Tenant by means of existing
Building panel boards, feeders, risers, wiring and other equipment. No
individual piece of equipment or any type of fixture requiring special wiring or
electric power in excess of 1600 amps at 277/480 volts, or otherwise exceeding
Building capacity shall be installed, maintained or operated by Tenant without
Landlord’s consent. In addition, the use of electricity in the Premises in
excess of the Total Electrical Load shall not exceed the capacity of the
existing feeders and risers to, or wiring in, the Premises without Landlord’s
consent. Any risers or wiring required to meet Tenant’s excess electrical
requirements shall, upon Tenant’s written request, be installed by Landlord
(along with any related alterations, repairs or expenses), at Tenant’s expense,
but only if Landlord determines, in its sole judgment, that the same are
necessary and that same would not cause permanent damage to the Building or the
Premises, cause or create a dangerous or hazardous condition, entail excessive
or unreasonable alterations, repairs or expenses, or interfere with or disturb
other tenants or occupants in the Building.

 

33



--------------------------------------------------------------------------------

(e) Tenant shall not install, maintain or operate in the Premises electrical
equipment or fixtures whose total electrical connected load exceeds the Total
Electrical Load without making a written request for Landlord’s prior written
consent thereto. If Landlord consents to the installation of electrical fixtures
or equipment in excess of the Total Electrical Load, Tenant’s use of such
fixtures or equipment shall be deemed to have commenced as of the date of
Landlord’s consent thereto, and any additional costs incurred by Landlord as a
result of such excess usage (as determined by an electrical survey to be
performed by Landlord at Tenant’s sole cost and expense) shall be paid by Tenant
as Additional Rent, as billed. Such Additional Rent shall be paid until the
particular equipment or fixtures have been removed, Tenant has advised Landlord
of such removal, and such removal is verified by Landlord or its independent
utility rate auditor or engineer, at Tenant’s expense. In no event, however,
shall Landlord be obligated to increase the existing electrical capacity of any
portion of the Building’s electrical system, nor to provide any additional
wiring or capacity to meet Tenant’s additional requirements.

(f) If any tax is imposed upon Landlord subsequent to the date hereof with
respect to electrical energy furnished as a service to Tenant by any federal,
state or municipal authority then, unless prohibited by law or by any
governmental authority having jurisdiction thereof, Tenant shall pay to
Landlord, on demand, Tenant’s pro rata share of such taxes.

14.6 (a) Tenant acknowledges that Landlord shall be entitled to engage any
electricity service provider Landlord selects in its sole discretion with
respect to electricity and other utility service in the Building, the Property
and/or the Complex, and Tenant shall not dispute Landlord’s selection of any
such service provider. Tenant agrees that Landlord reserves the right, at any
time and from time to time during the Term, to contract for utility services
from a different company or companies, other than the present utility providers
heretofore selected.

(b) Tenant further agrees, notwithstanding the foregoing, that Landlord reserves
the right to terminate the redistribution of electricity, other utilities or any
telecommunications service to the Premises at any time upon ninety (90) days’
written notice to Tenant, provided contemporaneously therewith Landlord also
discontinues distributing electric current to at least eighty percent (80%) of
the tenants in the Building to whom Landlord shall then be providing such
service, in which event Tenant shall, in accordance with the provisions of this
Section 14.6, make application directly to the utility company servicing the
Building for Tenant’s entire separate supply of electricity or other utility or
the affected telecommunications service and Landlord shall permit its wires and
conduits, to the extent available and safely capable, to be used for such
purpose without charge. Upon the expiration of the aforesaid ninety (90) day
period, Landlord may discontinue furnishing electric current, such other utility
or the applicable telecommunications service to the Premises. In the event
(i) Landlord elects to terminate its redistribution of electricity, such other
utility or any telecommunications service to the Premises; or (ii) applicable
Legal Requirements require commercial building owners to permit tenants of their
facilities to utilize an alternative provider for any of the foregoing utilities
or telecommunications services (an “ASP”) and Tenant so elects to utilize an
ASP, rather than the utility company that is then servicing the Premises, then
in either such case, no such ASP

 

34



--------------------------------------------------------------------------------

shall be permitted to provide service to Tenant or to install lines or other
equipment without obtaining the prior written consent of Landlord. Landlord’s
consent under this Section 14.6 shall not be deemed any kind of warranty or
representation by Landlord, including, without limitation, as to the suitability
or competence of an ASP. Landlord may withhold its consent to a proposed ASP if,
in the reasonable exercise of its judgment, Landlord determines that any of the
following conditions have not been met:

(1) Landlord shall incur no expense whatsoever in connection with any aspect of
an ASP’s provision of its services, including, without limitation, the cost of
installation, service and materials, and the ASP agrees in writing to indemnify,
defend and hold Landlord and Landlord’s Agents harmless in connection therewith,
as more fully set forth in paragraph (6) below;

(2) Prior to commencement of any work in the Premises, the Building or the
Complex by an ASP, the ASP shall supply Landlord with verification satisfactory
to Landlord that the ASP is properly insured, and financially capable of
covering any uninsured damage;

(3) Prior to commencement of any work in the Premises, the Building or the
Complex by an ASP, the ASP shall agree in writing to abide by any rules or
regulations as are reasonably determined by Landlord to be necessary to protect
the Premises, the Building and the Complex;

(4) Landlord determines that there is sufficient unreserved space in the Common
Areas of the Building for the placement of all the ASP’s equipment and
materials, including, without limitation, the electricity risers;

(5) The ASP is licensed in the State of New Jersey and, in Landlord’s judgment,
is a reputable utility provider;

(6) The ASP agrees, in a license agreement executed by the ASP and Landlord:
(x) to compensate Landlord in an amount determined by Landlord, for all space
used in the Building or the Complex for storage and maintenance of the ASP’s
equipment (the “ASP Space”), and for all reasonable costs incurred by Landlord
in connection with the ASP, including but not limited to arranging access by the
ASP’s personnel and security for the ASP’s equipment; (y) that at Landlord’s
request, upon termination of the license agreement, the ASP will remove all of
the its equipment and materials from the affected portions of the Building
and/or the Complex; and (z) to indemnity, defend and hold harmless Landlord and
Landlord’s Agents from and against all claims, demands, liabilities, causes of
action, suits, judgments, damages and expenses (including litigation costs and
attorneys’ fees) based on, arising out of or in any way relating to (directly or
indirectly, in whole or in part) its provision of services as aforesaid, such
indemnification obligation to survive the expiration or earlier termination of
this Lease;

(7) The ASP agrees that Landlord shall have the right to supervise the ASP’s
performance of any work in the Building or the Complex, including but not
limited to, any installations or repairs; and

 

35



--------------------------------------------------------------------------------

(8) The ASP agrees that Landlord shall have the right to enter the ASP Space at
any time for any of the purposes referenced in Section 12.1 of this Lease (it
being understood, however, that such right of entry shall not be construed as
imposing upon Landlord any obligation to inspect, maintain or repair the ASP
Space).

(c) Notwithstanding anything contained in this Lease, Tenant agrees that to the
extent service by the ASP is interrupted, curtailed, or discontinued for
whatever reason, Landlord shall have no obligation or liability with respect
thereto.

(d) Tenant shall indemnify, defend, and hold harmless Landlord and Landlord’s
Agents from and against all claims, demands, liabilities, causes of action,
suits, judgments, damages and expenses (including litigation costs and
attorneys’ fees) against Landlord or Landlord’s Agents based on, arising out of
or in any way relating to, either directly or indirectly, in whole or in part,
Tenant’s utilization of an ASP or any acts or omissions of the ASP (such
indemnification to be in addition to, and not in lieu of, any indemnification
obligation provided by the ASP pursuant to Section 14.6(b)(6) above, or as
provided in Section 15.2 hereof). Tenant’s indemnification obligations set forth
herein shall survive the expiration or earlier termination of this Lease.

14.7 If Tenant uses machines or equipment in the Premises which materially
affects the temperature otherwise maintained by the air-conditioning system, or
which otherwise overload any utility, Landlord may, following notice to Tenant
and Tenant’s failure to remove such machines or equipment within five (5) days
of such notice, install supplemental air conditioning units or other
supplemental equipment in the Premises and the cost thereof, including
installation, of such equipment, meters to measure such excess consumption, the
cost of the utilities consumed thereby as indicated on such meters, and the cost
of operation, use and maintenance of such equipment, plus an administrative fee
equal to five percent (5%) of the cost thereof, shall be paid by Tenant, as
Additional Rent, upon demand.

14.8 So long as Tenant’s use of water in the Premises does not, in Landlord’s
reasonable opinion, exceed that normal consumed in office settings for ordinary
drinking and lavatory purposes, the cost and expense of water shall be included
in Base Rent. However, in the event Tenant’s use of water in the Premises
exceeds, in Landlord’s reasonable opinion, that normally consumed in office
settings for ordinary drinking and lavatory purposes, Landlord shall have the
right to either: (i) install and maintain, at Tenant’s sole cost and expense,
water meters which measure Tenant’s water consumption in the Premises;
(ii) reasonably estimate the amount of such excess consumption by Tenant; or
(iii) engage the services, at Tenant’s sole cost and expense, of an independent
utility rate auditor or engineer selected by Landlord, to perform a confirmatory
water survey of the Premises; and in any such case, Tenant shall pay to
Landlord, as Additional Rent within ten (10) days of receipt of a bill therefor,
all charges incurred as a result thereof, whether for water consumption,
equipment maintenance or the services of any such utility engineer.

14.9 Landlord shall not be obligated to provide any utility or service, except
as specifically set forth in this Lease.

 

36



--------------------------------------------------------------------------------

ARTICLE XV

LIABILITY OF LANDLORD

15.1 Except as may otherwise be expressly provided in this Lease, Landlord and
Landlord’s Agents shall not be liable to Tenant, Tenant’s Agents or any other
person or entity for any damage (including any consequential or punitive
damage), injury, loss or claim (including claims for the interruption of or loss
to business) based on or in any way arising out of any cause whatsoever
including, without limitation, the following: repair to any portion of the
Premises, the Property or the Complex; interruption in the use of the Premises
or any equipment therein; any accident or damage resulting from any use or
operation (by Landlord, Tenant or any other person or entity) of elevators or
heating, cooling, electrical, sewerage or plumbing equipment or apparatus;
termination of this Lease by reason of damage to the Premises, the Property or
the Complex; any fire, robbery, theft, vandalism, mysterious disappearance or
any other casualty; actions of any other tenant of the Building or of any other
person or entity; failure or inability to furnish any service specified in this
Lease; and leakage in any part of the Premises or the Property from water, rain,
ice or snow that may leak into, or flow from, any part of the Premises or the
Property, or from drains, pipes or plumbing fixtures in the Premises or the
Property, and none of the foregoing shall be deemed a constructive eviction,
constitute a breach of any implied warranty, or entitle Tenant to any abatement
of Rent or otherwise effect any of Tenant’s obligations hereunder. Any property
placed by Tenant or Tenant’s Agents in or about the Premises or any other
portion of the Property, or in any vehicle parked in the Parking Area, shall be
at the sole risk of Tenant, and Landlord shall not in any manner be held
responsible therefor. Notwithstanding the foregoing provisions of this
Section 15.1, Landlord shall not be released from liability to Tenant for any
physical injury to any natural person or to property (subject to the provisions
of Section 13.1(f) hereof) caused by Landlord’s or Landlord’s Agent’s negligence
or willful misconduct, to the extent such injury is not covered by insurance
(a) carried by Tenant or such person, or (b) required by this Lease to be
carried by Tenant (whether or not Tenant carries such required insurance);
provided, however, that Landlord shall not under any circumstances be liable to
Tenant for any consequential or indirect damages.

15.2 Tenant shall indemnify, defend and hold harmless (subject to the provisions
of Section 13.1(f)) Landlord and Landlord’s Agents from and against all claims,
demands, liabilities, causes of action, suits, judgments, damages and expenses
(including litigation costs and reasonable attorneys’ fees) suffered by or
claimed against them, directly or indirectly, based on or arising out of, or in
any way relating to, directly or indirectly, in whole or in part: (a) use and
occupancy of the Premises or the business conducted therein, (b) any act or
omission of Tenant or Tenant’s Agents, or (c) any breach of Tenant’s obligations
under this Lease. Notwithstanding clause “(a)” of this Section 15.2, Landlord
shall not be released from liability to Tenant for any physical injury to any
natural person or to property (subject to the provisions of Section 13.1(f)
hereof) caused by Landlord’s or Landlord’s Agent’s negligence or willful
misconduct; provided, however, that Tenant shall not under any circumstances be
liable to Landlord for any consequential or indirect damages except as provided
in Article XXII. Tenant’s indemnification obligations set forth herein shall
survive the expiration or earlier termination of this Lease.

15.3 Without limiting the foregoing, Landlord shall indemnify Tenant and hold
Tenant harmless in such events (subject to the provisions of Section 13.1(f))
caused by Landlord’s or

 

37



--------------------------------------------------------------------------------

Landlord’s Agent’s negligence or willful misconduct, to the extent such injury
is not covered by insurance (i) carried by Tenant or such person, or
(ii) required by this Lease to be carried by Tenant (whether or not Tenant
carries such required insurance); provided, however, that Landlord shall not
under any circumstances be liable to Tenant for any consequential or indirect
damages.

ARTICLE XVI

RULES

16.1 Tenant shall at all times abide by and observe (and shall cause Tenant’s
Agents to abide by and observe) the rules specified in Exhibit C, as well as any
reasonable new or amended rules that Landlord or the managing agent of the
Building may promulgate from time to time for the operation and maintenance of
the Property, or that Landlord or the managing agent of the Complex may
promulgate from time to time for the operation and maintenance of the Complex in
general), provided that reasonable advance notice of any such new or amended
rule is given to Tenant (which notice may be distributed to Tenant at the
Premises, notwithstanding anything to the contrary set forth in Section 27.1
below). All rules shall be binding upon Tenant and enforceable by Landlord as if
such rules were contained in this Lease. Landlord shall not enforce any rule in
a manner which unreasonably discriminates among similarly situated tenants of
the Building. In the event of any conflict between any such rules and the other
terms and provisions of this Lease, the latter shall govern and control the
resolution of such conflict. However, nothing contained in this Lease shall be
construed as imposing upon Landlord any duty or obligation to enforce, as
against any other tenant, such rules, or the terms, conditions or covenants
contained in any other lease, and Landlord shall not be liable to Tenant for the
violation of such rules or such terms, conditions or covenants by any other
tenant or its employees, agents, assignees, subtenants, invitees or licensees.

ARTICLE XVII

DAMAGE OR DESTRUCTION

17.1 If the Premises is totally or partially damaged or destroyed by fire or
other insured casualty, or if the Building is damaged or destroyed by fire or
other insured casualty such that Tenant is deprived of reasonable access to the
Premises, then, in either such event, but subject to the provisions of this
Article XVII, Landlord shall diligently repair and restore such damaged or
destroyed portions of the base building work in the Premises, and/or such
portions of the base building work in the Common Areas of the Building as are
necessary to restore reasonable access to the Premises, to substantially the
same condition the same were in prior to such damage or destruction; provided,
however, that if in Landlord’s judgment such repair and restoration cannot be
completed within one hundred eighty (180) days from the date of such damage or
destruction (taking into account, among other factors, the time needed for
effecting a satisfactory settlement with any insurance company involved, removal
of debris, preparation of plans, and issuance of all required governmental
permits), then Landlord shall have the right to terminate this Lease by giving
Tenant written notice of termination within sixty (60) days after the occurrence
of such damage or destruction, which notice shall be effective thirty (30) days
after the date thereof. If this Lease is terminated pursuant to this Article
XVII, then Base Rent and any recurring items of Additional Rent which are
determined on a per square foot basis shall be apportioned (based on the portion
of the Premises which is rendered unusable as a direct result of

 

38



--------------------------------------------------------------------------------

such damage or destruction) and paid to the date of termination. If this Lease
is not so terminated by Landlord, then until Landlord’s repair and restoration
of the Premises is substantially complete (or would have been complete but for
any delay(s) caused by Tenant or Tenant’s Agents), Tenant shall only be required
to pay Base Rent and any recurring items of Additional Rent which are determined
on a per square foot basis for the portion of the Premises that is usable while
such repair and restoration is being made. After receipt of all insurance
proceeds, Landlord shall proceed with such repair and restoration of the
Premises and the Building. However, Landlord shall not be required to repair or
restore any Alterations or any other improvements or contents of the Premises
(including, without limitation, Tenant’s trade fixtures and other personal
property).

17.2 Notwithstanding the foregoing provisions of Section 17.1, and in addition
thereto, Landlord shall also have the right to terminate this Lease if:
(1) insurance proceeds payable to Landlord will, in Landlord’s judgment, be
insufficient to pay the full cost of such repair and restoration, (2) any
Mortgagee fails or refuses to make such insurance proceeds available for such
repair and restoration, (3) zoning or other applicable Legal Requirements do not
permit such repair and restoration, and (4) there is any substantial loss to the
Building that is not covered by insurance policies required to be carried by
Landlord herein.

17.3 Tenant hereby waives all claims (i) for any damage or injury resulting from
any damage or destruction, (ii) for any loss of profits or interruption of
business resulting from Tenant’s inability to use and occupy the Premises or any
part thereof as a result of any damage or destruction, or (iii) by reason of any
required surrender of possession of the Premises pursuant to this Article XVII.
Tenant also waives the benefit of New Jersey Revised Statutes, Title 46, Chapter
8, Sections 6 and 7, and agrees that Tenant will not be relieved of the
obligation to pay Rent in case of damage or destruction to the Premises, the
Property or the Complex, except as expressly provided in Section 17.1 above.

17.4 If the Building or the Premises are damaged and Landlord elects to repair,
but (a) Landlord cannot reasonably complete its repairs within one hundred
eighty (180) days or (b) Landlord fails to complete its repairs within one
hundred eighty (180) days, Tenant may elect to terminate the Lease by written
notice to Landlord within thirty (30) days after such casualty if clause
(a) applies or within thirty (30) days after the expiration of such one hundred
eighty (180) day period if clause (b) applies. If the Lease is not terminated,
Landlord shall be responsible for restoring all Leasehold Fixtures (as defined
in Section 13.3).

ARTICLE XVIII

CONDEMNATION

18.1 If one-third (1/3) or more of the Premises, or the use or occupancy
thereof, shall be taken or condemned by any governmental or quasi-governmental
authority for any public or quasi-public use or purpose, or sold under the
threat of a taking or condemnation (collectively, “condemned”), then this Lease
shall terminate on the day prior to the date title thereto vests in such
authority and Base Rent and any recurring items of Additional Rent which are
determined on a per square foot basis shall be apportioned as of such date. If
less than one-third (1/3) of the Premises or the use and occupancy thereof is
condemned, then this Lease shall continue in full force and effect as to the
part of the Premises not so condemned, and as of the date title vests in

 

39



--------------------------------------------------------------------------------

such authority, Base Rent, Additional Rent, the number of Parking Permits, and
any other items which are determined on a per square foot basis shall be
proportionately reduced, based on the amount of square footage taken from the
Premises, in relation to the total square footage in the Premises immediately
prior to such condemnation. Notwithstanding anything herein to the contrary, if
twenty-five percent (25%) or more of (a) the Land or the Building is condemned,
whether or not any portion of the Premises is condemned, Landlord shall have the
right, following its receipt of notice of such condemnation, to terminate this
Lease as of the date title vests in such authority, or on such earlier date
selected by Landlord, provided that in no event may Landlord terminate the Lease
on less than thirty (30) days’ notice to Tenant, or (b) the parking area is
condemned, Tenant shall have the right, following its receipt of notice of such
condemnation, to terminate this Lease as of the date title vests in such
authority, provided that in no event may Tenant terminate the Lease on less than
thirty (30) days’ notice to Landlord.

18.2 All awards, damages and other compensation paid or payable on account of
such condemnation shall belong to Landlord, and Tenant hereby assigns to
Landlord all rights to such awards, damages and compensation. Accordingly,
Tenant shall not make any claim against Landlord or such authority for any
portion of such award, damages or compensation, including, without limitation,
any award, damages or compensation attributable to damage to the Premises, value
of the unexpired portion of the Term, loss of profits or goodwill, leasehold
improvements or severance damages. Nothing contained herein, however, shall
prevent Tenant from pursuing a separate claim against the authority for
relocation expenses and for the then-unamortized value of furnishings, equipment
and trade fixtures installed in the Premises at Tenant’s expense which Tenant is
entitled pursuant to this Lease to remove at the expiration or earlier
termination of the Term, provided that such claim shall in no way diminish the
award, damages or compensation payable to or recoverable by Landlord in
connection with such condemnation.

18.3 If all or any portion of the Premises, the Building or the Complex is
condemned temporarily for any public or quasi-public use or purpose (including,
without limitation, for any public safety or anti-looting measure), the Term
shall not be reduced or affected thereby, and Tenant shall continue to pay Rent
without any reduction or abatement and, except to the extent Tenant is prevented
from doing so by the direct order of the condemning authority, Tenant shall
continue to perform its other obligations hereunder; however, Tenant shall be
entitled to receive any award or payment made by the condemning authority as and
to the extent such temporary taking impacts Tenant’s use of the Premises
(provided that such claim shall in no way diminish the award, damages or
compensation payable to or recoverable by Landlord in connection with such
condemnation), which award or payment shall be received and held in trust by
Tenant for the benefit of Landlord, and applied toward the payment of Rent
thereafter falling due hereunder.

ARTICLE XIX

DEFAULT

19.1 Each of the following shall constitute an “Event of Default’ hereunder:

(a) Tenant’s failure to pay when due any Base Rent, Additional Rent or other
sum, provided, however, that with respect to the first two (2) such failures in
any twelve (12) month period to pay Base Rent, Additional Rent or other sum,
Tenant shall be afforded, in each instance, a period of five (5) business days
following Landlord’s delivery to Tenant of written notice of such failure to
pay, in which to fully cure such failure to pay;

 

40



--------------------------------------------------------------------------------

(b) Intentionally omitted;

(c) an Event of Bankruptcy as specified in Article XX;

(d) the dissolution or liquidation of Tenant, Guarantor (if any), or any other
person or entity liable for Tenant’s obligations hereunder (including, without
limitation, any general partner of Tenant, or, if Tenant is a limited liability
company, any member of Tenant [such other person or entity which is liable for
Tenant’s obligations hereunder being hereinafter collectively referred to as a
“General Partner”);

(e) any Environmental Default as specified in Section 25.2, or a default under
Section 25.3(a),

(f) any subletting, assignment, transfer, mortgage or other encumbrance of the
Premises or this Lease in violation of Article VII;

(g) Tenant’s failure to execute and deliver to Landlord any document required
pursuant to the provisions of Sections 3.2, 21.1, 21.2, 21.3, 21.5 and/or 30.7
within the time periods provided therein;

(h) any breach or default hereunder which according to an express provision of
this Lease is, or may at Landlord’s option, be treated as an immediate Event of
Default under any provision of this Lease;

(i) Tenant’s failure to perform or observe any covenant or condition of this
Lease not otherwise specifically described in this Section 19.1, which failure
continues for thirty (30) days after Landlord delivers written notice thereof to
Tenant or such longer period as may be necessary due to circumstances beyond
Tenant’s control (i.e., if Tenant is in any way delayed or prevented from
performing any such obligation due to fire, act of God, governmental act or
failure to act, strike, labor dispute, inability to procure materials, or any
other cause beyond Tenant’s reasonable control [whether similar or dissimilar to
the foregoing events]), so long as Tenant begins to cure such default within
thirty (30) days, promptly notifies Landlord in reasonable detail of any such
circumstances beyond Tenant’s control, and thereafter diligently and without
interruption prosecutes such cure to completion as quickly as is practicable
under the circumstances; or

(j) any default by Tenant, Guarantor, (if any), or any affiliate of Tenant or
Guarantor (if any) under any other instrument entered into, with or for the
benefit of Landlord or any affiliate of Landlord with respect to the Premises,
the Building, or the Complex.

19.2 (a) If an Event of Default shall occur, whether prior to or after the
Commencement Date, Landlord shall have the right, at its sole option, to
terminate this Lease upon three (3) days’ notice to Tenant. In addition, with or
without terminating this Lease, Landlord may re-enter the Premises, terminate
Tenant’s right of possession and take possession of the Premises upon three
(3) days’ notice to Tenant. The aforesaid notice provisions of this

 

41



--------------------------------------------------------------------------------

Section 19.2(a) shall operate as a notice to quit, and Tenant hereby waives any
other notice to quit or notice of Landlord’s intention to re-enter the Premises
or terminate this Lease, to which Tenant would otherwise be entitled at law, in
equity or otherwise. If necessary, Landlord may proceed to recover possession of
the Premises under applicable Legal Requirements, or by such other lawful means.
If Landlord elects to terminate this Lease and/or elects to terminate Tenant’s
right of possession, everything contained in this Lease on the part of Landlord
to be done and performed shall cease, without prejudice, however, to Tenant’s
liability for all Base Rent, Additional Rent and other sums specified herein.
Upon any Event of Default, Landlord shall have the immediate right to grant or
withhold any consent or approval pursuant to this Lease in its sole and absolute
discretion, irrespective of the standard for Landlord’s consent or approval in
any particular instance as set forth in this Lease.

(b) If an Event of Default occurs which results in Landlord’s recovering
possession of the Premises, Landlord will, to the extent Landlord is required by
operation of law to mitigate damages, use reasonable efforts to relet the
Premises in order to so mitigate its damages, provided that Landlord shall
retain the right, in the exercise of its sole and absolute judgment, to approve
any tenant, to lease the Premises in whole, in part(s), or together with other
premises in the Building, and to determine the terms and conditions of any
leases, including, without limitation, rent, length of term (which may extend
beyond the date on which the Term would have expired, but for such Event of
Default), and rent concessions and/or construction allowances. For purposes of
this Section 19.2(b), Landlord shall be deemed to have utilized reasonable
efforts to mitigate damages resulting from an Event of Default by Tenant if,
following such recovery of possession as aforesaid, Landlord shall have listed
the Premises with a commercial real estate broker in the Geographic Area having
not less than ten (10) years’ experience in commercial real estate. If it is
Landlord’s standard practice to engage the services of an exclusive real estate
broker for leasing purposes at the Building, Landlord shall not be required to
list the availability of the Premises with any broker other than the exclusive
broker for the Building in order to satisfy the “reasonable efforts” reletting
standard hereunder, and if it is not Landlord’s standard practice to engage the
services of an exclusive real estate broker for leasing purposes at the
Building, Landlord shall not be required to list the availability of the
Premises with more than one broker in order to satisfy the “reasonable efforts”
reletting standard hereunder. Notwithstanding anything contained herein,
Landlord shall not be obligated to display the Premises to prospective tenants
if Landlord has other premises available in the Building or the Complex or at
any other location owned by Landlord or its affiliates within the Geographic
Area, or to relocate any other tenant in the Building or the Complex in an
effort to enhance its ability to relet the Premises. Landlord shall not be
liable for, nor shall Tenant’s obligations hereunder be diminished by reason of,
any failure by Landlord to relet all or any portion of the Premises or to
collect any rent due upon such reletting.

(c) Whether or not this Lease and/or Tenant’s right of possession is terminated
or any suit is instituted, Tenant shall be immediately liable for the payment to
Landlord of any Base Rent, Additional Rent, damages or other sums which may be
due or sustained prior to such default, and for all costs, fees and expenses
(including, but not limited to, court costs, reasonable attorneys’ fees and
expenses of litigation) incurred by Landlord in (i) in obtaining possession of
the Premises; (ii) in removing and/or storing Tenant’s or any other occupant’s
personalty; (iii) in repairing, altering, remodeling or otherwise putting the
Premises into such condition which is likely to be acceptable to prospective
tenants; (iv) in reletting all or portions of the Premises

 

42



--------------------------------------------------------------------------------

(including, without limitation, brokerage commissions, costs of tenant finish
work, architectural and legal fees, rental concessions, allowances or other
inducements granted to the replacement tenant, and costs to prepare and
negotiate a new lease agreement(s)); (v) in performing any of Tenant’s
obligations which Tenant failed to perform hereunder; and (vi) in pursuit of
Landlord’s other rights and remedies hereunder due to such Event of Default,
plus any other damages suffered or incurred by Landlord on account or as a
consequence of such default by Tenant. In addition to the foregoing sums, which
shall, at Landlord’s sole option, either become immediately due and payable by
Tenant (in which event a judgment against Tenant and/or any Guarantor in such
amount may be filed by Landlord at any time following such Event of Default), or
be added to the amount due pursuant to paragraph (1) or (2) below, as
applicable, Tenant shall also be liable for additional damages which, at
Landlord’s election shall be, at Landlord’s sole option:

(9) an amount equal to (x) the Base Rent, Additional Rent and other sums due or
which would have become due and payable under this Lease from the date of
Tenant’s default through the date on which the Term would have expired but for
Tenant’s default, minus (y) the amount of rental, if any, which Landlord
actually receives during such period from others to whom the Premises may be
rented (other than any additional rent received by Landlord as a result of any
failure of such other person to perform any of its obligations to Landlord),
which amount shall be computed and payable in monthly installments, in advance,
on the first day of each calendar month following Tenant’s default and
continuing until the date on which the Term would have expired but for Tenant’s
default, it being understood that (A) separate suits may be brought from time to
time to collect any such damages for any month(s) (and any such separate suit
shall not in any manner prejudice the right of Landlord to collect any damages
for any subsequent month(s)), or Landlord may defer initiating any such suit
until after the expiration of the Term (in which event such deferral shall not
be construed as a waiver of Landlord’s rights as set forth herein and Landlord’s
cause of action shall be deemed not to have accrued until the expiration of the
Term), and (B) if Landlord so elects to bring suits from time to time prior to
reletting the Premises, Landlord shall be entitled to its full damages through
the date of the award of damages without regard to any Base Rent, Additional
Rent or other sums that are or may be projected to be received by Landlord upon
reletting of the Premises; or

(10) an amount equal to the sum of (x) all Base Rent, Additional Rent and other
sums due or which would be due and payable under this Lease from the date of
Tenant’s default through the date on which the Term would have expired but for
Tenant’s default, minus (y) the fair market rental value of the Premises
thereafter through the date on which the Term would have expired, but for
Tenant’s default. The amount determined pursuant to this paragraph (2) shall be
discounted using a discount factor of four (4%) percent per annum to then
present worth, and the resulting amount shall be paid to Landlord in a lump sum
on demand. Landlord may bring suit to collect any such damages at any time after
an Event of Default shall have occurred.

If Landlord elects to proceed under paragraph (1) above, it may at any time
thereafter elect to proceed under paragraph (2) above. In the event Landlord
relets the Premises for a greater rental value, or together with other premises,
or for a term extending beyond the scheduled expiration of the Term, Tenant
shall not be entitled to apply any such greater rental value, or any base rent,
additional rent or other sums generated or projected to be generated by such
other premises or

 

43



--------------------------------------------------------------------------------

the period extending beyond the scheduled expiration of the Term (collectively,
the “Extra Rent”) against Landlord’s damages. Similarly, in proving the amount
that would be received by Landlord upon a reletting of the Premises as set forth
in clause “(y)” of paragraph (2) above, Tenant shall not take into account the
Extra Rent. The provisions contained in this Section 19.2 shall be in addition
to, and shall not prevent the enforcement of, any claim Landlord may have
against Tenant for anticipatory breach of this Lease, it being agreed that in
the event of an anticipatory breach, Landlord shall have all rights and remedies
set forth in this Section 19.2 or otherwise available at law or in equity.
Nothing herein shall either be construed to affect or prejudice Landlord’s right
to prove, and claim in full, unpaid rent accrued prior to termination of this
Lease, or to limit or prejudice the right of Landlord to prove for and obtain as
liquidated damages by reason of such termination, an amount equal to the maximum
allowed by any statute or rule of law in effect at the time, whether or not such
amount shall be greater than, equal to, or less than the amount determined
pursuant to the foregoing provisions of this Section 19.2. If Landlord is
entitled, or Tenant is required, pursuant to any provision hereof to take any
action upon the termination of the Term, then Landlord shall be entitled, and
Tenant shall be required, to also take such action upon the termination of
Tenant’s right of possession.

19.3 (a) Tenant hereby expressly waives, for itself and all persons claiming by,
through or under it, any right of redemption, re-entry or restoration of the
operation of this Lease under any present or future Legal Requirement, as well
as any rights it may have under N.J.S.A. 2A:18-60.

(a) All rights and remedies of Landlord set forth in this Lease are cumulative
and in addition to all other rights and remedies available to Landlord at law or
in equity, including those available as a result of any threatened or
anticipatory breach of this Lease. The exercise by Landlord of any such right or
remedy shall not prevent the concurrent or subsequent exercise of any other
right or remedy. No delay or failure by of either party to exercise any of its
rights or remedies, or to enforce any of the other party’s obligations, shall
constitute a waiver of any such rights, remedies or obligations. Neither party
shall be deemed to have waived any default by the other unless such waiver is
expressly set forth in a written instrument signed by the waiving party, and no
custom or practice which may evolve between Landlord and Tenant in the
administration of the terms hereof shall give rise to any waiver by Landlord or
otherwise diminish Landlord’s right to insist upon Tenant’s performance in
strict accordance with the provisions of this Lease. If Landlord waives in
writing any default by Tenant, such waiver shall not be construed as a waiver of
any covenant, condition or agreement set forth in this Lease except as to the
specific circumstance(s) described in such written waiver.

19.4 If Landlord shall institute proceedings against Tenant and a compromise or
settlement thereof shall be made, such compromise or settlement shall not
constitute a waiver of the covenant, condition or agreement which is the subject
of such compromise or settlement, or a waiver of any other covenant, condition
or agreement set forth herein, nor of any of Landlord’s rights hereunder.

19.5 If Tenant fails to make any payment to any third party or to do any act
herein required to be made or done by Tenant within any applicable notice and
cure period (or on no prior notice in the case of any emergency, whether real or
apparent), then, in addition to Landlord’s other rights hereunder, Landlord may,
but shall not be required to, make such

 

44



--------------------------------------------------------------------------------

payment or do such act. The taking of such action by Landlord shall not be
considered a cure of such default by Tenant or prevent Landlord from pursuing
any remedy to which it is otherwise entitled as provided herein. If Landlord
elects to make such payment or do such act, then all expenses incurred by
Landlord, plus interest thereon at the Default Interest Rate, from the date
incurred by Landlord to the date of payment thereof by Tenant, shall constitute
Additional Rent due hereunder and shall be paid within ten (10) days of
Landlord’s invoice therefor. This Section 19.5 is in addition to, and not in
lieu of, any specific “self-help” rights Landlord may have elsewhere in this
Lease.

ARTICLE XX

BANKRUPTCY

20.1 An “Event of Bankruptcy” is the occurrence with respect to Tenant,
Guarantor or a General Partner, of any of the following: (a) such person or
entity becoming insolvent, as that term is defined in Title 11 of the United
States Code (the “Bankruptcy Code”) or under the insolvency laws of any state
(the “Insolvency Laws”); (b) the appointment of a receiver or custodian for any
property of such person or entity, or the institution of a foreclosure or
attachment action upon any property of such person or entity; (c) the filing by
such person or entity of a voluntary petition under the provisions of the
Bankruptcy Code or any Insolvency Laws; (d) the filing of an involuntary
petition against such person or entity as the subject debtor under the
Bankruptcy Code or any Insolvency Laws, which either (i) is not dismissed within
thirty (30) days of the filing thereof, or (ii) results in the issuance of an
order for relief against the debtor; or (e) such person or entity making or
consenting to an assignment for the benefit of creditors or a composition of
creditors.

20.2 Upon the occurrence of an Event of Bankruptcy, Landlord shall have all
rights and remedies available pursuant to Article XIX; provided, however, that
while a case in which Tenant is a debtor under the Bankruptcy Code, Landlord’s
right to terminate this Lease shall be subject, if and only to the extent
required by the Bankruptcy Code, to any rights of Tenant or its trustee in
bankruptcy (collectively, “Trustee”) to assume or assume and assign this Lease
pursuant to the Bankruptcy Code. After the commencement of such case:
(a) Trustee shall perform all post-petition obligations of Tenant under this
Lease; and (b) if Landlord is entitled to damages (including, without
limitation, unpaid rent) pursuant to the terms of this Lease, then all such
damages shall be entitled to administrative expense priority to the fullest
extent permitted by the Bankruptcy Code. Any person or entity to which this
Lease is assigned pursuant to the Bankruptcy Code shall be deemed without
further act or deed to have assumed all of the obligations arising under this
Lease on and after the date of assignment, and any such assignee shall, upon
request, execute and deliver to Landlord an instrument confirming such
assumption. Trustee shall not have the right to assume or assume and assign this
Lease unless Trustee promptly (i) cures all defaults under this Lease,
(ii) compensates Landlord for all damages incurred as a result of such defaults,
(iii) provides adequate assurance of future performance on the part of Trustee
as debtor in possession or Trustee’s assignee, and (iv) complies with all other
requirements of the Bankruptcy Code. If Trustee fails to assume or assume and
assign this Lease in accordance with the requirements of the Bankruptcy Code
within sixty (60) days after the initiation of such case, then Trustee shall be
deemed to have rejected this Lease. If this Lease is rejected or deemed
rejected, then Landlord shall have all rights and remedies available to it
pursuant to Article XIX. Adequate assurance of future performance shall require,
among other

 

45



--------------------------------------------------------------------------------

things, that the following minimum criteria be met: (1) Trustee must pay its
estimated pro-rata share of the cost of all services performed or provided by
Landlord (whether directly or through agents or contractors and whether or not
previously included as part of Base Rent) in advance of the performance or
provision of such services; (2) Trustee must agree that Tenant’s business shall
be conducted in a first-class manner, and that no liquidating sale, auction or
other non-first class business operation shall be conducted in the Premises;
(3) Trustee must agree that the use of the Premises as stated in this Lease
shall remain unchanged and that no prohibited use shall be permitted;
(4) Trustee must agree that the assumption or assumption and assignment of this
Lease will not violate or affect the rights of other tenants of the Building and
the Complex; (5) Trustee must pay at the time the next monthly installment of
Base Rent is due, in addition to such installment, an amount equal to the
monthly installments of Base Rent and recurring items of Additional Rent due for
the next six (6) months thereafter, such amount to be held as a security deposit
(in addition to, and not in lieu of, the Security Deposit); (6) Trustee must
agree to pay, at any time Landlord draws on the security being deposited
pursuant to this Article XX, the amount necessary to restore such security to
its original amount; (7) Trustee must comply with all duties and obligations of
Tenant under this Lease; and (8) all assurances of future performance specified
in the Bankruptcy Code must be satisfied.

ARTICLE XXI

SUBORDINATION: ATTORNMENT; ESTOPPEL CERTIFICATES

21.1 This Lease is subject and subordinate to the lien, provisions, operation
and effect of all Mortgages, to all funds and indebtedness intended to be
secured thereby, and to all renewals, extensions, modifications, consolidations,
replacements or refinancings thereof. The holder of any Mortgage to which this
Lease is subordinate shall have the right (subject to any required approval of
the holders of any other Mortgage that is superior to such Mortgage) at any time
to unilaterally declare this Lease to be superior to such Mortgage. Although no
instrument or act on the part of Tenant shall be necessary to effectuate such
subordination, Tenant shall, nevertheless, within ten (10) days after request
therefor, execute, acknowledge and deliver any reasonable documents confirming
such subordination as may be submitted by Landlord or the holder of such
Mortgage. Landlord agrees to use commercially reasonable efforts to obtain a
Subordination, Non-disturbance and Attornment Agreement from any current or
future Mortgagee on such Mortgagee’s standard form.

21.2 Tenant waives the provisions of any law now or hereafter in effect which
may give or purport to give Tenant any right to terminate this Lease in the
event any foreclosure proceeding is prosecuted or completed, or in the event the
Property or any portion thereof or Landlord’s interest therein is transferred to
Mortgagee or any other party by foreclosure, by deed in lieu of foreclosure,
power of sale or otherwise. If this Lease is not extinguished upon any such
transfer or by the transferee following such transfer, then Tenant shall attorn
to such transferee and shall recognize such transferee as the landlord under
this Lease. Tenant agrees that upon any such attornment, such transferee shall
not be (a) bound by any payment of Base Rent or Additional Rent more than one
(1) month in advance to any prior landlord, (b) bound by any termination,
amendment or modification of this Lease made without the consent of the
Mortgagee existing as of the date of such termination, amendment or
modification, (c) liable for damages for any breach, act or omission of any
prior landlord, (d) bound to return, credit against

 

46



--------------------------------------------------------------------------------

Tenant’s obligations hereunder, or otherwise account for any security or rental
deposit made by Tenant which is not delivered or paid over to such transferee,
or (e) subject to any offset, abatement, defense, claim, counterclaim or
deduction which Tenant might have against any prior landlord; provided, however,
that after succeeding to Landlord’s interest under this Lease, such transferee
shall agree to perform, in accordance with the terms of this Lease, all
obligations of Landlord first arising after the date of such transfer. Although
no instrument or act on the part of Tenant shall be necessary to effectuate such
attornment, Tenant shall, nevertheless, execute, acknowledge and deliver any
reasonable documents submitted to Tenant confirming such attornment as may be
submitted by Landlord or such transferee within ten (10) days of receipt of
notice from Landlord. Any such transferee shall have no liability or
responsibility under or pursuant to the terms of this Lease or otherwise after
it ceases to own an interest in the Building. Nothing in this Lease shall be
construed to require Mortgagee to see to the application of the proceeds of any
loan, and Tenant’s agreements set forth herein shall not be impaired on account
of any modification of the documents evidencing and securing any such loan.

21.3 If any prospective or current Mortgagee requires modifications to this
Lease, then provided such modifications do not adversely affect Tenant’s use of
the Premises as herein permitted, and do not increase Tenant’s obligations or
decrease Tenant’s rights hereunder, Landlord may submit to Tenant an amendment
to this Lease incorporating such required modifications, and Tenant shall
execute, acknowledge and deliver such amendment to Landlord promptly, but in no
event more than ten (10) days from Landlord’s request therefor.

21.4 If: (a) any portion of the Property is at any time subject to a Mortgage,
(b) this Lease and the Rent payable hereunder is assigned to the Mortgagee, and
(c) Tenant is given notice of such assignment, including the name and address of
the assignee, then Tenant shall not exercise any rights it may have to terminate
this Lease or to pursue any other remedies for any default on the part of
Landlord without first giving notice, in the manner provided elsewhere in this
Lease for the giving of notices, to such Mortgagee, specifying the default in
reasonable detail, and such Mortgagee shall have a reasonable period of time
(but shall not be obligated) to cure such default for and on behalf of Landlord,
except that (i) such Mortgagee shall have at least 30 days to cure the default;
(ii) if such default cannot be cured with reasonable diligence within 30 days,
such Mortgagee shall have such additional time as may be reasonably necessary to
cure the default; and (iii) if the default cannot reasonably be cured without
such Mortgagee’s having obtained possession of the Building, the Property or the
Complex (as applicable), such Mortgagee shall have such additional time as may
be reasonably necessary under the circumstances to so obtain possession, and
thereafter to cure the default. Any cure of Landlord’s default by such Mortgagee
shall be treated as performance by Landlord.

21.5 At any time and from time to time, upon not less than ten (10) days’
notice, Tenant or Landlord shall execute, acknowledge and deliver to the other
and/or any other party designated by Landlord or Tenant, a written statement
certifying: (a) that this Lease is unmodified and in full force and effect (or
if there have been modifications, that this Lease is in full force and effect as
modified and stating the modifications); (b) the dates to which Rent and any
other charges hereunder have been paid; (c) whether or not, to Tenant’s or
Landlord’s best knowledge, Landlord or Tenant is in default in the performance
of any obligation hereunder and, if so, specifying in reasonable detail the
nature of such default; (d) the address to which notices to Tenant or Landlord
are to be sent; (e) that Tenant has accepted the Premises and that all work

 

47



--------------------------------------------------------------------------------

thereto has been completed (or if such work has not been completed, specifying
in reasonable detail the incomplete work); (f) Tenant’s then-current NAICS
number; (g) that Tenant’s then-current use of the Premises does not involve the
generation, manufacture, refining, transportation, treatment, storage, handling
or disposal of any Hazardous Materials (as hereinafter defined); and (h) such
other matters as Landlord or Tenant may reasonably request. Any such statement
may be relied upon by any owner, Mortgagee, prospective Mortgagee, or
prospective purchaser of the Property or any portion thereof, or any other
person or entity designated by Landlord or Tenant. If any such statement is not
delivered by Tenant or Landlord within such ten (10) day period, then all
matters contained in such statement as prepared by Landlord or Tenant and
submitted to the other party shall be deemed true and accurate.

ARTICLE XXII

HOLDING OVER; END OF TERM

22.1 If Tenant (or anyone claiming by, through or under Tenant) does not
surrender the Premises or any portion thereof immediately upon the expiration or
earlier termination of the Term, in the condition required by this Lease
(including, without limitation, the provisions of Sections 9.6 and 22.3 hereof),
then such holdover shall be deemed to be a tenancy-at-sufferance and not a
tenancy-at-will or tenancy from month-to-month, and Tenant shall pay, as
agreed-upon liquidated damages and not as a penalty, Rent equal to one hundred
fifty percent (150%) for the first thirty (30) days and, thereafter, two hundred
percent (200%) of the Base Rent payable hereunder immediately prior to such
expiration or earlier termination of this Lease, together with one hundred
percent (100%) of the Additional Rent and other sums payable hereunder following
expiration or earlier termination. Such Rent shall be computed by Landlord and
paid by Tenant on a monthly basis (without proration for any partial calendar
months of such holdover) and shall be payable on the first day of such holdover
period and the first day of each calendar month thereafter during such holdover
period until the Premises have been vacated and surrendered in accordance with
this Lease. Notwithstanding any other provision of this Lease, Landlord’s
acceptance of such Rent shall not in any manner adversely affect Landlord’s
other rights and remedies (including Landlord’s right to evict Tenant and to
recover all damages), and the payment by Tenant required pursuant to this
Section 22.1 shall be in addition to, and not in lieu of, any payments required
by Tenant pursuant to the provisions of Section 22.2. In no event shall any
holdover be deemed a permitted extension or renewal of the Term, and nothing
contained herein shall be construed to constitute Landlord’s consent to any
holdover or to give Tenant any right with respect thereto.

22.2 Notwithstanding anything to the contrary elsewhere in this Lease, if Tenant
fails to so vacate and surrender the Premises within sixty (60) days after the
Expiration Date or earlier termination of the Term in the condition required by
this Lease then, in addition to any other liabilities to Landlord accruing
therefrom, Tenant shall indemnify, defend and hold harmless Landlord and
Landlord’s Agents from and against any claims, demands, liabilities, causes of
action, suits, judgments, damages and expenses (including litigation costs and
attorneys’ fees) based on, arising out of, or in any way relating to such
failure (directly or indirectly, in whole or in part), including, without
limiting the generality of the foregoing, loss of future rents and any claims
made by any succeeding tenant as a consequence of such failure. Tenant’s
indemnification obligations set forth herein shall survive the Expiration Date
or earlier termination of this Lease.

 

48



--------------------------------------------------------------------------------

22.3 Tenant shall suffer no waste or injury to any part of the Premises and
shall, upon the Expiration Date or earlier termination of the Term, surrender
the Premises in the condition required to be maintained during the Term, except
for ordinary wear and tear, repairs which are Landlord’s obligation hereunder
and damage by casualty or the elements. If Tenant fails to remove any movable
furniture, furnishings, trade fixtures or other personal property as required
pursuant to Section 9.6 above, then Landlord shall have the right, but not the
obligation, at its sole option to: (i) remove and store all such items at the
sole cost of Tenant and without liability on the part of Landlord or Landlord’s
Agents; (ii) immediately treat same as the property of Landlord without any
payment therefor to Tenant; and/or (iii) dispose of any or all of such property,
to the extent permitted by Legal Requirements. Tenant’s obligations under this
Section 22.3 shall survive the Expiration Date or earlier termination of this
Lease. Upon the Expiration Date or earlier termination of the Term, Tenant shall
deliver to Landlord all keys and security cards to the Building and the
Premises, whether such keys were furnished by Landlord or otherwise procured by
Tenant, and shall inform Landlord of the combination of each lock, safe and
vault, if any, in the Premises.

ARTICLE XXIII

RIGHTS OF LANDLORD

23.1 In addition to any other rights granted to Landlord by this Lease, and
notwithstanding anything contained in this Lease to the contrary, from and after
the date hereof Landlord reserves the following rights, provided that Tenant’s
access to and use of the Premises and Tenant’s parking rights hereunder are not
materially adversely affected: (a) to change the street address and name of the
Building and the Complex; (b) to change the arrangement, dimensions and location
of entrances, passageways, doors, doorways, corridors, elevators, stairs,
toilets and other Common Areas; (c) to erect, use and maintain pipes, wires,
structural supports, ducts and conduits in and through the Premises above the
ceiling or within the walls; (d) to sever ownership of land (including the Land)
and buildings (including the Building) within the Complex, and/or to subdivide
the Complex or to combine the Land with other lands, provided that, in either
case, Tenant shall continue to have access to (i) the internal roadways within
the Complex leading from the Land to any public roadways which are contiguous to
the Complex (if applicable), and (ii) the Parking Area, if same is located
outside of the Land; (e) to grant permitted uses to other tenants and occupants
of the Building and the Complex, whether similar or dissimilar to the Permitted
Use hereunder; (f) to exclusively use and/or lease or license the use of the
roof areas and exterior walls of the Building, as well as all Common Areas;
(g) to temporarily close the Common Areas or other portions of the Property or
the Complex in order to prevent a public dedication thereof; (h) to relocate any
Parking Areas; (i) to construct improvements (including, without limitation,
kiosks and parking structures) on the Land and the Complex; (j) to prohibit
smoking in the entire Building or portions thereof (including the Premises) and
on the Property, so long as such prohibitions are in accordance with applicable
Legal Requirements; and (k) reasonably limit, control or otherwise regulate
access to the Building, the Land and/or the Complex.

 

49



--------------------------------------------------------------------------------

ARTICLE XXIV

PARKING

24.1 (a) During the Term, Tenant shall have the right to use (on a non-exclusive
first-come, first-served basis) the number of Parking Permits set forth in
Article I for the unreserved parking of passenger automobiles in the parking
areas designated from time to time by Landlord for the use of tenants of the
Building (the “Parking Area.”). Landlord shall have no obligation to police or
otherwise monitor the use of the Parking Area.

(b) Tenant shall park and shall cause its employees to park only in the Parking
Area (and not in other parking areas of the Complex). In order to restrict the
use by Tenant’s employees of areas designated or which may be designated by
Landlord as handicapped, reserved or restricted parking areas, or for any other
business purpose, Tenant agrees that it will, at any time and from time to time
as requested by Landlord, furnish Landlord with the owners’ names and the
license plate numbers of any vehicle of Tenant and Tenant’s Agents.

24.2 Landlord reserves the right to institute a parking control system, and to
establish and modify or amend rules and regulations governing the use thereof.
Landlord shall have the right to revoke a user’s parking privileges in the event
such user fails to abide by the rules and regulations governing the use of the
Parking Area. Tenant shall be prohibited from using the Parking Area for
purposes other than for parking registered vehicles. The storage, repair or
overnight parking of vehicles in the Parking Area or elsewhere in the Complex is
strictly prohibited.

24.3 Tenant shall not assign or otherwise transfer any Parking Permits (other
than to a permitted assignee of this Lease, or a permitted subtenant of the
Premises), and any attempted assignment or other transfer shall be void. Tenant
and its employees shall observe reasonable safety precautions in the use of the
Parking Area and shall at all times abide by all rules and regulations governing
the use of the Parking Area promulgated by Landlord or the Parking Area operator
(if any). Landlord reserves the right to temporarily close the Parking Area
during periods of unusually inclement weather or for repairs, or to prevent a
dedication thereof, and Tenant shall not be entitled to any abatement of Rent or
other damages as a result thereof Landlord does not assume any responsibility,
and shall not be held liable, for any damage or loss to any automobile or
personal property in or about the Parking Area, or for any injury sustained by
any person in or about the Parking Area.

ARTICLE XXV

ENVIRONMENTAL

25.1 Tenant shall not cause or permit any Hazardous Materials to be generated,
used, released, stored or disposed of at or about the Property or the Complex;
however, Tenant may use and store “de minimus” quantities of standard office
supplies and cleaning materials as may be reasonably necessary for Tenant to
conduct normal operations in the Premises for the Permitted Use, provided all of
the foregoing are handled, stored and disposed of in strict accordance with all
laws. Upon Tenant’s surrender of the Premises to Landlord, the Premises shall be
free of Hazardous Materials introduced by Tenant or Tenant’s Agents, and in
compliance with all Environmental Laws (as hereinafter defined) to the extent
Tenant is responsible for such compliance under this Lease. “Hazardous
Materials” shall be defined as (a) any substance that is then defined or listed
in, or otherwise classified pursuant to, any Environmental Law or any other
applicable law as a “hazardous substance,” “hazardous material,” “hazardous
waste,” “infectious

 

50



--------------------------------------------------------------------------------

waste,” “toxic substance,” “toxic pollutant” or any other formulation intended
to define, list, or classify substances by reason of deleterious properties such
as ignitability, corrosivity, reactivity, carcinogenicity, toxicity,
reproductive toxicity, or Toxicity Characteristic Leaching Procedure (TCLP)
toxicity; (b) any petroleum and drilling fluids, produced waters, and other
wastes associated with the exploration, development or production of crude oil,
natural gas, or geothermal resources; and (c) any petroleum product or
by-product, polychlorinated biphenyls, asbestos and any asbestos containing
material, urea formaldehyde, radon gas, radioactive material (including any
source, special nuclear, or by-product material), medical waste,
chlorofluorocarbon, lead or lead-based product, and any other substance whose
presence could be detrimental to the Property or the Complex or hazardous to
human health or the environment. “Environmental Laws” shall be defined as any
present and future law and any amendments (whether common law, statute,
ordinance, rule, order, regulation or otherwise), permits and other
requirements, recommendations or guidelines of governmental authorities
applicable to the Property and relating to human health, the environment,
environmental conditions or to any Hazardous Material (including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq., the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §
1801 et seq., the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.,
the Clean Air Act, 33 U.S.C. § 7401 et seq., the Toxic Substances Control Act,
15 U.S.C. § 2601 et seq., the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.,
the Emergency Planning and Community Right-To-Know Act, 42 U.S.C. § 1101 et
seq., the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., and any
so-called “Super Fund” or “Super Lien” law, any law requiring the filing of
reports and notices relating to hazardous substances, laws administered by the
Environmental Protection Agency, and any similar state and local laws
(including, without limitation, the Spill Compensation and Control Act, N.J.S.A.
58:10-23.11 et seq., [as amended from time to time, and ISRA (as hereinafter
defined)], all amendments and revisions thereto and all regulations, orders,
decisions, and decrees now or hereafter promulgated thereunder concerning the
environment, industrial hygiene or public health or safety.

25.2 Tenant shall indemnify, defend and hold harmless Landlord and Landlord’s
Agents from and against any claims, demands, liabilities, causes of action,
suits, judgments, damages and expenses (including litigation costs and
attorneys’ fees) based on, arising out of, or in any way relating (directly or
indirectly, in whole or in part) to (a) the presence or removal of, or failure
to remove, any Hazardous Material generated, used, released, stored or disposed
of by Tenant or Tenant’s Agents (i) at or about the Premises during Tenant’s and
Tenant’s Agents’ occupancy of the Premises, and (ii) at or about the Premises,
the Building or the Complex; and/or (b) Tenant’s violation of any Environmental
Law. Notwithstanding and without waiving in any respect Tenant’s foregoing
obligation to indemnify, which shall continue notwithstanding the expiration or
sooner termination of this Lease, Tenant shall give Landlord immediate verbal
and follow-up written notice of any actual or threatened Environmental Default
(as hereinafter defined), which Tenant shall cure in accordance with all
Environmental Laws and to the satisfaction of Landlord, but only after Tenant
has obtained Landlord’s prior written consent, which shall not be unreasonably
withheld. An “Environmental Default” shall be defined as any of the following
that result from any act or omission by Tenant or Tenant’s Agents: a violation
of any Environmental Law; a release, spill or discharge of a Hazardous Material
on or from the Premises, the Building or the Complex; an environmental condition
requiring responsive or remedial action; or an emergency environmental
condition. Upon any Environmental Default, in

 

51



--------------------------------------------------------------------------------

addition to all other rights available to Landlord under this Lease, at law or
in equity, Landlord shall have the right, but not the obligation, to immediately
enter the Premises, to supervise and approve any actions taken by Tenant to
address the Environmental Default at Tenant’s sole cost and expense, and, if
Tenant fails to immediately address same to Landlord’s satisfaction, to perform,
at Tenant’s sole cost and expense, any lawful action necessary to address same.
If any Mortgagee or governmental agency shall require testing to ascertain
whether an Environmental Default is pending or threatened, then Tenant shall pay
the reasonable costs therefor as Additional Rent. Promptly upon request, Tenant
shall execute from time to time affidavits, representations and similar
documents concerning Tenant’s best knowledge and belief regarding the presence
of Hazardous Materials at the Premises, the Building or the Complex. Tenant’s
indemnification obligations set forth herein shall survive the Expiration Date
or earlier termination of this Lease.

25.3 Without limiting the generality of Sections 25.1 or 25.2 above and without
implying or conferring Landlord’s approval or authorization, in the event
Tenant’s operations at the Premises cause the Premises to be or become an
Industrial Establishment (as defined in the Industrial Site Recovery Act,
N.J.S.A. 13:1K-6 et seq., as amended from time to time (such act as so amended,
together with all rules, regulations, ordinances, opinions, orders and
directives issued or promulgated thereunder, whether by the New Jersey
Department of Environment Protection (“DEP”), or otherwise, is hereinafter
referred to collectively as “ISRA”)), then this Section 25.3 shall apply:

(a) Without limiting anything contained in this Lease, upon Landlord’s request
therefor, and in all events no later than sixty (60) days prior to “closing,
terminating or transferring operations” (as defined in ISRA) at or from the
Premises, Tenant shall, at its sole cost and expense, provide Landlord with
either a true copy of a Letter of Non-Applicability (or similar document) from
the DEP, stating that ISRA does not apply to Tenant’s use and occupancy of the
Premises and to the closing, terminating or transferring of operations from the
Premises (which submission to Landlord shall include a true copy of the
affidavit executed by Tenant in support of its application for such Letter of
Non-Applicability) or any one of the following as defined in ISRA and duly
approved by the DEP: (i) a De Minimis Quantity exemption, (ii) a Negative
Declaration; or (iii) a Remedial Action Workplan (“RAW”). Any failure to comply
with the provisions of this Section 25.3(a) shall constitute an immediate Event
of Default.

(b) In the event Tenant is obligated to comply with Section 25.3(a)(iii), Tenant
shall, at its sole cost and expense: (i) post a Remediation Funding Source (as
defined in ISRA) satisfactory to DEP to secure implementation and completion of
the RAW; (ii) promptly implement and diligently prosecute to completion said RAW
in accordance with the schedules contained therein or as may otherwise be
ordered or directed by DEP; and (iii) obtain a “no further action” letter
(“NFA”) from DEP with respect to the activities set forth in the RAW and any
further or additional activities as may be required by DEP for the issuance of
the NFA. Tenant expressly understands, acknowledges and agrees that Tenant’s
compliance with the provisions of this Section 25.3(b) shall survive the
expiration or sooner termination of this Lease.

(c) If Tenant fails to fully comply with the requirements of ISRA or any other
Environmental Law as of the Expiration Date or earlier termination of this
Lease, then Landlord shall have the right, at its sole option, to treat Tenant
as a holdover tenant pursuant to Article XXII hereof, until such time as Tenant
so fully complies.

 

52



--------------------------------------------------------------------------------

25.4 Without limiting anything contained herein, Tenant agrees, at its sole cost
and expense, to promptly discharge and remove any lien or encumbrance against
the Premises, the Building, or the Complex imposed due to Tenant’s failure to
comply with any Environmental Law.

25.5 Tenant represents that its NAICS number as set forth in Article I does not
subject the Premises to ISRA applicability. Any change by Tenant to an operation
with an NAICS number which is subject to ISRA shall require Landlord’s prior
written consent, request for which must be submitted to Landlord at least sixty
(60) days in advance. Landlord may deny such consent in its sole judgment. The
foregoing shall not be deemed to permit Tenant to change its Permitted Use, even
to one which would not subject the Premises to ISRA applicability, unless and to
the extent permitted by this Lease.

25.6 Landlord (i) represents that as of the date hereof, no orders,
investigations or inquiries by any governmental, quasi-governmental,
administrative or judicial body, agency, board, or commission are pending with
respect to the Property; and (ii) warrants that on the date Landlord delivers
possession of the Premises to Tenant (1) there will be no Hazardous Materials
present in or on the Premises (except as Tenant may be permitted to store and
use at the Premises in accordance with Section 25.1); and (2) the Premises will
comply, in all material respects, with all applicable Environmental Laws.

ARTICLE XXVI

BROKERS

26.1 Landlord and Tenant each warrant to the other that it has not employed or
dealt with any broker, agent or finder, other than the Broker, in connection
with this Lease. Landlord acknowledges that it shall pay any commission or fee
due to the Broker pursuant to a separate agreement. Tenant shall indemnify,
defend and hold harmless Landlord and Landlord’s Agents from and against any
claims, demands, liabilities, causes of action, suits, judgments, damages and
expenses (including litigation costs and attorneys’ fees) for brokerage or other
commissions asserted by any broker, agent or finder employed by Tenant or
Tenant’s Agents or with whom Tenant or Tenant’s Agents have dealt, other than
the Broker (whether directly or indirectly, in whole or in part), such
indemnification obligation to survive the Expiration Date or earlier termination
of this Lease. Landlord shall indemnify, defend and hold harmless Tenant and
Tenant’s Agents from and against any claims, demands, liabilities, causes of
action, suits, judgments, damages and expenses (including litigation costs and
reasonable attorneys’ fees) for brokerage or other commissions asserted by any
broker, agent or finder employed by Landlord or with whom Landlord has dealt,
inclusive of the Broker (whether directly or indirectly, in whole or in part),
such indemnification obligation to survive the Expiration Date or earlier
termination of this Lease.

 

53



--------------------------------------------------------------------------------

ARTICLE XXVII

NOTICES

27.1 Except as otherwise expressly provided in this Lease, all notices,
requests, consents, approvals, demands or other communications required or
permitted to be given under this Lease shall be in writing and shall be
delivered in person by a reputable same day courier service which obtains a
signed receipt therefor; or sent, prepaid, by a recognized overnight delivery
service which obtains a signed receipt therefor; or sent by certified or
registered mail, return receipt requested, postage prepaid, to the following
addresses: (a) if to Landlord, at each of the Landlord Notice Addresses
specified in Article I; and (b) if to Tenant, at the Tenant Notice Address
specified in Article I. Notwithstanding the foregoing: (i) all payments due
hereunder from Tenant to Landlord need not be sent in such manner, it being
agreed that all payments may be sent by regular mail or hand delivery to the
Landlord Payment Address, except to the extent Tenant is making such payments
pursuant to an automatic monthly electronic transfer; and (ii) bills, invoices,
and similar communications (collectively, “Bills”) need not be sent in such
manner, it being agreed that Bills may be sent by regular mail, hand delivery or
facsimile to Tenant’s Billing Address specified in Article I. In the event any
Bills are returned to the sender, Landlord shall have the immediate right (until
a valid Tenant Billing Address is furnished to Landlord in accordance with the
provisions of this Section 27.1), to deliver all Bills to the Premises. All
notices shall be deemed effective upon receipt or rejection thereof. Either
party may change its address for the giving of notices by notice given in
accordance with this Section 27.1.

27.2 If Landlord or any Mortgagee notifies Tenant that a copy of any notice to
Landlord shall be sent to such Mortgagee at a specified address, then Tenant
shall send (in the manner specified in this Article XXVII and at the same time
such notice is sent to Landlord) a copy of each such notice to said Mortgagee,
and no such notice shall be considered duly sent unless such copy is so sent to
said Mortgagee.

ARTICLE XXVIII

RELOCATION

28.1 Intentionally deleted.

ARTICLE XXIX

SUCCESSORS AND ASSIGNS: LANDLORD’S LIABILITY

29.1 This Lease and the terms, covenants and conditions hereof shall be binding
upon and inure to the benefit of Landlord and Tenant and their respective
distributees, legal representatives, successors and their permitted assigns (in
the case of any assignee of Tenant, subject to Article VII hereof), and no third
party (other than Mortgagee or any managing agent of the Building or the
Complex) shall be deemed a third party beneficiary of this Lease.

29.2 The term “Landlord” as used in this Lease, so far as the covenants and
agreements on the part of Landlord are concerned, shall be limited to mean and
include only the owner (or lessee, as applicable) or Mortgagee(s) in possession
at the time in question of the landlord’s interest in this Lease. Landlord may
sell its fee ownership or leasehold interest in the Building and/or the Complex
(as applicable), and/or transfer or assign its rights under this Lease. In the
event of any sale of such interest or transfer of such rights, Landlord herein
named (and in case

 

54



--------------------------------------------------------------------------------

of any subsequent transfer, the then assignor) shall be automatically freed and
relieved from and after the date of such transfer of all liability as respects
the performance of any of Landlord’s covenants and agreements thereafter
accruing, and such transferee shall thereafter be automatically bound by all of
such covenants and agreements, subject, however, to the terms of this Lease; it
being intended that Landlord’s covenants and agreements shall be binding on
Landlord, its successors and assigns only during and in respect of their
successive periods of such ownership.

29.3 Landlord and its employees, officers, directors, partners, shareholders and
agents shall have no personal liability or obligation by reason of any default
by Landlord under any of Landlord’s covenants and agreements in this Lease. In
case of such default, Tenant will look only to, and is strictly and expressly
limited to, Landlord’s interest in the Building to recover any loss or damage
resulting therefrom, and Tenant shall have no right and shall not assert any
claim against or have recourse to Landlord’s or its employees’, officers’,
directors’, partners’, shareholders’ or agents’ other property or assets to
recover such loss or damage, such exculpation of liability to be absolute and
without any exceptions whatsoever. The liability of Landlord to Tenant for any
breach or default hereunder shall, except as otherwise expressly provided
elsewhere in this Lease, be limited to Tenant’s actual damages. The foregoing
limitation of liability shall be noted in any judgment secured against Landlord
and in any judgment index.

ARTICLE XXX

GENERAL PROVISIONS

30.1 Tenant acknowledges that neither Landlord nor any broker, agent or employee
of Landlord has made any representation or promise with respect to the Premises,
the Building, the Complex or the Geographic Area, except as herein expressly set
forth, and no right, privilege, easement or license is being acquired by Tenant
except as herein expressly set forth. In furtherance of the foregoing, Tenant
represents and warrants that Tenant has made its own investigation and
examination of all relevant data and is relying solely on its own judgment in
connection therewith and in executing this Lease. This Lease contains and
embodies the entire agreement of the parties hereto and supersedes all prior
agreements, negotiations, letters of intent, proposals, representations,
warranties, understandings, suggestions and discussions, whether written or
oral, between the parties hereto. Any representation, inducement, warranty,
understanding or agreement that is not expressly set forth in this Lease shall
be of no force or effect. This Lease may be modified or amended only by an
instrument signed by both parties, except in certain instances specifically
provided in this Lease in which only the party against whom enforcement may be
sought shall be required to sign such instrument. This Lease includes and
incorporates all Exhibits attached hereto.

30.2 Nothing contained in this Lease shall be construed as creating any
relationship between Landlord and Tenant other than that of landlord and tenant.
Tenant shall not: (a) use the name of the Building or the Complex for any
purpose other than as the address of the business to be conducted by Tenant in
the Premises: (b) use the name of the Building or the Complex as Tenant’s
business address after the earlier of the date Tenant vacates the Premises, or
the date Tenant’s right to possession of the Premises is terminated; or (c) do
or permit to be done anything in connection with Tenant’s business or
advertising which in the reasonable judgment of Landlord may reflect unfavorably
on Landlord, the Building or the Complex, or confuse or mislead the public as to
any apparent connection or relationship between Landlord, the Building or the
Complex, and Tenant.

 

55



--------------------------------------------------------------------------------

30.3 Tenant agrees not to interpose, by consolidation of actions, removal to
chancery or otherwise, any counterclaim or other claims for set-off, recoupment
or deduction of rent in a summary proceeding or other action for non-payment of
rent or based on termination, holdover or other default in which Landlord seeks
to repossess the Premises from Tenant. Notwithstanding the foregoing, Tenant
shall have the right to interpose mandatory, compulsory counterclaims or other
claims which would be deemed waived if not interposed in the same action or
proceeding.

30.4 Each provision of this Lease shall be valid and enforceable to the fullest
extent permitted by law. If any provision of this Lease or the application
thereof to any person or circumstance shall to any extent be invalid or
unenforceable, then such provision shall be deemed replaced by the valid and
enforceable provision most substantively similar to such invalid or
unenforceable provision, and the remainder of this Lease and the application of
such provision to persons or circumstances other than those as to which it is
invalid or unenforceable shall not be affected thereby.

30.5 Feminine, masculine or neuter pronouns shall be substituted for those of
another form, and the plural or singular shall be substituted for the other
number, in any place in which the context may require such substitution.
Headings are used for convenience only and shall not be considered when
construing this Lease.

30.6 Tenant shall not have the right to any offset, abatement, defense, claim,
counterclaim or deduction with regard to any amount allegedly owed to Tenant
pursuant to any claim against Landlord in connection with any rent or other sum
payable to Landlord. Tenant’s sole remedy for recovering upon such claim shall
be to institute an independent action against Landlord, which action shall not
be consolidated with any action of Landlord.

30.7 Intentionally omitted.

30.8 This Lease has been executed and delivered in the State of New Jersey and
shall be construed in accordance with the laws of the State of New Jersey.
Landlord and Tenant hereby irrevocably agree that any legal action or proceeding
arising out of or relating to this Lease shall only be brought in the Courts of
the State of New Jersey, or the Federal District Court for the District of New
Jersey. By execution and delivery of this Lease, Landlord and Tenant hereby
irrevocably accept and submit generally and unconditionally for itself and with
respect to its properties, to the jurisdiction of any such court in any such
action or proceeding, and hereby waive in the case of any such action or
proceeding brought in the courts of the State of New Jersey, or Federal District
Court for the District of New Jersey, any defenses based on jurisdiction, venue
or forum non coveniens. In furtherance of the foregoing, Tenant hereby agrees
that its address for notices given by Landlord and service of process for in
personam jurisdiction under this Lease shall be the Premises.

30.9 There shall be no presumption that this Lease be construed more strictly
against the party who itself or through an agent prepared it, it being agreed
that all parties hereto have participated in the preparation of this Lease, and
that each party had the opportunity to consult with legal counsel before the
execution of this Lease.

 

56



--------------------------------------------------------------------------------

30.10 The submission of an unsigned copy of this document to Tenant shall not
constitute an offer or option to lease the Premises. This Lease shall become
effective and binding only upon execution and delivery by both Landlord and
Tenant.

30.11 Time is of the essence with respect to each of Tenant’s obligations
hereunder.

30.12 This Lease may be executed in multiple counterparts, each of which shall
be deemed an original and all of which together constitute one and the same
document. Faxed signatures shall have the same binding effect as original
signatures.

30.13 Neither this Lease nor any memorandum thereof shall be recorded.

30.14 Any elimination or shutting off of light, air, or view by any structure
which may be erected on lands adjacent to the Building shall in no way affect
this Lease or impose any liability on Landlord.

30.15 Tenant’s liabilities and obligations under this Lease shall survive the
expiration or earlier termination of the Term. Nothing in the foregoing
sentence, however, shall be construed as a limitation of Tenant’s obligations
under Section 19.2 above. If more than one natural person or entity shall
constitute Tenant, then the liability of each such person or entity shall be
joint and several. No waiver, release or modification of the obligations of any
such person or entity shall affect the obligations of any other such person or
entity.

30.16 If Landlord or Tenant is in any way delayed or prevented from performing
any obligation due to fire, act of God, governmental act or failure to act,
strike, labor dispute, inability to procure materials, or any cause beyond such
party’s reasonable control, whether similar or dissimilar to the foregoing
events, then the time for performance of such obligation shall be excused for
the period of such delay or prevention and extended for a period equal to the
period of such delay, interruption or prevention. The provisions of this
Section 30.16 shall not excuse Tenant from the prompt payment of Rent and all
other sums due from Tenant under this Lease, and Tenant’s delay or failure to
perform resulting from lack of funds shall not be deemed delays beyond Tenant’s
reasonable control.

30.17 Landlord’s review, approval and consent powers (including the right to
review plans and specifications) are for its benefit only. Such review, approval
or consent (or conditions imposed in connection therewith) shall be deemed not
to constitute a representation concerning legality, safety or any other matter.

30.18 The deletion of any printed, typed or other portion of this Lease shall
not evidence the parties’ intention to contradict such deleted portion, and such
deleted portion shall be deemed not to have been inserted in this Lease.

30.19 (a) Tenant represents and warrants that the person(s) executing and
delivering this Lease on Tenant’s behalf is duly authorized to so act; that
Tenant is duly organized, is qualified to do business in the State of New
Jersey, is in good standing under the laws of the state of its

 

57



--------------------------------------------------------------------------------

organization and the laws of the State of New Jersey, and has the power and
authority to enter into this Lease; and that all action required to authorize
Tenant and such person to enter into this Lease has been duly taken.

(b) If Tenant is a partnership or a professional corporation (or is comprised of
two (2) or more persons or entities, individually or as co-partners of a
partnership or shareholders of a professional corporation) or if Tenant’s
interest in this Lease shall be assigned to a partnership or a professional
corporation (or to two (2) or more persons or entities, individually or as
co-partners of a partnership or shareholders of a professional corporation)
pursuant to Article VII or Article XX hereof (any such partnership, professional
corporation and such persons and entities are referred to in this
Section 30.19(b) as “Partnership Tenant”), the following provisions shall apply
to such Partnership Tenant: (i) the liability of each of the parties comprising
Partnership Tenant shall be joint and several; (ii) each of the parties
comprising Partnership Tenant hereby consents in advance to, and agrees to be
bound by (x) any written instrument which may hereafter be executed by
Partnership Tenant or any of the parties comprising Partnership Tenant or any
successor entity, changing, modifying, extending or discharging this Lease, in
whole or in part; or surrendering all or any part of the Premises to Landlord,
and (y) any notices, demands, requests or other communications which may
hereafter be given by Partnership Tenant or by any of the parties comprising
Partnership Tenant; (iii) any bills, statements, notices, demands, requests or
other communications given or rendered to Partnership Tenant or to any of such
parties shall be binding upon Partnership Tenant and all such parties; (iv) if
Partnership Tenant shall admit new partners or shareholders, as the case may be,
all of such new partners or shareholders, as the case may be, shall, by their
admission to Partnership Tenant, be deemed to have assumed joint and several
liability for the performance of all of the terms, covenants and conditions of
this Lease on Tenant’s part to be observed and performed; and (v) Partnership
Tenant shall give prompt notice to Landlord of the admission of any such new
partners or shareholders, as the case may be, and upon demand of Landlord, shall
cause each such new partner or shareholder, as the case may be, to execute and
deliver to Landlord an agreement in form satisfactory to Landlord, wherein each
such new partner or shareholder, as the case may be, shall assume joint and
several liability for the observance and performance of all the terms, covenants
and conditions of this Lease on Tenant’s part to be observed and performed (but
neither Landlord’s failure to request any such agreement nor the failure of any
such new partner or shareholder, as the case may be, to execute or deliver any
such agreement to Landlord shall vitiate the provisions of clause “(iv)” of this
Section 30.19(b)). If any partner or shareholder, as the case may be, withdraws
from Partnership Tenant, then, in addition to all other rights and remedies
Landlord may have in this Lease or otherwise, Landlord may, at Landlord’s sole
option, automatically deem such partner or shareholder, as the case may be, as a
joint tenant under this Lease.

30.20 Landlord covenants that so long as no Event of Default exists that remains
uncured, Tenant shall during the Term peaceably and quietly occupy and enjoy the
full possession of the Premises without hindrance by Landlord or any party
claiming through or under Landlord.

30.21 Within fifteen (15) days after Landlord’s request from time to time,
Tenant will furnish to Landlord the most recent financial statements of Tenant
and Guarantor (if any), both of which shall be audited, if available (including
any notes thereto) or, if no such audited

 

58



--------------------------------------------------------------------------------

statements have been prepared, such other financial statements (and notes
thereto) prepared by an independent certified public accountant or, if
unavailable, Tenant’s and any Guarantor’s internally prepared financial
statements certified as true and complete by Tenant’s and any Guarantor’s chief
financial officers, respectively. If either Tenant or Guarantor (if any) are
publicly-traded corporations, Tenant’s or any Guarantor’s most recent respective
annual and quarterly reports will satisfy the foregoing obligation. Landlord
will not disclose any aspect of Tenant’s or any Guarantor’s financial statements
that Tenant or Guarantor (if any) designates to Landlord as confidential, except
to Landlord’s Mortgagee or prospective purchasers or Mortgagees of the Building,
the Property or the Complex, in litigation between Landlord and Tenant, or if
required by court order. Tenant and Guarantor (if any) shall not be required to
deliver the financial statements required under this Section 30.21 more than
once in any twelve (12) month period unless requested by Landlord’s Mortgagee or
a prospective buyer or Mortgagee of the Building, Property or Complex, or if an
Event of Default occurs.

30.22 Neither the payment by Tenant of a lesser amount than the monthly
installment of Base Rent, Additional Rent or any sums due hereunder, nor any
endorsement or statement on any check or letter accompanying a check for payment
of rent or other sums payable hereunder, shall be deemed an accord and
satisfaction. Landlord may accept same without prejudice to Landlord’s right to
recover the balance of such rent or other sums or to pursue any other remedy.
Notwithstanding any request or designation by Tenant, Landlord may apply any
payment received from Tenant to any amount owed by Tenant, and in such order as
designated by Landlord in its sole discretion.

30.23 No re-entry by Landlord, and no acceptance by Landlord of keys to and/or
possession of the Premises, shall be considered an acceptance of a surrender of
the Premises, and no agreement to accept a surrender of the Premises shall be
valid and binding unless in writing and executed by Landlord.

30.24 Anything contained in this Lease to the contrary notwithstanding, Tenant
agrees that Tenant’s covenants and obligations under this Lease shall be
independent of Landlord’s covenants and obligations under this Lease, and that
each such covenant and obligation is independent of any other covenant or
obligation. Landlord’s breach, default or non-performance of any of Landlord’s
covenants or obligations under this Lease shall not excuse Tenant of Tenant’s
covenants and obligations under this Lease, and shall not be the basis for any
defense of any kind or nature whatsoever to any suit by Landlord for Tenant’s
breach, default or non-performance of any of Tenant’s covenants or obligations
under this Lease (including, without limitation, Tenant’s failure to pay Base
Rent, Additional Rent or other payments due under this Lease). It is the express
agreement of Landlord and Tenant that, except as otherwise provided herein, all
payments of Base Rent, Additional Rent or other payments due under this Lease
are absolutely and unconditionally due at the time set forth herein, without any
right of offset, abatement, defense, claim, counterclaim or deduction of any
kind or nature whatsoever.

30.25 Tenant hereby waives any claim against Landlord which it may have based
upon any assertion that Landlord has unreasonably withheld or unreasonably
delayed any consent or approval hereunder (to the extent Landlord’s consent is
expressly required hereunder not to be unreasonably withheld or unreasonably
delayed, as the case may be). Tenant agrees that, anything contained in this
Lease to the contrary notwithstanding, in the event Landlord refuses or

 

59



--------------------------------------------------------------------------------

fails to grant, or delays in the granting of, Landlord’s consent, Tenant’s sole
remedy shall be an action or proceeding to enforce any such provision or for
specific performance, injunction or declaratory judgment. In the event Tenant is
successful in any such action or proceeding, the requested consent shall be
deemed to have been granted; however, Landlord shall have no liability to Tenant
for Landlord’s refusal or failure to give, or Landlord’s delay in giving, such
consent. The sole remedy for Landlord’s unreasonably withholding or unreasonably
delaying of consent shall be as provided in this paragraph.

30.26 Whenever Tenant requests Landlord to take any action not required of it
hereunder or give any consent required or permitted under this Lease, Tenant
will reimburse Landlord, as Additional Rent, for Landlord’s reasonable,
out-of-pocket costs payable to third parties and incurred by Landlord in
reviewing the proposed action or consent, including reasonable attorneys’,
engineers’ or architects’ fees, within thirty (30) days after Landlord’s
delivery to Tenant of a statement of such costs. Tenant shall be obligated to
make such reimbursement without regard to whether Landlord consents to any such
proposed action. The provisions of this Section 30.26 shall be in addition to,
and not in lieu of, the provisions of Section 7.1 and any other express
administrative cost recovery provisions in this Lease. All references to the
terms “expenditures”, “fees”, “expenses” and words of similar import shall be
construed to mean reasonable third party expenditures, fees and expenses
actually incurred.

30.27 Should either party hereto institute any action or proceeding in court to
enforce any provision hereof, or for damages or for declaratory or other relief
hereunder, the prevailing party shall be entitled to receive from the losing
party, in addition to court costs, such amount as the court may adjudge to be
reasonable as attorneys’ fees for services rendered to said prevailing party,
and said amount may be made a part of the judgment against the losing party.

30.28 Tenant and Landlord acknowledge that the terms and conditions of this
Lease are to remain confidential, and, except as may be required in connection
with Tenant’s disclosure obligations as a publicly traded company, may not be
disclosed by Tenant or Landlord to anyone (other than each party’s attorneys,
accountants and agents), by any manner or means, directly or indirectly, without
Landlord’s or Tenant’s prior written consent, (which consent may be withheld in
each party’s sole discretion) except in any litigation or proceeding between the
parties hereto, and except further that Tenant, Landlord and such attorneys,
accountants and agents may disclose such information to any governmental agency
pursuant to any subpoena or judicial process. The consent by Landlord or Tenant
to any disclosures shall not be deemed to be a waiver on the part of Landlord or
Tenant of any prohibition against any future disclosure.

30.29 There shall be no merger of the leasehold estate hereby created with the
fee estate in the Premises or any part thereof if the same person acquires or
holds, directly or indirectly, this Lease or any interest in this Lease and the
fee estate in the leased Premises or any interest in such fee estate.

30.30 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS LEASE, AND EXCEPT AS
PROVIDED IN ARTICLE XXII OF THIS LEASE, NEITHER PARTY SHALL HAVE ANY LIABILITY
TO THE OTHER FOR ANY CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
THIS LEASE OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 

60



--------------------------------------------------------------------------------

30.31 LANDLORD, TENANT, AND ALL GENERAL PARTNERS OF TENANT EACH WAIVE TRIAL BY
JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT IN CONNECTION WITH
ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE
RELATIONSHIP OF LANDLORD AND TENANT HEREUNDER, TENANT’S USE OR OCCUPANCY OF THE
PREMISES, AND/OR ANY CLAIM OF INJURY OR DAMAGE. TENANT CONSENTS TO SERVICE OF
PROCESS AND ANY PLEADING RELATING TO ANY SUCH ACTION AT THE PREMISES,
NOTWITHSTANDING THE PROVISIONS OF SECTION 27.1 ABOVE; PROVIDED, HOWEVER, THAT
NOTHING HEREIN SHALL BE CONSTRUED AS REQUIRING SUCH SERVICE AT THE PREMISES.

30.32 Tenant represents, warrants and covenants that neither Tenant nor any of
its partners, officers, directors, members or shareholders (i) is listed on the
Specially Designated Nationals and Blocked Persons List maintained by the Office
of Foreign Asset Control, Department of the Treasury (“OFAC”) pursuant to
Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001)(“Order” ) and all
applicable provisions of Title III of the USA Patriot Act (Public Law No. 107-56
(October 26, 2001)); (ii) is listed on the Denied Persons List and Entity List
maintained by the United States Department of Commerce; (iii) is listed on the
List of Terrorists and List of Disbarred Parties maintained by the United States
Department of State, (iv) is listed on any list or qualification of “Designated
Nationals” as defined in the Cuban Assets Control Regulations 31 C.F.R. Part
515; (v) is listed on any other publicly available list of terrorists, terrorist
organizations or narcotics traffickers maintained by the United States
Department of State, the United States Department of Commerce or any other
governmental authority or pursuant to the Order, the rules and regulations of
OFAC (including, without limitation, the Trading with the Enemy Act, 50 U.S.C.
App. 1-44; the International Emergency Economic Powers Act, 50 U.S.C. §§
1701-06; the unrepealed provision of the Iraqi Sanctions Act, Publ.L.
No. 101-513; the United Nations Participation Act, 22 U.S.C. § 2349 aa-9; The
Cuban Democracy Act, 22 U.S.C. §§ 60-01-10; The Cuban Liberty and Democratic
Solidarity Act, 18.U.S.C. §§ 2332d and 233; and The Foreign Narcotic Kingpin
Designation Act, Publ. L. No. 106-201, all as may be amended from time to time);
or any other applicable requirements contained in any enabling legislation or
other Executive Orders in respect of the Order (the Order and such other rules,
regulations, legislation or orders are collectively called the “Orders”);
(vi) is engaged in activities prohibited in the Orders; or (vii) has been
convicted, pleaded nolo contendere, indicted, arraigned or custodially detained
on charges involving money laundering or predicate crimes to money laundering,
drug trafficking, terrorist-related activities or other money laundering
predicate crimes or in connection with the Bank Secrecy Act (31 U.S.C. §§ 5311
et. seq.). Tenant shall not permit the Premises or any portion thereof to be
used, occupied or operated by or for the benefit of any person or entity that is
on the OFAC List. Tenant shall provide documentary and other evidence of
Tenant’s identity and ownership as may be reasonably requested by Landlord at
any time to enable Landlord to verify Tenant’s identity or to comply with any
legal request. Tenant shall indemnify and hold Landlord harmless and against
from all losses, damages, liabilities, cost and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) that are incurred by
Landlord and/or its affiliates that derive from a claim made by a third party
against Landlord and/or its affiliates arising or alleged to arise from a
misrepresentation made by Tenant hereunder or a breach of any covenant to be
performed by Tenant hereunder.

 

61



--------------------------------------------------------------------------------

ARTICLE XXXI

FURNITURE

31.1 Tenant shall have the right to use that certain office furniture left in
Suite 100 (as defined in the License Agreement referenced below) and identified
on Exhibit F attached hereto (the “Furniture”) at no additional cost or charge
to Tenant. Tenant shall maintain the Furniture in the same condition as
delivered to Tenant, reasonable wear and tear excepted. Upon the expiration of
the Term, the Furniture shall be left by Tenant in the Premises.

ARTICLE XXXII

PARTIAL TERMINATION OF EXISTING LICENSE; TERMINATION OF SUBLEASE

32.1 Tenant is presently occupying the Premises pursuant to that certain License
Agreement dated April 11, 2011, as amended by First Amendment to Irrevocable
License Agreement dated May 11, 2011, Second Amendment to Irrevocable License
Agreement dated April 25, 2012, Third Amendment to Irrevocable License Agreement
dated July 17, 2012, Fourth Amendment to Irrevocable License Agreement dated
December 15, 2012 and Fifth Amendment to Irrevocable License Agreement dated
February 21, 2013 (collectively, the “License Agreement”), and Sublease
Agreement dated April     , 2012 (the “Sublease”). Effective as of the
Commencement Date, the (a) License Agreement shall be deemed to have been
terminated as to all of the Licensed Premises except the 1420 Suite, and (b) the
Sublease shall be deemed to have been terminated, and neither party shall have
any further obligation under the License Agreement (except such obligations that
relate to the 1420 Suite) or Sublease, except any indemnification obligations
that expressly survive termination to the extent of such survival.

ARTICLE XXXIII

RELOCATION FEE

33.1 Upon full execution and delivery of this Lease by both parties and delivery
to Tenant of approval of this Lease by the existing Mortgagee (the “Mortgagee
Approval”), Tenant shall pay to Landlord the sum of Fifty Thousand and 00/100
Dollars ($50,000.00) (the “Relocation Fee”). The Relocation Fee shall be paid to
Landlord upon the later of (a) the Commencement Date or (b) receipt by Tenant of
the Mortgagee Approval.

ARTICLE XXXIV

RIGHT OF FIRST OFFER

34.1 Provided Tenant is not in default beyond any applicable notice and grace
period, Landlord agrees to provide Tenant with a right of first offer on
contiguous space in the Building known as Suite 210 and Suite 230 (the “First
Offer Space”). Landlord shall notify (the “Offer Notice”) Tenant of the
availability of all or any part of the First Offer Space. The Offer Notice shall
specify the minimum size and location of the First Offer Space Landlord is
willing to make available (“Notice Space”) and the terms and conditions upon
which Landlord is willing to offer such Notice Space, which terms shall be those
Landlord is willing to accept from a third-party tenant based upon
then-prevailing market conditions. Tenant shall have the right to lease all of
the Notice Space by furnishing Landlord with written notice of its election to
lease such Notice Space within fifteen (15) days after Tenant’s receipt of the
Offer Notice. The failure by Tenant

 

62



--------------------------------------------------------------------------------

to furnish such notice to Landlord in a timely manner as provided above shall
constitute a waiver by Tenant of all of Tenant’s rights under this Article to
lease the Notice Space pursuant to the Offer Notice, provided however, if
Landlord has still not leased the Notice Space by the date occurring six
(6) months following Tenant’s previous declination or failure to respond,
whichever date is earlier, on net economic terms not less than ninety-five
percent (95%) of the net economic terms offered to Tenant in the Offer Notice,
then Landlord shall again advise Tenant of the terms and conditions it would be
willing to accept from Tenant with respect to the Notice Space. In the event
Tenant delivers notice to Landlord of its election to lease the Notice Space,
Landlord and Tenant shall enter into an amendment of this Lease providing for
those terms and conditions as set forth in Landlord’s offer, provided however,
Landlord agrees it shall, at Landlord’s cost and expense, integrate such Notice
Space with the Premises by creating finished openings between the Notice Space
and the Premises in locations reasonably acceptable to Tenant using building
standard materials and finishes. Nothing contained herein shall be deemed to
grant Tenant a right of first refusal for the leasing of First Offer Space or
any other portion of the Building, it being the intention of the Landlord and
Tenant that the right of notification granted under this Article is for the
purpose of affording the Tenant the opportunity to offer to lease additional
space at the time that such space becomes available and Landlord is prepared to
lease it. Tenant’s obligation to pay Base Rent and Additional Rent shall
commence upon the terms set forth in Landlord’s notice regarding the Notice
Space. The lease term for all First Offer Space shall be coterminous with the
initial Term for the Premises. Tenant’s rights hereunder are personal to Tenant.

ARTICLE XXXV

ROOF RIGHTS

35.1 Tenant may install, operate and maintain, for its sole use (or that of its
subtenants), telecommunications transmission and receiving equipment (including,
but not limited to, satellite dishes, antennas, towers, microwave dishes,
temporary microwave links, and other trans-receiving equipment) and all
necessary or related equipment (including, without limitation, LAN room
mechanical equipment units), and supplemental HVAC equipment on the roof of
and/or adjacent to the Building (collectively, the “Equipment”), subject to the
following terms, conditions and limitations: (a) the Equipment shall be placed
in such locations on the roof or Property as is reasonably designated by
Landlord; (b) the specifications for the Equipment and the plans for the
installation thereof shall be subject to Landlord’s prior written consent (not
to be unreasonably withheld, delayed or conditioned, and shall be deemed granted
if Landlord fails to disapprove within ten (10) days following Landlord’s
receipt of Tenant’s written request); (c) the installation of the Equipment
shall, in all events, comply with the provisions of Article IX hereof;
(d) Tenant shall be solely responsible for all costs and expenses incurred for
the operation, maintenance, repair, replacement and removal of the Equipment,
including but not limited to any electricity used by the Equipment, which
consumption shall be measured, at Landlord’s option, by the submeter measuring
Tenant’s electric consumption within the Premises, or an additional submeter
which shall be installed at Tenant’s expense in order to measure such electric
consumption; (e) Tenant shall obtain and maintain in full force and effect any
approval required by any regulatory body having authority over the installation
or operation of the Equipment, and, upon receipt of a written request from
Landlord, shall deliver evidence of same to Landlord; (f) Tenant’s installation
or operation of the Equipment shall not void any then-

 

63



--------------------------------------------------------------------------------

existing roof warranty; (g) subject to Section 13.3, Tenant shall indemnify,
defend, and hold harmless Landlord and Landlord’s agents from and against all
claims, demands, liabilities, causes of action, suits, judgments, damages and
expenses (including litigation costs and attorneys’ fees) suffered by or claimed
against them, directly or indirectly, based on or arising out of, or in any way
relating to, directly or indirectly, in whole or in part, the presence of the
Equipment at the Building; (h) Tenant shall not be permitted to access the roof
in order to service the Equipment, except on prior notice to, and in the
presence of a representative of, Landlord (except in the case of an emergency,
in which event Tenant shall be entitled to gain immediate access without prior
notice to Landlord, but Tenant shall advise Landlord of such emergency and
access as soon as reasonably practical; (i) the Equipment shall be screened from
public view; and (j) upon the expiration or earlier termination of this Lease,
Tenant shall, at Landlord’s option, remove the Equipment, repair all damage
caused thereby, and restore the affected portions of the roof to the condition
existing immediately prior to the installation thereof reasonable wear and tear
and effects of casualty and condemnation excepted. Tenant shall not be obligated
to pay to Landlord any rent, license or use fees with respect to Tenant’s
occupancy of the space for the Equipment. Landlord agrees that, at no cost to
Landlord, it shall cooperate with Tenant in Tenant’s pursuit of any approvals,
licenses, or permits associated with the Equipment, which cooperation shall
include executing any necessary owner’s consent.

(Remainder of page left intentionally blank - Signature page to follow)

 

64



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease under seal as
of the day and year first above written.

 

LANDLORD: BEDMINSTER 2 FUNDING, LLC, By: Advance Realty Development, LLC, it’s
sole member By:  

/s/ Kurt R. Padavano

Name:   Kurt R. Padavano Title:   Authorized Representative TENANT: AMARIN
PHARMA INC. By:  

/s/ John F. Thero

Name:   John F. Thero Title:   President

 

65



--------------------------------------------------------------------------------

EXHIBIT A

PREMISES



--------------------------------------------------------------------------------

EXHIBIT B

INTENTIONALLY DELETED



--------------------------------------------------------------------------------

EXHIBIT C

BUILDING RULES AND REGULATIONS

The following rules and regulation shall apply to the demised premises, the
building, the complex, and the appurtenances thereto:

1. Sidewalks, doorways, vestibules, halls, stairways, and other common areas to
which Tenant has access shall not be obstructed by Tenant or Tenant’s agents, or
used for purposes other than ingress to and egress from the demised premises and
for going from one part of the building to another.

2. Plumbing, fixtures and appliances shall be used only for the purposes for
which designed, and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or deposited therein. All costs incurred to repair any damage to
plumbing, fixtures or appliances from misuse by Tenant or Tenant’s agents shall
be paid by Tenant.

3. Without the prior written consent of Landlord, no signs, advertisements or
notices shall be inscribed, painted, affixed or displayed in, on, upon or behind
any windows or doors (except as may be mandated by the applicable legal
requirement), or to any other portion of the demised premises, the building or
the complex. No company name, logo, sign, advertisement or notice shall be
inscribed, painted or affixed outside the demised premises or on any doors
without the prior written consent of Landlord. If such consent is given by
Landlord, any such sign, advertisement or notice shall be inscribed, painted or
affixed by Landlord at Tenant’s cost.

4. Landlord shall provide all door locks to the demised premises at Tenant’s
cost, and Tenant shall not install any additional door locks in the demised
premises without Landlord’s prior written consent, which shall not be
unreasonably withheld. Landlord shall initially provide to Tenant, without
charge, two (2) keys each to the demised premises and the building, and upon
Tenant’s request, Landlord shall provide to Tenant, also without charge, two
(2) additional sets of keys. Landlord shall provide any additional keys
requested by Tenant, at Tenant’s cost. Upon the expiration date or sooner
termination of the Lease, Tenant shall return all keys to Landlord, and shall
reimburse Landlord for the cost to replace any keys which are lost or otherwise
not returned to Landlord. Tenant may, subject to obtaining Landlord’s prior
consent, install a security system in the demised premises which uses master
codes or cards instead of keys, provided that Tenant provides Landlord with the
master code or card for such system.

5. Tenant shall not move furniture or office equipment in or out of the
building, or dispatch or receive any bulky material, merchandise or materials
which require movement through the lobby or use of elevators or stairways
(collectively, “moving” or “moved”) without Landlord’s consent. All such moving
shall be conducted under Landlord’s supervision, at such times and in such a
manner as Landlord may reasonably require. Tenant assumes all risks of, and
shall be liable for, all damage to articles moved and injury to persons or
public as a result of



--------------------------------------------------------------------------------

any such moving, and any damage to the building and/or the complex caused by
such moving shall be repaired by Landlord, at Tenant’s cost. Landlord reserves
the right to reasonably inspect all freight to be brought into the building, and
to exclude from the building any freight which violates these Rules and
Regulations or the Lease. Landlord shall provide without charge to Tenant
freight elevator service (y) for Tenant’s deliveries of furniture and initial
move into the demised premises and (z) Tenant’s move out of the demised premises
including, in both events without limitation, the delivery of furniture and
equipment.

6. Landlord may (i) prescribe size and weight limitations, (ii) designate
specific locations within the demised premises for safes and other heavy
equipment or items, and (iii) require the use of supporting devices, so as to
distribute weight in a manner reasonably acceptable to Landlord.

7. Any damage to the building resulting from the installation or removal of any
property belonging to Tenant or Tenant’s agents shall be repaired by Tenant or,
at Landlord’s option, such repairs shall be performed by Landlord, in which case
Tenant shall reimburse Landlord for all costs and expenses incurred in
connection therewith.

8. When not in use, all doors leading from the demised premises to the corridors
shall be kept closed. Nothing shall be swept or thrown into the corridors,
elevator shafts, stairways or any other portion of the common areas.

9. No portion of the demised premises shall be used or occupied at any time as
sleeping or lodging quarters.

10. Tenant and Tenant’s agents shall cooperate with Landlord’s employees in
keeping the demised premises neat and clean. Except as provided to the contrary
in the Lease, the design, arrangement, style, color, character, quality and
general appearance of the portion of the demised premises visible from public,
common and exterior areas, and contents of such portion of the demised premises,
including furniture, fixtures, signs, art work, wall coverings, carpet and
decorations, and all changes, additions and replacements thereto shall at all
times have a neat professional, attractive, first class office appearance.
Tenant shall not enter into any contract with any supplier of towels, water
toilet articles, waxing, rug shampooing, venetian blind washing, furniture
polishing, lamp servicing, cleaning of electrical fixtures, or other similar
services without the prior written consent of Landlord.

11. Tenant shall not employ any person or persons for the purpose of cleaning
the demised premises without the prior written consent of Landlord. Tenant shall
notify Landlord within eight (8) hours of any spill or stain on any carpeting
within the demised premises, so that Landlord may advise the janitorial service
to promptly remove such stain. If Landlord is not notified, but observes the
stain, then Landlord may enter the demised premises and have the stain removed.
The cost of removing any such stains shall be the responsibility of Tenant,
regardless of whether or not Tenant advised Landlord of the existence thereof.

12. To ensure orderly operation of the building, no ice, towels, etc. shall be
delivered to the demised premises except by parties approved in advance by
Landlord, which approval shall not be unreasonably withheld. Notwithstanding the
foregoing, water and newspapers may be delivered to the demised premises without
Landlord’s consent.



--------------------------------------------------------------------------------

13. Tenant shall not make or permit any vibration or improper, unusual,
objectionable or unpleasant noises or odors in the building or otherwise
interfere in any way with other tenants or persons having business therein.

14. No machinery, other than normal office equipment, shall be operated in the
demised premises or in the common areas without Landlord’s prior written
consent.

15. Landlord shall not be responsible to Tenant or any other party for any loss
of or damage to property, whether within the demised premises or the common
areas, however occurring.

16. No vending or dispensing machines of any kind may be maintained in the
demised premises without the prior written consent of Landlord, which consent
shall not be unreasonably withheld.

17. Tenant shall not conduct any activity on or about the demised premises, the
building or the complex which, in Landlord’s good faith judgment, would tend to
draw pickets, demonstrators, or the like, or disturb labor harmony with the
workforce or trades engaged in performing other work, labor or services in or
about the building.

18. No tenant shall in any way deface any part of the demised premises or the
building. No tenant shall lay linoleum, or other similar floor covering, so that
the same shall come into direct contact with the floor of the demised premises,
and if linoleum or other similar floor covering is desired to be used, an
interlining of builder’s deadening felt shall be first affixed to the floor, by
a paste or other material, soluble in water, the use of cement or other similar
adhesive material being expressly prohibited.

19. All vehicles belonging to Tenant and Tenant’s agents which are parked in the
parking area shall be: (i) licensed; (ii) in good operating condition;
(iii) parked within designated parking spaces, one vehicle to each space; and
(iv) parked in such space only during such time as the operator of such vehicle
is in the demised premises for the purpose of conducting business with or for
Tenant. No vehicle may be parked as a “billboard” vehicle in the parking area.
If any vehicle belonging to Tenant or Tenant’s agents is parked improperly, then
Landlord shall have the right to: (y) tow such vehicle from the parking area at
Tenant’s expense; or (z) place a “boot” on the vehicle to immobilize it, and
charge Landlord’s then-standard rate to remove the “boot”. Tenant shall
indemnify, defend and hold harmless Landlord and Landlord’s agents from and
against all claims, demands, liabilities, causes of action, suits, judgments,
damages and expenses (including litigation costs and attorneys’ fees) arising,
whether directly or indirectly, in whole or in part from the towing or booting
of any vehicles belonging to Tenant or Tenant’s agents.

20. Landlord reserves the right to control access to and use of, and monitor and
supervise any work in or affecting, the “wire” or telephone, electrical,
plumbing or other utility closets, the systems and equipment, and any changes,
connections, new installations, and wiring



--------------------------------------------------------------------------------

work relating thereto (or Landlord may engage or designate an independent
contractor to provide such services). Tenant shall obtain Landlord’s prior
written consent which consent shall not be unreasonably withheld, conditioned or
delayed for any such access, use and work in each instance, and shall comply
with such requirements as Landlord may reasonably impose, and the other
provisions respecting electric installations and connections, respecting
telephone lines and connections, and respecting work in general. Except with
Landlord’s consent as aforesaid, Tenant shall have no right to use any broom
closets, storage closets, janitorial closets, or other such closets, rooms and
areas whatsoever. Tenant shall not install in or for the demised premises any
equipment which requires more electric current than Landlord is required to
provide under this Lease, without Landlord’s prior written approval.

21. Tenant shall not use the demised premises for any use which is disreputable,
creates fire hazards, or results in an increased rate of insurance on the
building, the complex, or any of its contents.

22. All garbage, refuse, trash and other waste shall be kept by Tenant in the
kind of container, placed in the areas, and prepared for collection in the
manner and at the times and places specified by Landlord, subject to respecting
hazardous materials.

23. In order to ensure security of the building and the complex, Landlord
reserves the right to: (i) reasonably limit or regulate access to the building
during nights and weekends; (ii) exclude from the building, at any time other
than normal business hours (i.e., 9:00 A.M. and 5:00 P.M.), all persons who do
not present an employee identification card or a pass to the building signed by
an authorized signatory of Tenant. Tenant shall be responsible for all persons
to whom it issues such an identification card or pass. If Landlord provides
overtime HVAC service, same shall only be provided to the perimeter units
located within the demised premises, and not to any central system serving the
building.

24. The building is a smoke-free environment, and smoking is not permitted
anywhere in the building, including the common areas and the demised premises.
Any persons wishing to smoke shall extinguish their cigarettes in the
receptacles to be provided outside of the rear entrance to the building, and are
prohibited from discarding cigarette butts on the ground or outside of any
building entrance.

25. Tenant shall not waste electricity, water, heat or air conditioning or other
utilities or services, and agrees to cooperate with Landlord in Landlord’s
efforts to cause the building to operate in and to assure the most effective and
energy-efficient manner and shall not allow the adjustment (except by Landlord’s
authorized building personnel) of any controls. Tenant shall not obstruct, alter
or impair the efficient operation of the building systems and equipment, and
shall not place any item so as to interfere materially with air flow. Tenant
shall keep corridor doors closed.

26. Tenants requiring service shall call Landlord at 908-719-3000, between the
hours of 8:30 a.m. to 5:00 p.m., Monday – Friday. In the event of an emergency,
whether plumbing, water leaks, power outage, fire, theft, etc., Tenant shall
contact Landlord’s maintenance department immediately at the above telephone
number.



--------------------------------------------------------------------------------

27. No services shall be provided to the demised premises unless Tenant makes an
application therefor at the office of the building manager. Employees of
Landlord shall not perform any work for Tenant or do anything outside of their
regular duties unless under special instructions from Landlord.

28. Tenant shall not conduct, or permit any other person to: (i) conduct any
auction within the demised premises; (ii) manufacture or store goods, wares or
merchandise upon the demised premises, except for the storage of usual supplies
and inventory to be used by Tenant in the conduct of its business within the
demised premises; (iii) use the demised premises for gambling; (iv) make or
permit objectionable noise, vibration or music to emanate from the demised
premises; (v) adversely affect the indoor air quality of the demised premises or
building; (vi) produce unusual odors within the demised premises; (vii) occupy
any portion of the demised premises as an office of a public stenographer, or as
a barber or manicure shop; (viii) possess, store, manufacture or sell any
intoxicating beverages or tobacco within the demised premises; (ix) bring any no
dangerous, inflammable, combustible or explosive object or material into the
building; (x) use strobe or flashing lights in or on the demised premises;
(xi) use any source of power other than electricity; (xii) operate any
electrical or other device from which may emanate electrical, electromagnetic,
x-ray, magnetic resonance, energy, microwave, radiation or other waves or fields
so to unreasonably interfere with or impair radio, television, microwave, or
other broadcasting or reception from or in the building, or impair or interfere
with computers, faxes or telecommunication lines or equipment at the building or
elsewhere, or create a health hazard; (xiii) bring or permit any bicycle or
other vehicle (except a wheelchair or cart for a handicapped person), or dog
(except in the company of a blind person or except where specifically permitted)
or other animal or bird in the building; or (xiv) do or permit any Tenant’s
agents or visitors to do upon the demised premises or building anything in any
way tending to unreasonably disturb, bother, annoy or interfere with Landlord or
any other tenant at the building, or otherwise disrupt orderly and quiet use and
occupancy of the building.

29. Landlord reserves the right to exclude or expel from the building any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules.

30. Except as expressly provided to the contrary in the Lease, and subject to
all of the terms thereof, Tenant shall not at any time cook or sell food in any
form by or to any of Tenant’s agents or employees or any other parties on the
demised premises, nor permit any of the same to occur (other than in microwave
ovens and coffee makers properly maintained in good and safe working order and
repair in lunch rooms or kitchens for employees as may be permitted or installed
by Landlord, which does not violate any applicable legal requirements or bother
or annoy any other tenant).

31. No awnings or other projections shall be attached to the outside walls of
the building. No curtains, blinds, shades or screens shall be attached or hung
in, or used in connection with, any window or door of the demised premises
without the prior written consent of Landlord as to quality, type, design and
color, and method of attachment.



--------------------------------------------------------------------------------

32. Canvassing, solicitation and peddling in the building and the complex are
prohibited, and Tenant shall cooperate to prevent the same.

33. Furniture, freight and other large or heavy articles, and all other
deliveries may be brought into the building only at times and in the manner
designated by Landlord, and always at the Tenant’s sole responsibility and risk.
Landlord may inspect items brought into the building or demised premises with
respect to weight or dangerous nature or compliance with all applicable legal
requirements. Landlord may (but shall have no obligation to) require that all
furniture, equipment, cartons and other articles removed from the demised
premises or the building be listed and a removal permit therefor first be
obtained from Landlord. Tenant shall not take nor permit Tenant’s agents or
visitors to take in or out of other entrances or elevators of the building any
item normally taken, or which Landlord otherwise reasonably requires to be
taken, in or out through service doors or on freight elevators. Landlord may
impose reasonable charges and requirements for the use of freight elevators and
loading areas, and reserves the right to alter schedules without notice. Any
handcarts used at the building shall have rubber wheels and sideguards, and no
other material handling equipment may be brought upon the building without
Landlord’s prior written approval.

34. Landlord shall have the right to prohibit any advertising by Tenant which,
in Landlord’s reasonable opinion, tends to impair the reputation of the building
or its desirability as an office building, and upon written notice from
Landlord, Tenant shall refrain from or discontinue such advertising.

35. Tenant shall cooperate with Landlord in connection with, and shall
participate in (including all of Tenant’s employees and invitees who are in the
demised premises at the time of any fire drill), fire drills for the building
that are organized by or on behalf of Landlord from time to time (not more
frequently than once per calendar quarter). Landlord shall give Tenant
reasonable advance notice of each fire drill.

36. At Landlord’s option, tenants shall purchase from Landlord or its designee
all lighting tubes, lamps, bulbs and ballasts used at the demised premises and
tenants shall pay Landlord’s actual costs without markup.

37. Tenant shall be responsible for ensuring compliance by Tenant’s agents and
visitors with these Rules, as they may be amended from time to time upon
reasonable prior notice to Tenant. Tenant shall cooperate with any reasonable
program or requests by Landlord to monitor and enforce the Rules and Regulations
and taking appropriate action against such of the foregoing parties who violate
these provisions.

38. Any sums payable by Tenant hereunder shall be considered additional rent,
and shall be paid within ten (10) days after an invoice therefor is given to
Tenant.

39. Unless otherwise defined in these Rules and Regulations, capitalized terms
shall have the meaning ascribed to them in the Lease. In the event of any
conflict between these Rules and Regulations and the terms and provisions of the
Lease, the latter shall control the resolution of such conflict.



--------------------------------------------------------------------------------

41. Landlord reserves the right to rescind, alter or waive any rule or
regulation at any time prescribed for the building. No rescission, alteration or
waiver of any rule or regulation in favor of one tenant shall operate as a
rescission, alteration or waiver in favor of any other tenant.



--------------------------------------------------------------------------------

EXHIBIT D

COMMENCEMENT DATE AGREEMENT

THIS COMMENCEMENT DATE AGREEMENT, made as of the      day of
                    , 2013, by and between BEDMINSTER 2 FUNDING, LLC, a New
Jersey limited liability company (“Landlord”), and AMARIN PHARMA INC., a
                     (“Tenant”).

WITNESSETH:

WHEREAS, Landlord is the owner of a certain building located at 1430 Route 206,
Bedminster, New Jersey (the “Building”); and

WHEREAS, by that certain lease dated                     , 2013 (the “Lease”),
Landlord leased a portion of the Building (the “Premises”) to Tenant; and

WHEREAS, Tenant is in possession of the Premises and the Term of the Lease has
commenced; and

WHEREAS, under Section 3.2 of the Lease, Landlord and Tenant agreed to enter
into an agreement setting forth certain information with respect to the Premises
and the Lease;

NOW, THEREFORE, Landlord and Tenant agree as follows:

1. The Commencement Date occurred on                     , 2013.

2. The Term of the Lease shall expire on                     , 2018, unless
Tenant exercises its option to extend the Term of the Lease or unless the Lease
terminates earlier as provided in the Lease.

Capitalized terms used, but not defined, herein shall have the meanings ascribed
to them in the Lease.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Commencement Date
Agreement to be executed the date and year first above written.

 

LANDLORD: BEDMINSTER 2 FUNDING, LLC, a New Jersey limited liability company By:
  Advance at Bedminster, LLC a New Jersey limited liability company,   its
managing member By:  

 

Name:     Kurt R. Padavano Title:     Authorized Representative TENANT: AMARIN
PHARMA INC. By:  

 

Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT E

JANITORIAL SPECIFICATIONS

Daily

General, Private Offices and Lobby Areas

1. Empty wastebaskets and other refuse such as cardboard boxes, which will be
flattened and transported by the janitorial company to the outside trash
enclosure. NOTE: All refuse not in standard wastebaskets must be designated as
trash by the Tenant.

2. Clean and sanitize all drinking fountains.

3. Spot clean desktops.

4. Clean all counter tops.

5. Spot clean tenants’ interior glass partitions and doors.

6. Sweep and vacuum all stairways.

7. Remove fingerprints from doors, frames, light switches, kick and push plates
and handles.

8. All lobby glass doors are to be cleaned nightly.

9. Sweep exterior of building entrances looking for cigarette butts and papers
and service entrance urns if applicable.

10. Clean all baseboard ledges, moldings, directory, depositories and window
frames.

11. Clean all lobby directory glass.

12. Clean and polish all anodized metal finishes in all lobbies.

13. Clean all entry thresholds.

14. Dust all mullions, sills and other surfaces up to 84" high.

15. Vacuum all carpeted areas.

Washrooms

1. Clean, sanitize and polish all vitreous fixtures including toilet bowls,
urinals and hand basins.

2. Clean and sanitize all flush rings, drains and over flow outlets.



--------------------------------------------------------------------------------

3. Clean and polish all chrome fittings.

4. Clean and sanitize both sides of toilet seats.

5. Clean and polish all glass mirrors.

6. Empty all containers and insert replacement liners.

7. Wash and sanitize the exterior of all disposal containers.

8. In women’s room empty and sanitize interior of sanitary containers.

9. Spot clean metal partitions.

10. Remove spots, stains, and splashes from wall areas adjacent to hand basins.

11. Refill all dispensers to normal limits, this would include the following
items; paper towels, toilet tissue, soap dispensers, sanitary napkins, and any
other supplies requested by landlord. Note: All supplies will be furnished by
janitorial company.

12. Remove fingerprints from doors, doorframes, light switches, door handles,
kick and push plates.

13. Check for proper operation of all soap and sanitary napkin dispensers.

Elevators

1. Within each elevator cab, vacuum and spot clean carpet stains.

2. Dust, clean and polish all stainless steel handrails, brushed brass doors and
door frames and wipe clean elevator walls.

3. Thoroughly vacuum door tracks.

4. Wipe clean all items on the control panel.

Stairs and Stairwells

1. Wipe clean handrails in stairwells.

2. Damp mop, sweep or vacuum all steps and landings.

3. Wipe clean and dust stairway stringers and undersides if applicable.

Vending and Kitchen Areas

1. Empty, sanitize and provide new liners for all trash receptacles.

2. Wash and sanitize the exterior of all trash receptacles.



--------------------------------------------------------------------------------

3. Wash and sanitize all table and counter tops.

4. Wash and sanitize interior and exterior of microwave oven.

5. Spot clean all cafeteria chairs.

6. Spot clean all wall surfaces.

7. Arrange all tables and chairs in neat order.

Daily

Floors: Resilient and Hard

1. Burnish all common area (atrium) granite floors.

2. Dust, mop or sweep all floors.

3. When damp mopping; use only cool fresh water.

4. Remove all spills, smears etc. that did not come off in sweeping and mopping.

Floors: Carpet

1. Vacuum all rugs and carpets including all open areas (not under desks).
Remove all gum, staples, paper clip and tar from rug and carpet surfaces.

2. Spot clean all stains with a manufacturer’s specified product.

3. Clean all atrium weather mats with a vacuum and damp wipe vinyl edges to
remove all dust when mats are in use.

General Requirements and Information

1. Complete “Security Log” and “Janitorial Company Log” in accordance with
Landlords Building Closing Procedure.

2. Tenant hallway doors are to remain locked during cleaning. Exterior building
doors are not to be held open when removing trash from the building. Your card
access must stay with you at all times.

3. Notify the designated Landlord contact of any emergency or security
situation, no matter how insignificant it may be.

4. Turn off all lights per landlord’s instruction.

5. The exterior trash enclosure is to be left closed and in a clean and orderly
state.



--------------------------------------------------------------------------------

6. All on-site janitorial personnel will wear uniforms deemed appropriate by
Landlord, which are supplied by the janitorial company.

7. All supply rooms and janitor closets must be cleaned and organized at the end
of each night.

Weekly

General, Private Offices and Lobby Areas

1. Dust all furniture including desks, chairs and tables.

2. Dust all exposed filing cabinets, bookcases and shelves.

3. Low dust all horizontal surfaces to hand height (70”) including shelves,
moldings and ledges.

4. High dust all horizontal surfaces including shelves, moldings and ledges.

5. Clean all common area HVAC diffusers.

6. Clean public telephone, both mount and phone set.

Washrooms

1. Dust metal partitions.

2. Low/high dust horizontal surfaces including sills, moldings, ledges, shelves
frames, exposed ducts and heating outlets.

3. Dust all furniture including tables, chairs and benches.

4. Clean and disinfect floor drains and polish chrome.

5. Scrub all floor areas with germicidal solution.

Vending and Kitchen Areas

1. Low/high dust horizontal surfaces including sills, moldings, ledges, shelves,
frames, exposed ducts, heating outlets and vending machines.

Floors: Resilient and Hard

1. Auto scrub main lobby per industry standards and manufacturers recommended
procedures.



--------------------------------------------------------------------------------

Floors: Carpet

1. Vacuum entire carpeted areas including all non-open areas not addressed in
daily routine, such as under desks.

2. Spot clean as required carpet at entrances to heavy foot traffic areas.

Monthly

General, Private Offices and Lobby Areas

1. Clean and polish bright metal surfaces to hand height.

2. Remove dust and cobwebs from ceiling tiles.

3. Vacuum HVAC diffusers in ceilings.

4. Hand dust all wood paneled surfaces.

5. Wash all vinyl and metal kick plates on doors.

6. Wet mop all stairwells, including the landings, and wipe down all handrails.

Washrooms

1. Wash and sanitize all metal partitions.

2. Flush toilet bowls and urinals with “Bowlclene” or similar product.

3. Damp wipe restroom and shower tile walls to sanitize.

4. Vacuum HVAC diffusers in ceilings and walls (exhaust ducts).

5. High dust lights, walls and ceiling grills.

Floors: Resilient and Hard

1. Maintain all flooring per industry standards and manufactures recommended
procedures.

Quarterly

A schedule specifying the approximate dates for the following quarterly tasks is
to be provided by the janitorial company. The purpose of this schedule is to
provide a specific time frame for these tasks to be performed and completed so
that adherence to the contract specifications is assured. The owner’s
representative on site will approve this schedule.

General, Private Offices and Lobby Areas

1. Clean and sanitize all telephones.

2. Clean the entire glass surface of all door and partition lights.



--------------------------------------------------------------------------------

3. Dust all window blinds.

4. Dry clean areas adjacent to HVAC diffusers.

5. Clean and polish entire surface of all cleared desktops.

6. Perform all wood surface maintenance.

7. Clean interior of all “high hat” lighting fixtures.

8. High dust all horizontal and vertical surfaces not reached in daily, weekly
or monthly cleanings.

9. Dust all picture frames, charts and similar hanging items not dusted in
daily, weekly or monthly cleanings.

Washrooms

1. Dry clean areas adjacent to HVAC diffusers.

Vending and Kitchen Areas

1. Vacuum clean the entire seat area of cafeteria chairs.

2. Remove anything attached to the underside of the cafeteria tables.

3. Damp mop under all vending machines.

Semi-Annually

A schedule specifying the approximate dates for the following semi-annual tasks
is to be provided by the janitorial company. The purpose of this schedule is to
provide a specific time frame for these tasks to be performed and completed so
that adherence to the contract specifications is assured. The owner’s
representative on site will approve this schedule.

General, Private Offices and Lobby Areas

1. Wash all wastebaskets.

Washrooms

1. Wash light fixtures in all washrooms and shower areas.

Carpet Maintenance Program

Daily

1. Spot clean all affected areas, this includes tenant areas.



--------------------------------------------------------------------------------

Monthly

Shampoo areas of common area carpet only as required based on traffic and
spills. Note: Shampoo process to be the “double process”.

If tenant requires monthly carpet cleaning within their leased office space, the
janitorial company will provide an additional price for this service.

Quarterly

1. Pile lift carpet as required in common areas only.

Annually

It is the intent of this program to maximize the carpet appearance through
regular and on going care. Entire office area carpet cleaning should be done as
required and at the approval of the Landlord.



--------------------------------------------------------------------------------

EXHIBIT F

FURNITURE



--------------------------------------------------------------------------------

EXHIBIT G

RENEWAL RIDER

(a) Subject to the provisions of this Renewal Rider, Tenant shall have the right
to renew this Lease for one (1) consecutive term of five (5) years (the “Renewal
Term”), by delivering written notice of the exercise thereof to Landlord
(“Tenant’s Renewal Notice”) not later than twelve (12) months before the
expiration of the Term, TIME BEING OF THE ESSENCE, provided : (i) Tenant is the
initial named Tenant hereunder; (ii) no default exists either at the time of
such exercise or at the commencement of the Renewal Term; and (iii) Tenant is
occupying all or substantially all of the Premises at the time of such exercise
and upon the commencement of the Renewal Term. Rent payable during the Renewal
Term shall be the prevailing rental rate as determined below (the “Prevailing
Rental Rate”) which is in effect upon the commencement of the Renewal Term. The
Base Year during the Renewal Term shall be the calendar year immediately
preceding the calendar year in which the Renewal Term commences. Tenant shall
lease the Premises during the Renewal Term in its then-current condition, and
Landlord shall not provide to Tenant any allowances (e.g., moving allowance,
construction allowance, and the like) or other tenant inducements.

(b) Any determination of the Prevailing Rental Rate, which shall be determined
in accordance with the criteria set forth in this Paragraph (b), shall take into
account all relevant market conditions then existing in connection with the
leasing of comparable space (including quality, size, age, fit-out, utility and
location) to renewing tenants in buildings in the Geographic Area which are
similar to the Building. Such factors shall include, but not be limited to, the
creditworthiness of Tenant; any construction allowances or any rental
concessions customarily given to tenants of similar creditworthiness as Tenant;
brokerage commissions; and the updated base year for purposes of determining
Tenant’s Proportionate Share of the Operating Charges Escalation, Real Estate
Charges Escalation and Utilities Charges Escalation. Except for the sole purpose
of determining the Prevailing Rental Rate, the appraisers shall not have the
power to add to, modify or change any of the provisions of this Lease. The
procedure for establishing the Prevailing Rental Rate shall be as follows:

(i) Not later than 120 days prior to the commencement of the Renewal Term,
Landlord shall notify Tenant of Landlord’s determination of the Prevailing
Rental Rate (“Landlord’s Determination”).

(ii) Within thirty (30) days after delivery of the notice setting forth
Landlord’s Determination, Tenant shall notify Landlord (“Tenant’s Notice”)
whether Tenant (A) accepts Landlord’s Determination or (B) disputes Landlord’s
Determination. If Tenant’s Notice accepts Landlord’s Determination then
Landlord’s Determination shall, for all purposes, constitute the Prevailing
Rental Rate. If Tenant refuses or fails in a timely manner to give Tenant’s
Notice, then Tenant will be deemed to have accepted Landlord’s Determination. If
Tenant’s Notice disputes Landlord’s Determination, Tenant’s Notice shall include
Tenant’s determination of the Prevailing Rental Rate (“Tenant’s Determination”)
as determined by an independent real estate appraiser selected by Tenant.



--------------------------------------------------------------------------------

(iii) If Tenant’s Notice disputes Landlord’s Determination as aforesaid, then
within thirty (30) days after delivery of Tenant’s Notice, Landlord shall notify
Tenant (“Landlord’s Notice”) whether Landlord accepts or disputes Tenant’s
Determination. If Landlord’s Notice disputes Tenant’s Determination, Landlord’s
Notice shall include a second determination of the Prevailing Rental Rate
(“Landlord’s Second Determination”), as determined by an independent real estate
appraiser selected by Landlord. If Landlord’s Second Determination exceeds
Tenant’s Determination by three (3%) percent or less, the Base Rent shall be the
average of Landlord’s Second Determination and Tenant’s Determination. If
Landlord’s Second Determination exceeds Tenant’s Determination by more than
three (3%) percent, Landlord or Tenant shall apply to the office of the American
Arbitration Association (or any successor organization) closest to the Building
to designate a third independent real estate appraiser (the “Third Appraiser”)
in accordance with the then-prevailing rules, regulations and/or procedures of
the American Arbitration Association, and if the American Arbitration
Association (or any successor organization) is unable or unwilling to designate
the Third Appraiser, then either party may commence a legal proceeding to have
the Third Appraiser appointed. Any appraiser appointed pursuant to this
subparagraph (iii) shall be an independent real estate appraiser with at least
ten (10) years’ experience in leasing and valuation of properties in the
Geographic Area which are similar in character to the Building, who has worked
for neither Landlord nor Tenant within the preceding five (5) years.

(iv) The Third Appraiser shall conduct such hearings and investigations as (s)he
may deem appropriate and shall, within thirty (30) days after the date of his or
her designation as the Third Appraiser, choose either Landlord’s Second
Determination or Tenant’s Determination, and such choice shall be conclusive and
binding upon Landlord and Tenant.

(v) Each party shall pay its own counsel fees and expenses in connection with
any arbitration hereunder, including the expenses and fees of any appraiser
selected by it in accordance with the terms hereof, and Landlord and Tenant
shall share equally the costs and expenses of the Third Appraiser.

(c) If the final determination of the Prevailing Rental Rate is not made on or
before the first day of the Renewal Term, then pending such final determination
Tenant shall pay, as the Base Rent for the Renewal Term, an amount equal to
Landlord’s Determination (or, if Landlord shall have given Landlord’s Second
Determination, Landlord’s Second Determination). If the payments made by Tenant
prior to establishing the Prevailing Rental Rate were greater than the actual
Base Rent payable for the Renewal Term, then provided Tenant is not in default
under any provision of this Lease, Landlord shall, at Landlord’s option, either
credit the overpayment toward Tenant’s next monthly payment(s) of Base Rent due
hereunder, or refund such overpayment to Tenant.

(d) Landlord and Tenant shall promptly execute an amendment to this Lease
evidencing any extension of the Term pursuant to this Renewal Rider, but no such
amendment shall be necessary in order to make the provisions of this Renewal
Rider effective.

(e) Tenant’s right to renew this Lease shall automatically terminate if:
(i) this Lease or Tenant’s right to possession of the Premises is terminated; or
(ii) Tenant assigns its interest in this Lease or sublets any portion of the
Premises to any party other than pursuant to Section 7.9 of the Lease.



--------------------------------------------------------------------------------

(f) Tenant shall have no further right to extend the Term following the
expiration of the Renewal Term, unless expressly granted by Landlord in writing,
which right may be granted or withheld in Landlord’s sole discretion.

(g) Except as set forth in this Renewal Rider, the Lease and all the covenants,
agreements, terms, provisions and conditions thereof shall remain in effect
during any Renewal Term.